 

EXHIBIT 10.63

 

LOAN AGREEMENT

Dated as of December 20, 2017

by and among

THE Parties set forth on Schedule A attached hereto,

 

Each, a Borrower, and collectively, as Borrowers

and

The United States Life Insurance Company in the City of New York, a New York
corporation,

 

as Lender

 

 

Loan Amount:  $39,000,000.00

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

Page

ARTICLE 1CERTAIN DEFINITIONS1

 

1.1

Definitions1

 

ARTICLE 2GENERAL TERMS25

 

2.1

Loan25

 

 

2.2

Intentionally Omitted25

 

 

2.3

Security for the Loan25

 

 

2.4

The Note26

 

 

2.5

Principal and Interest26

 

 

2.6

Prepayment26

 

 

2.7

Application of Payments After Event of Default27

 

 

2.8

Method and Place of Payment to Lender27

 

 

2.9

Taxes27

 

 

2.10

Release of Collateral27

 

 

2.11

Intentionally Omitted28

 

 

2.12

Security Agreement28

 

 

2.13

Mortgage Recording Taxes30

 

 

2.14

Permitted Uses of Loan30

 

 

2.15

General Interest Provisions30

 

ARTICLE 3CONDITIONS PRECEDENT31

 

3.1

Conditions Precedent to Effectiveness31

 

 

3.2

Execution and Delivery of Agreement33

 

 

3.3

Acceptance of Borrowings33

 

 

3.4

Form of Loan Documents and Related Matters33

 

 

3.5

No Material Adverse Effect33

 

ARTICLE 4REPRESENTATIONS AND WARRANTIES34

 

4.1

Representations and Warranties as to each Borrower34

 

 

4.2

Representations and Warranties as to each Property39

 

 

4.3

Survival of Representations43

 

ARTICLE 5AFFIRMATIVE COVENANTS43

 

5.1

Affirmative Covenants43

 

ARTICLE 6NEGATIVE COVENANTS67

 

6.1

Negative Covenants67

 

 

--------------------------------------------------------------------------------

 

ARTICLE 7EVENT OF DEFAULT71

 

7.1

Event of Default71

 

 

7.2

Remedies74

 

 

7.3

Remedies Cumulative75

 

 

7.4

Curative Advances75

 

 

7.5

Expenses of Enforcement76

 

ARTICLE 8TRANSFERS, RELEASE OF PROPERTY76

 

8.1

Transfers76

 

 

8.2

Intentionally Omitted80

 

 

8.3

Intentionally Omitted80

 

 

8.4

Release of Property80

 

 

8.5

One-Time Transfer82

 

ARTICLE 9INTENTIONALLY OMITTED83

ARTICLE 10GENERAL PROVISIONS83

 

10.1

Survival83

 

 

10.2

Lender’s Discretion83

 

 

10.3

Governing Law84

 

 

10.4

Modification, Waiver in Writing84

 

 

10.5

Delay Not a Waiver85

 

 

10.6

Notices85

 

 

10.7

TRIAL BY JURY86

 

 

10.8

Headings86

 

 

10.9

Assignment86

 

 

10.10

Severability87

 

 

10.11

Preferences87

 

 

10.12

Waiver of Notice87

 

 

10.13

Failure to Consent87

 

 

10.14

Exhibits and Schedules Incorporated87

 

 

10.15

Offsets, Counterclaims and Defenses88

 

 

10.16

No Joint Venture or Partnership88

 

 

10.17

Waiver of Marshaling of Assets Defense88

 

 

10.18

Conflict; Documents88

 

 

10.19

Brokers and Financial Advisors88

 

 

10.20

Counterparts89

 

 

10.21

Estoppel Certificates89

 

 

10.22

Payment of Expenses89

 

 

10.23

Time of the Essence90

 

 

10.24

No Third Party Beneficiaries90

 

 

10.25

Reinstatement90

 

 

10.26

Usury Savings Clause90

 

 

10.27

Entire Agreement91

 

 

--------------------------------------------------------------------------------

 

 

10.28

Joint and Several Obligation91

 

 

10.29

Successors and Assigns91

 

 

10.30

Subrogation of Lender91

 

 

10.31

Limitation on Liability91

 

 

10.32

Appointment of Servicer and Delegation of Lender Responsibilities93

 

 

10.33

Acceptance of Cures for Events of Default94

 

 

10.34

Binding Action.94

 

 

10.35

Reasonable Standard.94

 

 

10.36

Claims Against Lender.94

 

 

 

--------------------------------------------------------------------------------

 

EXHIBITS  

Exhibit ABorrowers’ Organizational Chart

Exhibit BLender’s Wire Instructions

Exhibit CLand Descriptions

SCHEDULES  


Schedule AList of Borrowers

Schedule 1.1(1)Allocated Loan Amount

Schedule 1.1(2)List of Properties

Schedule 1.1(3)List of Required Tenants

Schedule 4.1.6Litigation

Schedule 4.2.17Zoning Districts

Schedule 5.1.31Cozine Environmental Obligations

 

 

 

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

THIS LOAN AGREEMENT, made as of December 20, 2017, by and among American General
Life Insurance Company, a Texas corporation (together with its successors and
assigns, “Lender”), THE United States Life Insurance Company in the City of New
York, a New York corporation (together with its  successors and assigns,
“Lender”), having an address at c/o AIG Investments, 777 S. Figueroa Street,
16th Floor, Los Angeles, California 90017-5800 and the parties set forth on
Schedule A attached hereto (each individually, as “Borrower”, and collectively,
as “Borrowers”), each with an address at c/o GTJ REIT INC., 60 Hempstead Avenue,
Suite 718, West Hempstead, New York, 11552.

RECITALS

Borrowers desire to obtain from Lender the Loan in an amount equal to the Loan
Amount.

Lender is unwilling to make the Loan unless each Borrower executes and delivers
this Agreement and the Note, and each Borrower and Guarantor executes and
delivers the other Loan Documents to which such entity is a party, which Loan
Documents shall establish the terms and conditions of, and provide security for,
the Loan.

NOW, THEREFORE, in consideration of the making of the Loan by Lender and for
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Borrowers and Lender hereby covenant, agree,
represent and warrant as follows:

ARTICLE 1CERTAIN DEFINITIONS

1.1Definitions.  For all purposes of this Agreement:  (1) the capitalized terms
defined in this Section 1.1 have the meanings assigned to them in this Section
1.1 and include the plural as well as the singular; (2) unless otherwise
expressly defined in this Agreement, all accounting terms have the meanings
assigned to them in accordance with GAAP (hereinafter defined), consistently
applied; (3) the words “herein”, “hereof”, and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section, or other subdivision; (4) the words “Dollars” or “dollars” and
the symbols “$” shall mean and refer to the currency of the United States of
America; (5) the words “include”, “included,” “including”, “includes” and words
of similar import shall be deemed to be followed by the words “without
limitation”; (6) any requirement that a Person perform any covenant, obligation,
promise, representation, warranty or other understanding shall be deemed to
include, without limitation, a requirement that such Person pay any amounts if
necessary or required to perform such covenant, obligation, promise,
representation, warranty or other understanding; (7) in each instance in which a
provision of this Agreement refers to an “agreement” of any Borrower, any
Guarantor or any Affiliate of any Borrower or any Guarantor, such references
shall mean any applicable covenant, obligation, promise, representation,
warranty or other understanding; and (8) the following terms have the following
meanings:

“Access Agreement” means, any reciprocal easement agreement, unilateral easement
agreement, access agreement, right of way agreement, environmental remediation
agreement,

 

--------------------------------------------------------------------------------

 

environmental land use restriction or similar agreement benefiting or burdening
the Land or the Improvements.

“Account Collateral” has the meaning set forth in Section 2.12.1.

“Accounts” means, collectively, whether now owned or hereafter acquired, (i) all
“accounts” as defined in the UCC relating to each Property and/or the Loan; and
(ii) all “Accounts” as defined in the Loan Documents.

“Affiliate” means, with respect to a specified Person, (i) a Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with, the specified Person, (ii) any
Person who is an officer, director, partner, manager, employee, member, or
trustee of, or serves in a similar capacity with respect to, the specified
Person or of which the specified Person is an officer, director, partner,
manager, employee, member or trustee, or with respect to which the specified
Person serves in a similar capacity, (iii) any Person that, directly or
indirectly, has an ownership interest in the specified Person (except to the
extent that the ownership interest of such Person consists solely of publicly
traded stock and such Person is not otherwise an Affiliate), (iv) any Person in
which the specified Person has an ownership interest, (v) the spouse, issue,
sibling or parent of the specified Person, (vi) any Guarantor, if the specified
Person is any Borrower or any Borrower Owner Person, (vii) any Borrower, if the
specified Person is a Guarantor, any other Borrower or any Borrower Owner
Person, (viii) each Borrower Owner Person, if the specified Person is any
Borrower, Guarantor or any other Borrower Owner Person, and (ix) any Person that
would constitute an Affiliate of any such Person described in subdivisions (i)
through (vii) above.  

“Agreement” means, this Loan Agreement, together with the Schedules and Exhibits
hereto, as the same may from time to time hereafter be modified, supplemented or
amended.

“Allocated Loan Amount” means, with respect to each Property, the amount set
forth opposite the reference to such Property in Schedule 1.1(1) attached hereto
under the caption “Allocated Loan Amount”, and as such Allocated Loan Amount may
be adjusted pursuant to the terms of this Agreement.

“Anti-Money Laundering Laws” has the meaning set forth in the definition of the
term “Prohibited Person”.

“Appraisal” means, an appraisal performed by a Member of Appraisal Institute
appraiser and obtained by Lender at the sole cost and expense of Borrowers, that
is prepared by an appraiser selected and engaged by Lender, certified in the
state where each Property is located and otherwise satisfactory in form and
substance to Lender.

“Approved Lease” has the meaning set forth in Section 5.1.18(E).

“Assignments of Leases and Rents” means, each Assignment of Leases and Rents,
dated as of the Closing Date, by the applicable Borrower for the benefit of
Lender, as same may thereafter from time to time be amended, consolidated,
extended, supplemented, restated or otherwise modified from time to time.

2

--------------------------------------------------------------------------------

 

“Available Liquidity” means, as to any Guarantor, the excess, if any, of (A) the
market value of assets in the form of cash and other assets that are readily
convertible to cash of such Guarantor (including, without limitation, cash
equivalents, obligations of the United States or any agency or instrumentality
thereof which are supported by the full faith and credit of the United States,
securities listed and traded on a recognized stock exchange or traded over the
counter and listed in the National Association of Securities Dealers Automatic
Quotations, certificates of deposit issued by a bank that (i) has total assets
(in name or under management) in excess of $1,000,000,000, and (ii)
capital/statutory surplus or shareholder's equity of at least $250,000,000 and
other liquid debt instruments that have a readily ascertainable value and are
regularly traded in a recognized financial market or demand notes) over (B)
total liens and encumbrances affecting such cash and other assets (excluding
contingent liabilities).

“Borrower” means, each and any of the entities named on Schedule A attached
hereto, whose legal address is c/o GTJ REIT INC., 60 Hempstead Avenue, Suite
718, West Hempstead, New York, 11552, and “Borrowers” means, collectively, all
such entities or more than one of such entities, as the context may require.

“Borrower Control Person” means, (i) each Borrower, (ii) Guarantor, (iii)
Managing Member, (iv) GTJ GP, (v) GTJ REIT and (vi) any other Person that
Controls, directly or through one or more intermediaries, any of the Persons set
forth in the preceding clause (i), (ii), (iii), (iv) or (v) and any Person that
is a managing member, manager, general partner or other Person that Controls
such Controlling Person or intermediary.

“Borrower Owner Person” means, (i) each Borrower, (ii) Guarantor, (iii) any
Person that is a Borrower Control Person, (iv) GTJ GP, (v) GTJ REIT, (vi) the
Other Owner Persons, and (vii) any other Person that owns, directly or
indirectly, through one or more intermediaries, any interest in any Person
described in the preceding clause (i), (ii), (iii) (iv), (v) or (vi).

“Broker” has the meaning set forth in Section 10.19.

“Business Day” or “business day” means, any day other than a Saturday, a Sunday
or a day on which federally insured depository institutions in the State of New
York are authorized or obligated by law, governmental decree or executive order
to be closed.

“Capital Improvement Costs” means, any “Capital Improvement Costs” as defined in
the Cash Collateral Agreement.

“Cash Collateral Agreement” means, that certain Cash Collateral Agreement, of
even date herewith, by and among Borrowers, Lender and Servicer, as the same may
be amended,  supplemented, restated, reaffirmed or otherwise modified at any
time and from time to time.

“Certificate Concerning Leases and Financial Condition” means, the Certificate
Concerning Lease and Financial Condition, dated as of the Closing Date, by each
Borrower and Guarantor to and for the benefit of Lender.

“Chattel” has the meaning set forth in the Mortgages.

3

--------------------------------------------------------------------------------

 

“Chattel Paper” means, collectively, whether now owned or hereafter acquired,
(i) all “chattel paper” as defined in the UCC (whether tangible chattel paper or
electronic chattel paper relating to the Collateral and/or the Loan), and (ii)
all “chattel paper, instruments and documents” described in the Security
Documents.

“Closing Date” has the meaning set forth in Section 3.1.

“Code” means, the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” means, collectively, the Land, Improvements, Contracts, Leases,
Gross Revenue, Intangible Personalty and other personalty, Chattels and all
Proceeds, and (to the full extent assignable) Permits, all whether now owned or
hereafter acquired, and all other property, that is, or hereafter may become,
subject to a Lien in favor of Lender as security for the Loan and including all
property of any kind described as part of the “Property” under any Mortgage, as
“Collateral” (as defined in the Security Documents) under the Security Documents
or as collateral under any UCC-1 financing statement.

“Contingent Obligation” has the meaning set forth in the definition of the term
“Other Borrowing”.

“Contracts” means, collectively, all contracts and agreements entered into by or
on behalf of any Borrower to which any Borrower is a party and that are executed
in connection with the  use, maintenance, furnishing, equipping, ownership,
operation and management of any Property or other Collateral (including, without
limitation, agreements for the sale, lease or exchange of goods or other
property and/or the performance of services by it, in each case whether now in
existence or hereafter arising or acquired) and any warranties in respect of any
Property, as any such agreements have been or may be from time to time amended,
supplemented or otherwise modified, together with any guaranties thereof.

“Control” means, with respect to any Person, (i) ownership, directly or
indirectly, of greater than fifty percent (50%) of the ownership interest in
such Person or (ii) the power or authority, directly or indirectly through one
or more intermediaries, through the ownership of voting securities, by contract
or otherwise, to direct or cause the direction of the day-to-day management,
activities or policies of such Person.  This definition is to be construed to
apply equally to variations of the word “Controlled”, “Controlling” and
“Controlled by”.  

“Cozine Borrower” has the meaning set forth in Schedule A.

“Cozine Environmental Obligations” the environmental remediation obligations set
forth in the first bullet point of Section 8.0 of the Phase I Environmental Site
Assessment of the Cozine Property, dated as of December 11, 2017, prepared by
EBI Consulting with Project No. 1117006920, for the benefit of Lender, a copy of
which is attached hereto as Schedule 5.1.31.

“Debt Service Coverage Ratio” means, with respect to each Property, the ratio,
as determined by Lender as of any date of determination, of (i) the Net
Operating Income for the immediately preceding twelve (12) calendar month
period, to (ii) the aggregate amount of (x) the

4

--------------------------------------------------------------------------------

 

annual Loan Debt Service payments allocated to such Property and due under the
Loan and (y) the debt service payments due in respect of all indebtedness
secured or to be secured by a lien on all or any portion of such Property or any
direct or indirect interest in the applicable Borrower, in each case, for the
next twelve (12) calendar month period.  Net Operating Income shall be based on
a lease-in-place analysis that reflects the then current Leases in place at the
applicable Property, as determined by Lender in its reasonable discretion, in
accordance with Lender’s standard underwriting criteria consistently applied,
and excluding extraordinary or one-time items.  Debt Service Coverage Ratio
shall be calculated on a cash flow basis.

“Default” means, the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

“Default Rate” has the meaning set forth in the Note.

“Deposit Account” has the meaning set forth in the Cash Collateral Agreement.

“Deposit Bank” means, Bank of America, NA., or such other depository bank as may
be approved by Lender in its sole and absolute discretion.

“Documents” means, collectively, whether now owned or hereafter acquired, all
“documents” as defined in the UCC (whether negotiable or non-negotiable) or
other receipts covering, evidencing or representing goods.

“Eligible Account” means, a separate and identifiable account or subaccount
maintained with Lender or a financial institution approved by Lender; provided,
however, that an Eligible Account shall not be evidenced by a certificate of
deposit, passbook, other instrument or any other physical indicia of ownership.

“Environmental Indemnity Agreement” means, that certain Environmental Indemnity
Agreement, dated as of the Closing Date, by Borrowers and Guarantor, to and for
the benefit of Lender in respect of each Property and as security for the Loan,
as the same may be amended, consolidated, extended, supplemented, restated,
reaffirmed or otherwise modified at any time and from time to time.

“Environmental Law” means, any Environmental Law as defined in the Environmental
Indemnity Agreement.

“Environmental Report” means, individually or collectively as the context may
require, each Phase I Environmental Site Assessment Report in respect of each
Property, as listed on Schedule III of the Environmental Indemnity Agreement.

“Equipment” means, collectively, whether now owned or hereafter acquired, (i)
all “equipment” as defined in the UCC in respect of each Property, and (ii) all
of the following (regardless of how classified under the UCC): all building
materials, construction materials, personal property constituting furniture,
fittings, appliances, apparatus, improvements, machinery, devices, interior
improvements, appurtenances, equipment, plant, furnishings, fixtures, computers,
electronic data processing equipment, telecommunications equipment and other
fixed assets now owned or hereafter acquired by any Borrower in respect of each
Property, and all Proceeds of (i)

5

--------------------------------------------------------------------------------

 

and (ii) as well as all additions to, substitutions for, replacements of or
accessions to any of the items recited as aforesaid and all attachments,
components, parts (including spare parts) and accessories, whether installed
thereon or affixed thereto, all regardless of whether the same are located on
each Property or are located elsewhere (including, without limitation, in
warehouses or other storage facilities or in the possession of or on the
premises of a bailee, vendor or manufacturer) for purposes of manufacture,
storage, fabrication or transportation and all extensions and replacements to,
and proceeds of, any of the foregoing, but exclusive of those items which are
property of a third party contractor or any other third party. The “Equipment”
shall also include any and all “furniture, furnishings and equipment” of each
Property owned by any Borrower as such term is commonly understood in the real
estate industry, including without limitation any and all fixtures, furnishings,
equipment, furniture, and other items of tangible personal property now or
hereafter located on the Land or used in connection with the use, occupancy,
operation and maintenance of all or any part of any Property, including, without
limitation, appliances, machinery, equipment, signs, artwork (including
paintings, prints, sculpture and other fine art), office furnishings and
equipment, and specialized equipment for public rooms, health and recreational
facilities, awnings, shades, blinds, floor coverings, hall and lobby equipment,
heating, lighting, electrical, plumbing, ventilating, refrigerating,
incinerating, elevators, escalators, air conditioning, communication equipment,
and internet and “wifi” equipment, plants or systems with appurtenant fixtures,
vacuum cleaning systems, security systems, sprinkler systems and other fire
prevention and extinguishing apparatus and materials; all equipment, manual,
mechanical or motorized, for the construction, maintenance, repair and cleaning
of, parking areas, walks, underground ways, truck ways, driveways, common areas,
roadways, highways and streets; vehicles; and recycling equipment.

“ERISA” means, the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.  Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” means, any corporation or trade or business that is a member
of any group of organizations (i) described in Section 414(b) or (c) of the Code
of which any Borrower is a member and (ii) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which any Borrower is a
member.

“ERISA Event” means, (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice period is waived); (ii) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (vi) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from

6

--------------------------------------------------------------------------------

 

any Plan or Multiemployer Plan; or (vii) the receipt by any Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Event of Default” has the meaning set forth in Section 7.1.

“Excess Termination Fees” has the meaning set forth in Section 5.1.18(E).

“Fiscal Year” means, with respect to any Borrower, the twelve (12) month period
ending on December 31st of each year (or, in the case of the first fiscal year
of such Borrower, such shorter period from the Closing Date through such date)
or such other fiscal year of such Borrower as such Borrower may select from time
to time with the prior written consent of Lender.

“GAAP” means, generally accepted accounting principles in the United States of
America as of the date of the applicable financial report, consistently applied.

“General Intangibles” means, collectively, whether now owned or hereafter
acquired, (i) all “general intangibles”, “payment intangibles” and “software”
each as defined in the UCC, now owned or hereafter acquired by any Borrower,
(ii) all General Intangibles described in the Security Documents, (iii) all
causes in action, causes of action and all other intangible personal property of
any Borrower of every kind and nature, wherever located, and (iv) corporate,
partnership, limited liability company or other business records relating to any
Borrower and/or, to the extent maintained by any Borrower or in any Borrower’s
possession, each Property (including computer-readable memory and any computer
hardware or software  necessary to retrieve such memory), insurance policies,
good will, inventions, designs, software, patents, trademarks and applications
therefor, computer programs, trade names, trade styles, trade secrets,
copyrights, registrations and other intellectual property, licenses, franchises,
customer lists, tax refund claims, claims for wages, salaries or other
compensation of an employee, landlord’s liens, liens given by statute or other
rule of law for services or materials, agricultural liens, judgments and rights
represented by judgments and rights of recoupment or set off.  The General
Intangibles also include all Contracts.  As the context may require, “General
Intangibles” shall mean the General Intangibles from any Property, two (2) or
more Properties or all of the Properties.

“Governing Documents Certificate” means, that certain Certificate Concerning
Governing Documents, dated as of the Closing Date, by each Borrower and
Guarantor for the benefit of Lender.

“Governmental Authority” means, (a) the government of (i) the United States of
America or any state or other political subdivision thereof, or (ii) any other
jurisdiction in which any Borrower, any Guarantor or the direct or indirect
constituents (as applicable) of any Borrower or any Guarantor conducts all or
any part of its business, or which asserts jurisdiction over any properties of
any of the foregoing, or (b) any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government.

“Gross Revenue” means, with respect to each Property, all payments and other
revenues (exclusive, however, of any payments attributable to sales taxes)
received by or on behalf of (or

7

--------------------------------------------------------------------------------

 

paid at the direction of) any Borrower from all sources related to the ownership
or operation of any Property, including, but not limited to, rents, fees,
income, receipts, revenues, issues, profits, advances, prepaid rents, lease
termination payments, parking fees, oil and gas or other mineral royalties and
bonuses, Termination Fees, interest, security deposits (to the extent that such
security deposits are applied to tenant obligations or are no longer subject to
being returned to the applicable tenant), business or rental interruption
insurance proceeds, operating expense pass-through revenues, direct expense
reimbursements, common area maintenance charges, refunds, rebates and
reimbursements (other than by Lender) of any Operating Expenses, taxes or
Capital Improvement Costs related to the Property previously paid (excluding
amounts required to be returned to tenants), payments received by or on behalf
of any Borrower as compensation or as settlement of claims or litigation, and
payments under an indemnity or other similar matters with respect to any
Borrower or any Property, in each case, for the relevant period for which the
calculation of Gross Revenue is being made.

“GTJ GP” means, GTJ GP, LLC, a Maryland limited liability company.

“GTJ REIT” means, GTJ REIT Inc., a Maryland real estate investment trust.

“Guarantor” means, GTJ REIT and any replacement guarantor approved by Lender in
accordance with Section 5.1.24 hereof.

“Guarantor Minimum Available Liquidity Requirement” means, at all times prior to
the indefeasible repayment in full of the Secured Obligations, Guarantor shall
maintain an Available Liquidity of not less than $3,500,000.00.

“Guarantor Minimum Net Worth Requirement” means, at all times prior to the
indefeasible repayment in full of the Secured Obligations, Guarantor shall
maintain a Net Worth of net less than $50,000,000.00.

“Guaranty”  means, that certain Guaranty Agreement, dated as of the Closing
Date, made by Guarantor in favor of Lender, as the same may be amended,
modified, supplemented and/or restated from time to time.

“Hazardous Substance” means, all “Hazardous Substances” as defined in the
Environmental Indemnity Agreement.

“Impositions” means, collectively, all taxes (including, without limitation, all
real estate, ad valorem, sales (including those imposed on lease rentals), use,
single business, gross receipts, value added, intangible transaction privilege,
privilege or license or similar taxes), assessments (including, without
limitation, all assessments for public improvements or benefits, whether or not
commenced or completed within the term of the Loan), water, sewer or other rents
and charges, excises, levies, governmental fees (including, without limitation,
license, permit, inspection, authorization and similar fees), and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, foreseen or unforeseen, of every character in respect of any
Property (including all interest and penalties thereon) and any other payments
required to be paid by the owner of any Property under any agreements in respect
of the exemption, abatement or reduction in taxes, which at any time prior to,
during or in respect of the term hereof may be assessed against, imposed on or
in respect of or otherwise payable in respect of or be a Lien upon

8

--------------------------------------------------------------------------------

 

(i) Borrowers (or any of them) (including, without limitation, all income,
franchise, single business or other taxes imposed on Borrowers (or any of them)
for the privilege of doing business in the jurisdiction in which any Property,
or any other collateral delivered or pledged to Lender in connection with the
Loan, is located), or (ii) any Property or any other Collateral delivered or
pledged by any Borrower to Lender in connection with the Loan, or any part of
either thereof or any Proceeds or Gross Revenue therefrom or any estate, right,
title or interest therein, or (iii) any occupancy, operation, use or possession
of, or sales from, or activity conducted on, or in connection with any Property
or the leasing or use of any Property or any part thereof, or the operation and
occupancy of any Property, or (iv) the Loan or any Loan Document.

“Improvements” means, collectively, all buildings, structures, fixtures and
improvements and of any nature whatsoever now or hereafter situated on the Land
(including, without limitation, all gas and electric fixtures, radiators,
heaters, engines and machinery, boilers, ranges, elevators and motors, plumbing
and heating fixtures, carpeting and other floor coverings, water heaters,
awnings and storm sashes, and cleaning apparatus which are or shall be attached
to the Land or said buildings, structures or improvements and including any
additions, enlargements, extensions, modifications, repairs or replacements
thereto).

“Indebtedness” means, as of the date of any determination thereof, (i) all
indebtedness for borrowed money or purchase money financing, (ii) all
indebtedness evidenced by a note, bond, debenture or similar instrument, (iii)
the face amount of all letters of credit and, without duplication, all
unreimbursed amounts drawn thereunder, (iv) all payment obligations under any
interest rate protection agreements and currency swaps and similar agreements
(if any), and (v) all other indebtedness.

“Indemnified Parties” has the meaning set forth in Section 5.1.4(A).

“Independent” means, when used with respect to any Person, a Person that (i)
does not have any direct financial interest or any material indirect financial
interest in any Borrower Control Person or in any Affiliate of any Borrower
Control Person, and (ii) is not connected with any Borrower Control Person or
any Affiliate of any Borrower Control Person as an officer, employee, trustee,
member, partner, stockholder, director or person performing similar functions.

“Instruments” means, collectively, whether now owned or hereafter acquired, all
“instruments” as defined in the UCC.

“Insurance Agreement” means, that certain Agreement Concerning Insurance
Requirements, dated as of the Closing Date, from each Borrower in favor of
Lender, as the same may be amended, modified, supplemented and/or restated from
time to time.

“Insurance Requirements” means, the obligation of Borrower (x) to maintain the
applicable insurance policies pursuant to and in accordance with the Insurance
Agreement and (y) to comply with all terms of any such insurance policy required
pursuant to the Insurance Agreement.

“Intangible Personalty” has the meaning set forth in the Mortgages.

“Intellectual Property” means, collectively, whether now owned or hereafter
acquired, (i) the trademark licenses, trademarks, rights in intellectual
property, trade names, logos, service

9

--------------------------------------------------------------------------------

 

marks and copyrights, copyright licenses, patents, patent licenses owned,
licensed or used by Borrowers (or any of them) in the operation of the
Properties or in the conduct of the business of Borrowers (or any of them), (ii)
or the license to use intellectual property such as computer software owned or
licensed by any Borrower, and (iii) other proprietary business information
relating to any Borrower’s policies, procedures, manuals and trade secrets.

“Inventory” means, collectively, whether now owned or hereafter acquired, all
“inventory” as defined in the UCC and shall include all Documents representing
the same.  Without limiting the generality of the foregoing, the term
“Inventory” shall include the entire interest of each Borrower in all inventory
actually used or consumed in the operation of any Property, or commonly used or
consumed in a property similar to any Property, including, without limitation:
(a) all goods, merchandise, raw materials, work in process and other personal
property, wherever located, now or hereafter owned or held by any Borrower for
manufacture, processing, the providing of services or sale, use or consumption
in the operation of any Property (including, without limitation, fuel, supplies
and similar items and all substances commingled therewith or added thereto); (b)
all other items of any Borrower that would be entered on a balance sheet under
the line items for “Inventories”; and (c) all rights and claims of each Borrower
against any Person that may store or acquire the Inventory for the account of
any such Borrower, or from whom any such Borrower may purchase the Inventory.

“Investment Property” means, collectively, whether now owned or hereafter
acquired, all “investment property” as defined in the UCC.

“Land” means, all of the real property described in Exhibit C attached hereto.

“Lease” means, any lease, sublease, letting, occupancy agreement, tenancy and
license relating to any Property or any part thereof now or hereafter entered
into, and all amendments, extensions, renewals and guarantees thereof, and all
security therefor.  “Leases” means, two (2) or more leases or, as the context
may require, all of the Leases in respect of the Properties.

“Lease Approval Deliveries” has the meaning set forth in Section 5.1.18(A).

“Lease Form” means the Borrowers’ standard form of Lease relating to the
Properties, attached to the Certificate of Leases and Financial Condition.

“Legal Requirements” means, all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of any Governmental
Authority (including, without limitation, all building and zoning and other land
use laws and regulations and Environmental Laws) affecting any Borrower, any
Guarantor, any other Borrower Control Person or any Property or any part thereof
or the construction, use, alteration or operation thereof, or any part thereof,
and all permits, licenses and authorizations and regulations relating thereto,
and all covenants, agreements, restrictions and encumbrances contained in any
instruments, at any time in force affecting any Property or any part thereof
(including, without limitation, any which may (i) require repairs, modifications
or alterations in or to any Property or any part thereof, whether or not
foreseeable and whether or not structural, or (ii) in any way limit the use and
enjoyment thereof).

10

--------------------------------------------------------------------------------

 

“Lender” means, the entity named in the introductory paragraph of this
Agreement, whose legal address is c/o AIG Investments, 777 S. Figueroa Street,
16th Floor, Los Angeles, California 90017-5800, together with any future holder
of the Note.

“Lien” means, any mortgage, deed of trust, lien (statutory or other), pledge,
hypothecation, assignment, security interest, or any other encumbrance or charge
on or affecting any Borrower or any Property or any portion thereof, or any
interest therein (including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement
or similar instrument under the UCC or comparable law of any other jurisdiction,
domestic or foreign, and mechanic’s, materialmen’s and other similar liens and
encumbrances).

“Loan” means, the loan facility made by Lender to Borrowers for the maximum
amount equal to the Loan Amount pursuant to the terms of the Note, this
Agreement and the other Loan Documents.

“Loan Amount” means, an aggregate maximum amount equal to THIRTY-NINE MILLION
and 00/100 Dollars ($39,000,000.00).

“Loan Application” means, the “Mortgage Loan Application” among Lender and
Borrowers dated as of December 4, 2017, together with all exhibits and addenda
thereto.

“Loan Debt Service” means, for any month, the amount of interest or interest and
principal, as may be applicable, required hereunder and the Note for such month,
and, for any year, the then aggregate payments of interest and principal
required hereunder and the Note for such year.

“Loan Documents” means, this Agreement, the Note, the Mortgages, the Assignments
of Leases and Rents, the Guaranty, the Reserve Agreement, the Environmental
Indemnity Agreement, the Cash Collateral Agreement, the Certificate Concerning
Leases and Financial Condition, the Governing Documents Certificate, the
Insurance Agreement, the Post-Closing Agreement, the UCC‑1s and all other
agreements, instruments, certificates and documents delivered by or on behalf of
Borrowers and/or Guarantor to evidence or secure the Loan or otherwise in
satisfaction of the requirements of this Agreement or the other documents listed
above as same may be amended, restated and/or modified from time to time.  The
term “Loan Documents” also includes all modifications, extensions, renewals and
replacements of each such document referred to above.

“Loan Maturity Date” means, (i) January 1, 2028, or (ii) such earlier date as
the Secured Obligations shall become due and payable pursuant to the terms and
provisions of this Agreement or any other Loan Document.  

“Loan Modification” has the meaning set forth in Section 5.1.9.

“Losses” has the meaning set forth in Section 5.1.4(A).

“Managing Member” means, GTJ Realty, LP, a Delaware limited partnership.

11

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means, a material adverse effect upon (i) the business
operations, properties, assets or financial condition of any Borrower, any
Guarantor or any Property that would impair the ability of such Borrower or such
Guarantor to perform any of its obligations under any Loan Document to which it
is a party, (ii) the ability of Lender to enforce its rights under the Loan
Documents, or (iii) the ability of Borrowers to pay or repay the Secured
Obligations.

“McIntire Borrower” has the meaning set forth in Schedule A.

“Money” means, collectively, whether now owned or hereafter acquired, (i) all
“money” as defined in the UCC and (ii) all cash, or other items of legal tender
generated from the use or operation of each Property.

“Mortgage” means, with respect to each of the Properties in the Portfolio as
identified on Schedule 1.1(2) attached hereto, the Mortgage, Security Agreement,
Fixture Filing, Financing Statement and Assignment of Leases and Rents, dated as
of the Closing Date, encumbering Property, from the applicable Borrower to
Lender, as the same may be amended, restated, supplemented and/or modified from
time to time.  “Mortgages” means, two (2) or more Mortgages or, as the context
may require, all of the Mortgages in respect of the Properties.

“Multiemployer Plan” means, a multiemployer plan defined as such in Section
3(37) of ERISA and which is covered by Title IV of ERISA (i) to which
contributions have been, or were required to have been made by any Borrower, any
Guarantor or any ERISA Affiliate or (ii) with respect to which Borrowers could
reasonably be expected to incur liability separately or collectively.

“Neelytown Borrower” has the meaning set forth in Schedule A.

“Net Operating Income” means, the excess, if any, of (i) Gross Revenue over (ii)
Total Expenses.

“Net Proceeds” means, with respect to any Property, either (x) the purchase
price (at foreclosure or otherwise) actually received by Lender from a third
party purchaser with respect to such Property, as a result of the exercise by
Lender of its rights, powers, privileges and other remedies after the occurrence
and during the continuation of an Event of Default or (y) in the event that
Lender (or its nominee) is the purchaser at foreclosure of such Property, the
higher of (i) the amount of Lender’s credit bid or (ii) such amount as shall be
determined in accordance with Legal Requirements, and in either case minus all
reasonable costs and expenses (including, without limitation, all attorneys’
fees and disbursements and any brokerage fees, if applicable) incurred by Lender
(and its nominee, if applicable) in connection with the exercise of such
remedies; provided, however, that such costs and expenses shall not be deducted
to the extent such amounts previously have been added to the Secured Obligations
in accordance with the terms of the Loan Documents or Legal Requirements. As the
context may require “Net Proceeds” shall mean the Net Proceeds from two (2) or
more Properties or all of the Properties.

“Net Worth” shall mean, as to any Guarantor, the excess, if any, of (A) total
assets (excluding the Portfolio or any direct or indirect interest in the
Portfolio or any Borrower) of such Guarantor over (B) total liabilities
(excluding contingent liabilities and any liabilities of Guarantor

12

--------------------------------------------------------------------------------

 

under the Loan Documents) of such Guarantor, with the value of such Guarantor’s
partnership or member interest or other ownership in any partnership, limited
liability company or other entity (each a “Property Owning Entity”) calculated
by assuming a sale at fair market value of all assets of such Property Owning
Entity and the distribution of the net proceeds in liquidation, calculated in
the same manner and using the same accounting methods as were used in the
financial statements of such Guarantor delivered to Lender in connection with
the closing of the Loan.

“Note” means, that certain Promissory Note (USL), of even date herewith, by
Borrowers in favor of Lender, in the aggregate stated principal amount of
$39,000,000.00.

“Notice” means, for any Borrower or Lender, a notice or other communication
delivered to the address set forth for such party in Section 10.6, as such
address may be changed by such party pursuant to Section 10.6.

“OFAC” has the meaning set forth in the definition of the term “Prohibited
Person”.

“OFAC Listed Person” has the meaning set forth in the definition of the term
“Prohibited Person”.

“Officer’s Certificate” means, a certificate delivered to Lender by any Borrower
or Borrowers that is signed by an authorized officer of such Borrower or
Borrowers.

“Olney Borrower” has the meaning set forth in Schedule A.

“Operating Budget” means, with respect to any Fiscal Year for any Property, the
operating budget for such Property reflecting Borrowers’ projections of, as may
be applicable, Property Expenses for such Property for such Fiscal Year (on an
annual and monthly basis) and submitted by such Borrower to Lender.  As the
context may require, the term “Operating Budgets” means, the Operating Budget
for two (2) or more Properties or all of the Properties.

“Operating Expenses” means, any “Operating Expenses” as defined in the Cash
Collateral Agreement.

“Organizational Chart”  has the meaning set forth in Section  8.1(C)(8).

“Organizational Documents” means, collectively, with respect to any Person that
is an entity, (i) the certificate/articles of formation, certificate of
incorporation, partnership certificate, or other organizational document of each
Borrower, as amended, modified or supplemented, (ii) the authorization of such
Person to do business in the jurisdiction of its respective incorporation and/or
formation, and/or any applicable state with respect to any other Person, as
amended, modified or supplemented, and (iii) the by-laws, partnership agreement,
limited liability agreement, trust agreement or other similar documents, as
amended, modified or supplemented, of each such Person.

“Original Interest Rate” has the meaning set forth in the Note.

“Other Borrowing” means, with respect to any Borrower, without duplication (but
not including the Secured Obligations) (i) all indebtedness of such Borrower for
borrowed money or

13

--------------------------------------------------------------------------------

 

for the deferred purchase price of property or services, (ii) all indebtedness
of such Borrower evidenced by a note, bond, debenture or similar instrument,
(iii) the face amount of all letters of credit issued for the account of such
Borrower and, without duplication, all unreimbursed amounts drawn thereunder,
and obligations evidenced by bankers’ acceptances, (iv) all indebtedness of such
Borrower secured by a Lien on any property owned by such Borrower (whether or
not such indebtedness has been assumed and whether or not such Lien is permitted
under the Loan Documents), (v) all Contingent Obligations of such Borrower, (vi)
liabilities and obligations for the payment of money relating to a capitalized
lease obligation or sale/leaseback obligation, and (vii) liabilities and
obligations representing the balance deferred and unpaid of the purchase price
of any property or services, except (A) those incurred in the ordinary course of
such Borrower’s business that would constitute ordinarily a trade payable to
trade creditors and (B) Property Expenses incurred in accordance with this
Agreement and the ordinary course of such Borrower’s business (the foregoing
debt described in (A) and (B) are hereinafter referred to as “Permitted Debt”).
As used herein, the term “Contingent Obligation” means, without duplication, any
obligation of any Borrower guaranteeing any indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly.  Without limiting the
generality of the foregoing, the term “Contingent Obligation” shall include any
obligation of any Borrower:

A.to purchase any such primary obligation or any property constituting direct or
indirect security therefor;

B.to advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor;

C.to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation; or

D.otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof.

The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming the
Borrower in question is required to perform thereunder) as determined by Lender
in good faith.  As the context may require, the term “Other Borrowings” means,
the Other Borrowings for two (2) or more Borrowers or all of the Borrowers.

“Other Owner Persons” means, those parties identified as “Other Owner Persons”
in the Governing Documents Certificate.

“Participant” has the meaning set forth in Section 10.9(A).

“Payment Date” has the meaning set forth in the Note.

“Payment Intangibles” means, collectively, whether now owned or hereafter
acquired, all “payment intangibles” as defined in the UCC.

14

--------------------------------------------------------------------------------

 

“PBGC” means, the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.

“Permits” means, collectively, all building permits, licenses, permits,
approvals, franchises, authorizations, variances and certificates required by
Legal Requirements to be obtained by any Borrower and used in connection with
the construction, development, ownership, maintenance, operation, use or
occupancy of any Property (including, without limitation, business licenses,
liquor and alcoholic beverage licenses, state health department licenses,
licenses to conduct business and all such other permits, licenses and rights,
obtained from any Governmental Authority or private Person concerning
construction, ownership, operation, use or occupancy of any Property) and/or the
conduct of any Business of any Borrower, but specifically excluding any of the
foregoing that are the obligations of tenants to obtain under their respective
Leases with respect to the conduct of their respective businesses.

“Permitted Debt” means, (a) the Loan, and (b)  Permitted Trade Payables.

“Permitted Encumbrances” means, with respect to any Borrower, (A) the matters
set forth on the Exhibit B of the Mortgages; (B)(i) liens for taxes, assessments
or similar charges incurred in the ordinary course of business of any Borrower
that are not yet delinquent and/or subject to any late fees or penalties; and
(ii) liens in favor of Lender; and (C) any other matters consented to by Lender
(in Lender’s sole and absolute discretion) in writing.

“Permitted Investments” means, (i) any obligations of the United States
government, or (ii) any obligation backed by the full faith and credit of the
United States of America, however, in each case excluding any investment in or
deemed an investment in agency paper, auction paper notes, unsecured
certificates of deposit, time deposits, bankers’ acceptances or repurchase
agreements or similar cash equivalent investments.

“Permitted Trade Payables” means, (x) unsecured indebtedness in respect of trade
payables incurred in the ordinary course of business relating to the ownership,
maintenance and operation of the Properties (“Trade Payable Financing”) and (y)
equipment financing entered into in the ordinary course of Borrower’s business
for non-fixture equipment related to the ownership, maintenance and operation of
the Properties (“Equipment Financing”) that satisfied each of the following
conditions:

(i)The maximum aggregate amount of Trade Payable Financing and Equipment
Financing outstanding at any one time shall not exceed $250,000.00.

(ii)Following the funding of any Trade Payable Financing or any Equipment
Financing, all of the terms of the Loan Documents shall remain unchanged.

(iii)Borrower shall be responsible for all closing costs in connection with any
Trade Payable Financing or Equipment Financing, including, but not limited to,
the legal, appraisal, engineering and environmental, title and escrow costs of
Lender and the lender providing any Trade Payable Financing or Equipment
Financing.

15

--------------------------------------------------------------------------------

 

(iv)The interest rate payable under, and each of the other terms and provisions
of, any Trade Payable Financing or any Equipment Financing shall be on
arms’-length, market rate terms.

(v)The Equipment Financing shall be either (A) unsecured or (B) secured solely
by security interests that encumber only equipment located at the applicable
Property that does not constitute or become a “fixture”, and whose removal would
not be overly burdensome or damage or impair the operation or value of the
applicable Property.

(vi)Not less than ten (10) business days prior to the funding of any Trade
Payable Financing or Equipment Financing, Borrower shall provide Lender with a
copy of the loan documents to be executed or delivered in connection therewith,
and Borrower shall provide Lender with written evidence satisfactory to Lender
that such Trade Payable Financing or Equipment Financing complies with the
foregoing restrictions.

“Permitted Transfer” has the meaning set forth in Section 8.1(B).

“Person” means, an individual, a corporation, an association, a joint stock
company, a trust, a business trust, a partnership, a joint venture, a limited
liability company, a real estate investment trust, an unincorporated
organization, department, or a government, foreign country or regime (or any
agency, agent, instrumentality or political subdivision thereof), or any other
entity (whether incorporated or unincorporated).

“Personalty” means, with respect to any Property, collectively, all Equipment,
Inventory, Accounts, Chattel, Chattel Paper, General Intangibles, Instruments,
Investment Property, Receivables, Contracts and Intellectual Property and all
other personal property as defined in the UCC, now owned or hereafter acquired
by any Borrower in respect of such Property and now or hereafter affixed to,
placed upon, used in connection with, arising from or otherwise related to such
Property or which may be used in or relating to the planning, development,
financing or operation of such Property, including, without limitation,
furniture, furnishings, equipment, machinery, money, insurance proceeds,
accounts, contract rights, trademarks, goodwill, chattel paper, documents, trade
names, licenses and/or franchise agreements, rights of such Borrower under
leases of fixtures or other personal property or equipment, inventory, all
refundable, returnable or reimbursable fees, deposits or other funds or
evidences of credit or indebtedness deposited by or on behalf of such Borrower
with any governmental authorities, boards, corporations, providers of utility
services, public or private, including specifically, but without limitation, all
refundable, returnable or reimbursable tap fees, utility deposits, commitment
fees and development costs. As the context may require, “Personalties” means,
the Personalty from two (2) or more Properties or all of the Properties.

“Plan” means, an employee benefit or other plan, other than a Multiemployer
Plan, that is covered by Title IV of ERISA or Section 302 of ERISA or Section
412 of the Code, and (i) was established or maintained by any Borrower or any
ERISA Affiliate during the five year period ended prior to the date of this
Agreement or to which any Borrower or any ERISA Affiliate makes, is obligated to
make or has, within the five year period ended prior to the date of this
Agreement, been required to make contributions or (ii) with respect to which any
Borrower could reasonably be expected to incur liability.

16

--------------------------------------------------------------------------------

 

“Pledged Accounts” means, any cash collateral account required by Lender
hereunder and maintained by Borrowers from time to time in respect of each
Property and any successor accounts thereto.

“Portfolio” means, all of the Properties identified on Schedule 1.1(2) attached
hereto.

“Portfolio Debt Service Coverage Ratio” means, the ratio, as determined by
Lender as of any date of determination, of (i) the Portfolio Net Operating
Income for the immediately preceding twelve (12) calendar month period, to (ii)
the aggregate amount of (x) the annual Loan Debt Service payments due under the
Loan and (y) the debt service payments due in respect of all indebtedness
secured or to be secured by a lien on all or any portion of the Portfolio or any
direct or indirect interest in any Borrower, in each case, for the next
twelve (12) calendar month period. Portfolio Net Operating Income shall be based
on a lease-in-place analysis that reflects the then current Leases in place at
the Portfolio, as determined by Lender in its reasonable discretion, in
accordance with Lender’s standard underwriting criteria consistently applied,
and excluding extraordinary or one-time items.  Portfolio Debt Service Coverage
Ratio shall be calculated on a cash flow basis.

“Portfolio Gross Revenue” means, for any period, the aggregate amount of Gross
Revenue generated by the Portfolio. 

“Portfolio Loan-to-Value Ratio” means, the ratio, as determined by Lender, of
(I) the aggregate principal balance of the Note and all other indebtedness
secured by liens or encumbrances against the Properties or against the direct or
indirect ownership interests in the Borrowers to (II) the aggregate amount of
the fair market value of the Portfolio, as such fair market value is determined
by an Appraisal.  

“Portfolio Net Operating Income” means, the excess, if any, of (i) Portfolio
Gross Revenue over (ii) Portfolio Total Expenses.

“Portfolio Total Expenses” means, for any period, in the aggregate with respect
to the entire Portfolio during such period, the aggregate of all Property
Expenses actually incurred by the Borrowers and due and payable during such
period in respect of the Portfolio.

“Post-Closing Agreement” means, that certain Post-Closing Obligations Agreement,
dated as of the Closing Date, by and between Borrowers and Lender, as the same
may be.

“Principal” or “Principals” has the definition as set forth in Section 8.1(B) of
this Agreement.

“Principal Indebtedness” means, the principal amount of the Loan outstanding as
adjusted by each increase (including for Protective Advances, if any), or
decrease in such principal amount of the Loan outstanding, whether as a result
of prepayment or otherwise, from time to time.

“Proceeds” has the meaning set forth in the UCC and, in any event, shall
include, without limitation, proceeds, product, offspring, rents, profits or
receipts, in whatever form, arising from the Collateral.  Without limiting the
generality of the foregoing, the term “Proceeds” shall include the following:

17

--------------------------------------------------------------------------------

 

(i)cash, Instruments and other property received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Collateral or any
Property;

(ii)the collection, sale, lease, sublease, concession, exchange, assignment,
licensing or other disposition of, or realization upon, any item or portion of
the Collateral or any Property (including, without limitation, all claims of any
Borrower against third parties for loss of, damage to, destruction of, or for
proceeds payable under, or unearned premiums with respect to, policies of
insurance in respect of, any Collateral or any Property now existing or
hereafter arising);

(iii)any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Borrower from time to time with respect to any of the Collateral
or any Property;

(iv)any and all payments (in any form whatsoever) made or due and payable to any
Borrower from time to time in connection with the requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral or any
Property by any Governmental Authority (or any Person acting under color of
Governmental Authority); and

(v)any and all other amounts from time to time paid or payable to any Borrower
under or in connection with any of the Collateral or any Property.

“Prohibited Person” means,

(i)any Person that is identified on the list of Specially Designated Nationals
and Blocked Persons or the list of Foreign Sanctions Evaders (collectively, an
“OFAC Listed Person”) published by the Office of Foreign Assets Control, United
States Department of the Treasury (“OFAC”),

(ii)any agent, department, or instrumentality of, or any Person otherwise
beneficially owned by, controlled by or acting on behalf of, directly or
indirectly, (x) any OFAC Listed Person or (y) any Person that is the target of
any sanctions programs administered and/or enforced by OFAC,

(iii)any Person that is otherwise blocked by or a target of United States
economic sanctions,

(iv)any Person that (A) has been found in violation of, charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities
or other money laundering predicate crimes under the Currency and Foreign
Transactions Reporting Act of 1970 (otherwise known as the Bank Secrecy Act),
the USA PATRIOT Act or any other United States law or regulation governing such
activities (collectively, “Anti-Money Laundering Laws”) or any U.S. economic
sanctions violations, (B) is under investigation by any Governmental Authority
for possible violation of Anti-Money Laundering Laws or any U.S. economic
sanctions violations, (C) has been assessed civil penalties under any Anti-Money
Laundering Laws or any U.S. economic sanctions, or (D) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws, and/or

18

--------------------------------------------------------------------------------

 

(v)any Person that (A) is owned or controlled by the government of Cuba, Iran,
Sudan, Burma (Myanmar), North Korea, Syria, or the Crimea region of Ukraine, (B)
is located in Cuba, Iran, Sudan, Burma (Myanmar), North Korea, Syria, Venezuela
or the Crimea region of Russia or Ukraine, (C) does business in or with Cuba,
Iran, Sudan, Burma (Myanmar), North Korea, Syria, Venezuela or the Crimea region
of Russia or Ukraine.

“Property” has the meaning set forth in each Mortgage and each Property,
collectively, the “Properties”.

“Property Expense” means, with respect to any Property, the following costs and
expenses (to be calculated without duplication) in respect of such Property, but
only, in the case of costs and expenses in respect of goods and services, to the
extent that such costs and expenses in respect of such Property (x) are paid to
Persons that are generally in the business of providing such goods and services,
(y) are reasonable for the types of goods or services provided in the
geographical area in which such goods or services are provided and (z) do not
constitute (A) payments of Loan Debt Service and Principal Indebtedness, (B)
income and franchise taxes, (C) depreciation and amortization, and (D) expenses
which are extraordinary in nature and would, under GAAP be considered
“non‑recurring”:

(i)Impositions;

(ii)insurance premiums for policies of insurance required to be maintained by
the Borrowers with respect to such Property pursuant to this Agreement or the
other Loan Documents;

(iii)the cost of all electricity, oil, gas, water, steam, heat, ventilation, air
conditioning and any other energy, utility or similar item and overtime services
with respect to such Property;

(iv)payments required under service contracts (including, without limitation,
service contracts for heating, ventilation and air conditioning systems,
elevators, landscape maintenance, pest extermination, snow and ice removal,
cleaning, security, furniture, trash removal, answering service and credit
checks);

(v)wages, benefits, payroll taxes, uniforms, the cost of cleaning supplies,
insurance costs and all related expenses for on-site maintenance personnel
(including, without limitation, general repair, maintenance and security
employees), whether hired by the Borrowers, Lender or any other Person;

(vi)costs required in connection with the enforcement of any Lease (including,
without limitation, reasonable attorneys’ fees, charges for lock changes and
storage and moving expenses for furniture, fixtures and equipment);

(vii)advertising and rent-up expenses (including, without limitation, leasing
services, tenant rent concessions, promotions for existing and prospective
tenants, banners and signs);

(viii)out-of-pocket cleaning, maintenance and repair expenses;

19

--------------------------------------------------------------------------------

 

(ix)legal, accounting, auditing and other professional fees and expenses
incurred in connection with the ownership, leasing and operation of any Property
(including, without limitation, collection costs and expenses);

(x)Permits, licenses and registration fees and costs;

(xi)any expense necessary in order to prevent a breach under a Lease or
Contract;

(xii)any expense necessary in order to prevent or cure a violation of any Legal
Requirement (including applicable Environmental Laws), regulation, code or
ordinance;

(xiii)costs and expenses of any appraisals, valuations, surveys, inspections,
environmental assessments or market studies;

(xiv)costs and expenses of security and security systems provided to and/or
installed and maintained with respect to such Property;

(xv)costs of title, UCC, litigation and other searches and costs of maintaining
the Lien of the Mortgage encumbering such Property and the security interest in
any related Collateral;

(xvi)fees and expenses of property managers contracted with by Borrowers to
perform management, administrative, payroll or other services in connection with
the operation of such Property (including, without limitation, the fees and
expenses owed to any manager under any management agreement approved by Lender
in accordance with this Agreement);

(xvii)any other costs and expenses contemplated by the Operating Budget and
customarily incurred in connection with operating properties similar in type and
character to such Property; and

(xviii)any other category of property expense that is customary for a property
of the type and size as such Property.

For avoidance of doubt, Property Expenses (i) shall include, without limitation,
(1) a property management fee equal to the greater of (x) the actual cost under
any management agreement approved by Lender and (y) four percent (4%) of Gross
Revenue, and (2) reserves for tenant improvements, leasing commissions and
capital expenditures equal to $0.75 per rentable square foot per year, (ii)
shall be adjusted so that (x) payments of Property Expenses, including property
taxes and assessments and insurance expenses, are spread out over the period
during which they accrued, and are adjusted for any known future changes to any
such expenses, and (y) security deposits shall not be included as items of
income until duly applied or earned and any refunds or rebates to any costs or
expenses shall be applied and credited against the applicable costs or expenses
for the period that such costs or expenses were incurred.  As the context may
require, “Property Expenses” means, the Property Expense from any Property, any
two (2) or more Properties or all of the Properties.

20

--------------------------------------------------------------------------------

 

“Property Impositions” means, with respect to each Property, the Impositions
covered by the portion of clause (ii) or clause (iii) of the definition of
“Impositions” in this Agreement that relates solely to any Property.

“Protective Advance(s)” means, any advance by Lender with respect to (i) the
payment of any delinquent Impositions or insurance premiums owed with respect to
any Property, (ii) except for any Permitted Encumbrances, the removal of any
Lien or encumbrance on any Property or the defense of Borrowers’ or Lender’s
title or leasehold interest thereto or of the validity, enforceability,
perfection or priority of the Liens and security interests granted pursuant to
the Security Instruments and the other Loan Documents, (iii) the preservation of
the value of any Property, including, without limitation, payments of water,
heating, gas, electric and other utility bills, and/or (iv) the payment of any
maintenance, repair, tenant improvement or capital improvement costs or expenses
that may be necessary to be incurred, including, without limitation, in
connection with any Property, together with (in respect of all such costs and
expenses described in the preceding clauses (i) through (iv)) interest thereon
at the Default Rate.

“Property Manager” means GTJ Management, LLC, a New York limited liability
company, or any replacement property manager pursuant to Section 5.1.11 of this
Agreement.

“Public Transfer” has the meaning set forth in Section 8.1(B)(1).

“Receivables” means, collectively, whether now owned or hereafter acquired, (i)
any Accounts, Chattel, Chattel Paper, Instruments, Payment Intangibles,
Documents, insurance policies, drafts, bills of exchange, trade acceptances,
notes or other indebtedness owing to Borrowers from whatever source arising,
(ii) to the extent not otherwise included above, (a) all income, Gross Revenue,
issues, profits, revenues, deposits and other benefits from any Property and (b)
all receivables and other obligations now existing or hereafter arising, or
created out of the sale, lease, sublease, license, concession or other grant of
the right of the use and occupancy of all or any portion of any Property or
rendering of services by Borrowers or any operator or manager of any Property or
other commercial space located at each Property or acquired from others
(including, without limiting the generality of the foregoing, from rental of
space, halls, stores, and offices, exhibit or sales space of every kind,
license, lease, sublease and concession fees and rentals, health club membership
fees, service charges, vending machine sales and proceeds, if any, from business
interruption or other loss of income insurance, (iii) all of the books and
records (whether in tangible, electronic or other form) now or hereafter
maintained by or on behalf of Borrowers in connection with the operation of each
Property or in connection with any of the foregoing, and (iv) whether now owned
or hereafter acquired, (A) all “supporting obligations” as defined in the UCC
and (B) any other guarantee, letter of credit, secondary obligation, right or
privilege that supports or pertains to each Property.

“Release” means, any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, dumping, emptying, seeping, leaching,
placing and the like or migration into the indoor or outdoor environment
(including, without limitation, the movement of Hazardous Substances through
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata).

“Release Amount” has the meaning set forth in Section 8.4.1(e).

21

--------------------------------------------------------------------------------

 

“Release Conditions” has the meaning set forth in Section 8.4.1.

“Release Date” has the meaning set forth in Section 8.4.1.

“Release Lockout Date” means, January 1, 2023.

“Release Request” has the meaning set forth in Section 8.4.1(a).

“Released Property” has the meaning set forth in Section 8.4.1.

“Remaining Properties” has the meaning set forth in Section 8.4.1.

“Required Tenants” means, the tenants identified on Schedule 1.1(3).

“Reserve Agreement” means, that certain Reserve Agreement (Tenant Improvements,
Leasing Commissions and Capital Expenditures), dated as of the Closing Date, by
and between Borrowers and Lender, as the same may be amended, modified,
supplemented and/or restated from time to time.

“Safe Harbor Lease” means, with respect to each Property, a Lease that (i) is on
the Lease Form, without material modification thereto and otherwise complies
with the leasing guidelines and Lease provisions hereunder and under the other
Loan Documents, (ii) is entered into at arm’s length with a third party tenant
that is not an Affiliate of any Borrower or any Guarantor, which tenant shall be
creditworthy and reputable, (iii) the rentable area to be demised pursuant to
such proposed Lease when combined with any other space at the applicable
Property leased to such proposed tenant or an Affiliate of such propose tenant,
is not more than  25,000 square feet, (iv) has an initial term of not less than
three (3) years or, together with all renewal options (other than an single one
(1) year renewal option), greater than fifteen (15) years, (v) has a minimum
contract rent equal or greater than the rent paid by the tenant occupying the
space on the Closing Date and provides for tenant improvement allowances and
lease concessions in conformity with the then current market conditions as
reasonably determined by Lender, (vi) does not contain any expansion options
that, if exercised, would cause the premises under such proposed Lease when
combined with any other space at the applicable Property leased to such proposed
tenant or an Affiliate of such propose tenant to exceed 25,000 rentable square
feet, (vii) is automatically self-subordinated to the applicable Mortgage and
requires tenant to attorn to Lender or Lender’s successor in interest upon such
party’s acquisition of title and at such party’s sole option, (viii) does not
contain any requirement for a non-disturbance or recognition agreement or any
other provision that might adversely affect Lender’s rights under the Loan
Documents, (ix) does not contain any options to purchase, rights of first
refusal to purchase any portion of any Property, or termination options (other
than in the event of material casualty or condemnation), (x) does not contain
any material restrictions on the landlord’s rights to lease remaining portions
of the applicable Property, (xi) does not contain any extraordinary, uncustomary
and unduly burdensome landlord obligations, or obligations that a landlord
unaffiliated with Borrowers would have difficulty performing, (xii) does not
grant the tenant thereunder any incentives equivalent to an ownership interest
in any Property or grant the tenant thereunder any interest in the ownership of
any Property, or otherwise contain terms that would cause a material impairment
of Lender’s security, (xiii) does not provide for the payment of tenant
improvements, leasing commissions or any other landlord construction

22

--------------------------------------------------------------------------------

 

or similar obligations at any time other than at commencement of the Lease, and
(xiv) is otherwise commercially reasonable and contain terms comparable to
then-existing local market terms.  

“Stub Interest Period” has the meaning set forth in the Note.

“Secured Obligations” means, the Principal Indebtedness and all interest
accruing thereon, together with all other present and future obligations of
Borrowers evidenced by or contained in the Note, this Agreement, the Security
Documents and all other Loan Documents whether stated in the form of promises,
covenants, representations, warranties, conditions, or prohibitions or in any
other form, whether absolute or contingent, direct or indirect, joint, several
or independent, now outstanding or owing or which may hereafter be existing or
incurred, arising by operation of law or otherwise, due or to become due under
the Loan Documents, and/or are in any way secured by any Property or any other
Collateral now or hereafter provided to Lender as collateral for the Loan,
including, without limitation, any Protective Advance.  If the maturity of the
Note are accelerated, the Secured Obligations shall include an amount equal to
any prepayment premium, yield maintenance premium or spread maintenance premium
which would be payable under the terms of the Note as if the Note was prepaid in
full on the date of the acceleration.

“Security Documents” means, the Mortgages, the Cash Collateral Agreement, the
Reserve Agreement, the Assignments of Leases and Rents, the UCC-1 and such other
documents as Borrowers may, from time to time, execute to secure the Secured
Obligations under the Loan and the other Loan Documents.

“Servicer” means, any one or more loan servicers (I) each selected and retained
by Lender, pursuant to one or more servicing agreements each between Lender and
such loan servicer, to perform servicing functions in respect of the Loan, (II)
to which Lender may delegate all or any portion of Lender’s responsibilities
under the Note, this Agreement and the other Loan Documents and (III) in respect
of which Lender has provided to Borrowers written notice of the name, address
and contact information of each such loan servicer.

“State” means, the State of New York.

“Stub Interest Period” has the meaning set forth in the Note.

“Survey” means, a certified ALTA/ACSM survey of each Property prepared by a
registered Independent surveyor, containing the form of survey or certification
provided to Borrowers by Lender and in form and content satisfactory to Lender
prior to the Closing Date and the company issuing the Title Insurance Policy for
each Property.

“Taking” means, a taking or voluntary conveyance during the term hereof of all
or part of any Property, or any interest therein or right accruing thereto or
use thereof, as the result of, or in settlement of, any condemnation or other
eminent domain proceeding by any Governmental Authority affecting any Property
or any portion thereof whether or not the same shall have actually been
commenced.

“Termination Fees” has the meaning set forth in Section 5.1.18(E).

“Threshold Amount” has the meaning set forth in Section 5.1.16(D).

23

--------------------------------------------------------------------------------

 

“Title Insurance Policy” means, collectively, one or more Lender’s title
insurance policies (i) issued by First American Title Insurance Company (the
“Title Company”), which policy or policies shall be in form ALTA 2006 (with
waiver of arbitration provisions) (with co-insurance or reinsurance as Lender
may require), naming Lender as the insured party, (ii) insuring each Mortgage as
being a first and prior lien upon the applicable Property, (iii) showing no
encumbrances against the applicable Property (whether junior or superior to the
applicable Mortgage) that are not acceptable to Lender other than Permitted
Encumbrances, (iv) with respect to the Mortgages, in the aggregate amount of the
Loan, and (v) otherwise in form and content reasonably acceptable to Lender.

“Total Expenses” means, with respect to each Property, an amount calculated by
taking the aggregate total of all Property Expenses relating to the operation,
maintenance, leasing and management of such Property during the preceding twelve
(12) calendar month period, with such twelve calendar month period ending on the
last day of the last full calendar month prior to the date for which Net
Operating Income is to be determined.

“Transaction” means, the transactions contemplated by the Loan Documents.

“Transaction Costs” means, all out-of-pocket costs and expenses of Lender paid
or payable by Borrowers relating to the Transaction (including, without
limitation, appraisal fees, legal fees and accounting fees and the costs and
expenses described in Section 10.22).

“Transfer” means, any conveyance, assignment, sale, mortgaging, encumbrance
(other than a Permitted Encumbrance), pledging, hypothecation, granting of a
security interest in, granting of options with respect to, or other disposition
of (directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) all or any portion
of any legal or beneficial interest (a) in all or any portion of any Property;
or (b) in the direct or indirect stock, partnership interests, membership
interests or other ownership interests in any Borrower or any Borrower Owner
Person and the term “Transfer” shall also include, without limitation to the
foregoing, the following: an installment sales agreement wherein any Borrower
agrees to sell any Property or any part thereof or any interest therein for a
price to be paid in installments; an agreement by any Borrower leasing all or a
substantial part of any Property to one or more Persons pursuant to a single or
related transactions, or a sale, assignment or other transfer of, or the grant
of a security interest in, any Borrower’s right, title and interest in and to
any Property; the dissolution or termination of any Borrower or any Borrower
Owner Person or the merger or consolidation of any Borrower or any Borrower
Owner Person with any other Person.  

“Transfer Notice” has the meaning set forth in Section  8.1(C)(8).

“Transferee” has the meaning set forth in Section 10.9(D).

“Transfer Conditions” has the meaning set forth in Section 8.1(C).

“UCC” means, with respect to any Collateral, the Uniform Commercial Code as in
effect from time to time in the State.

24

--------------------------------------------------------------------------------

 

“UCC-1” means, any UCC-1 Financing Statements filed in connection with securing
the indebtedness evidenced by the Loan Documents.

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance in connection with or affecting any Borrower or any Property.

“Welfare Plan” means, an employee welfare benefit plan as defined in Section
3(1) of ERISA established or maintained by any Borrower or any ERISA Affiliate
or with respect to which any Borrower or any ERISA Affiliate has an obligation
to make contributions and covers any current or former employee of any Borrower
or any ERISA Affiliate.

“Wu Transfer Conditions” has the meaning set forth in Section 8.1(D).

ARTICLE 2GENERAL TERMS

2.1Loan. Lender shall make the Loan to Borrowers in accordance with this
Article 2 and in accordance with the other terms and conditions of this
Agreement, the Note and the other Loan Documents. The Loan shall be due and
payable in accordance with the terms, covenants and conditions of the Note,
which are hereby incorporated herein by reference.  Amounts borrowed under this
Section 2.1 and repaid or prepaid may not be re-borrowed.

2.2Intentionally Omitted.

2.3Security for the Loan.  The Note and the obligations of Borrowers hereunder
and under all other Loan Documents shall be secured by the Security Documents
and the other Loan Documents.

2.4The Note.  The obligation of Borrowers to pay the principal of and interest
on the Loan and other amounts due under the Loan Documents shall be evidenced by
the Note, duly executed and delivered by Borrowers as of the Closing Date.  The
Note shall be payable as to principal, interest and other amounts due under the
Loan Documents, as specified in the Note, with a final maturity on the Loan
Maturity Date.

2.5Principal and Interest.

2.5.1Borrowers shall pay to Lender interest on the Loan at the Original Interest
Rate, or the New Rate (as defined in the Note), as applicable, in accordance
with the provisions of the Note.  The entire outstanding Principal Indebtedness
of the Loan and the Note, together with all accrued but unpaid interest thereon
and all other amounts due relating to the Loan under the Loan Documents, shall
be due and payable by Borrowers to Lender in accordance with the Note.

2.5.2On the Loan Maturity Date, Borrowers shall pay to Lender the entire
remaining Principal Indebtedness of the Loan, together with all accrued but
unpaid interest on the Principal Indebtedness of the Loan and all other amounts
due hereunder or under the

25

--------------------------------------------------------------------------------

 

other Loan Documents, together with all accrued but unpaid interest thereon, if
any, in accordance with the provisions of the Note and the other Loan Documents,
as applicable.

2.5.3In accordance with the provisions of the Note, if an Event of Default shall
occur, Lender, at its option, and in addition to all other rights and remedies
allowed under the Loan Documents and Legal Requirements, may increase the
interest rate on the Secured Obligations to the Default Rate, which increase
shall be retroactive to the date the defaulted payment or performance was
due.  Without limiting the foregoing provisions of this Section 2.5.3, if
Borrowers fail to pay any interest, any principal, any late fee or any other
amount payable under any of the Loan Documents on the due date therefor or the
date of demand therefor (subject to applicable notice and grace periods as
expressly set forth in this Agreement or the other Loan Documents, if any), such
unpaid amount shall accrue interest thereon at the Default Rate from the due
date thereof, date of demand therefor or in the case of any Protective Advance
from the date so expended by Lender, until the date such amount is actually
paid.

2.5.4In the event of a payment under this Agreement or any other Loan Document
is not paid when due, other than the principal repayment at the Loan Maturity
Date, Borrowers shall pay a late fee or late charge in accordance with the
provisions of the Note.

2.6Prepayment.

2.6.1As more particularly provided in the Note, Borrowers may voluntarily prepay
the Loan in whole (but not in part except either pursuant to the provisions of
the Note applicable to prepayments in connection with the application by Lender
of any insurance proceeds or condemnation awards to the principal balance of the
Loan or pursuant to the provisions of Section 8.4 hereof in connection with a
release of a Property) on any date in accordance with the Note; provided,
however, that Borrowers shall be required to pay to Lender an amount equal to
all accrued interest through the next Payment Date, and all other amounts
outstanding under the Loan Documents, at the time of such prepayment together
with any such prepayment. Amounts prepaid may not be re-borrowed.

2.6.2Upon payment or prepayment of the Loan in full or in part, Borrowers shall
pay to Lender, in addition to the amounts specified in this Section 2.6 and in
accordance with the Note, all interest and all other amounts (including
applicable yield maintenance premiums) then due and payable to Lender pursuant
to the Loan Documents.

2.7Application of Payments After Event of Default.  All amounts relating to any
repayments of the Loan after the occurrence of an Event of Default shall be
applied by Lender, in Lender’s sole discretion, to amounts then outstanding
under the Note, this Agreement and the other Loan Documents (including, without
limitation, costs and expenses of Lender, reimbursable pursuant to the terms of
the Note this Agreement or the other Loan Documents arising as a result of such
repayment); any accrued and unpaid interest then payable with respect to the
Loan or the portion thereof being repaid; the Principal Indebtedness or the
portion thereof being repaid; and any other sums then due and payable to or for
the benefit of Lender pursuant to this Agreement or any other Loan Document(s)).

26

--------------------------------------------------------------------------------

 

2.8Method and Place of Payment to Lender.  Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Lender not later than 2:00 p.m. New York City time, on the date
when due and shall be made in lawful money of the United States of America by
wire transfer in federal or other immediately available funds to the account
identified on Exhibit B attached hereto and made a part hereof or such other
accounts as may be designated in writing, from time to time, by Lender.  Any
funds received by Lender after such time shall, for all purposes hereof, be
deemed to have been paid on the next succeeding Business Day.  Lender shall
notify Borrowers in writing of any changes in the account to which payments are
to be made.  All payments made by Borrowers hereunder, or by Borrowers under the
other Loan Documents, shall be made irrespective of, and without any deduction
for, any set-offs or counterclaims.  Whenever any payment to be made under the
Note shall be stated to be due on a day other than a Business Day, such payment
may be made on the next succeeding Business Day.

2.9Taxes.  All payments made by Borrowers under the Note, this Agreement and the
other Loan Documents shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority (other than taxes imposed on the income of Lender, or any
franchise taxes assessed to Lender).

2.10Release of Collateral.  Subject to Section 8.4, upon indefeasible repayment
of the Secured Obligations, and upon the performance of all of the obligations
of Borrowers hereunder and under the other Loan Documents, in full in accordance
with the terms hereof and thereof, Lender shall, promptly after such payment and
performance, and at the sole cost and expense of Borrowers, release or cause to
be released all Liens with respect to all Collateral or at Borrowers’ request.

2.11Intentionally Omitted.  

2.12Security Agreement.

2.12.1Pledge of Account.  To secure the full and punctual payment and
performance of all of the Secured Obligations, Borrowers hereby assign, convey,
pledge and transfer to Lender as secured party, and grant Lender a first and
continuing security interest in and to, the following property, whether now
owned or existing or hereafter acquired or arising and regardless of where
located (collectively, the “Account Collateral”):

A.all of the right, title and interest of Borrowers and Property Manager (if
any) in and to the Pledged Accounts and all Money and Permitted Investments, if
any, from time to time deposited or held in the Pledged Accounts or purchased
with funds or assets on deposit;

B.all of the right, title and interest of Borrowers in and to interest,
dividends, Money, Instruments and other property from time to time received,
receivable or otherwise payable in respect of, or in exchange for, any of the
foregoing until such time as such items are indefeasibly disbursed from the
Pledged Accounts; and

27

--------------------------------------------------------------------------------

 

C.to the extent not covered by clause (A) or (B) above, all of the right, title
and interest of the Borrowers in Proceeds of any or all of the foregoing until
such time as such items are indefeasibly disbursed from the Pledged Accounts.

2.12.2Covenants.  The Pledged Accounts, pursuant to and in accordance with the
Cash Collateral Agreement,  shall be under the sole dominion and control, and
the “control” within the meaning of Section 9-104 and Section 9-106 of the UCC,
of Lender.  The Account Collateral shall be subject to such Legal Requirements,
and such applicable regulations of the Board of Governors of the Federal Reserve
System and of any other banking authority or Governmental Authority, as may now
or hereafter be in effect, and to the rules, regulations and procedures of
Lender relating to demand deposit accounts generally from time to time in
effect.

2.12.3Financing Statements; Further Assurances.  Borrowers hereby authorize the
filing of any financing statements (including without limitation any UCC-1
statements) or continuation statements, and amendments to financing statements,
in any jurisdictions and with any filing offices as Lender may determine, in its
sole discretion, are necessary or advisable to perfect the security interest
granted to Lender in connection herewith.  Such financing statements shall
describe the collateral in the same manner as described in any security
agreement or pledge agreement entered into by the parties in connection herewith
or may contain an indication or description of collateral that describes such
property in any other manner as Lender may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the collateral granted to Lender in connection herewith, including,
without limitation, describing such property as “all assets” or “all personal
property” of Borrowers whether now owned or hereafter acquired.  From time to
time, at the expense of Borrowers, Borrowers shall promptly execute and deliver
all further instruments, and take all further action, that Lender may request,
in order to continue the perfection and protection of the pledge and security
interest granted or purported to be granted hereby.

2.12.4Transfers and Other Liens.  Borrowers shall not sell or otherwise dispose
of any of the Account Collateral other than pursuant to the terms of this
Agreement and the other Loan Documents, or create or permit to exist any Lien
upon or with respect to all or any of the Account Collateral, except for the
Lien granted to Lender, and the rights of the institution acting as Lender,
under or as contemplated by this Agreement.

2.12.5No Waiver.  Every right and remedy granted to Lender under this Agreement
or by law may be exercised by Lender at any time and from time to time, and as
often as Lender may deem it expedient.  Until such time as all Secured
Obligations are fully and indefeasibly satisfied, any and all of Lender’s rights
with respect to the pledge of and security interest in the Account Collateral
granted hereunder shall continue unimpaired, and to the extent permitted by law,
Borrowers shall be and remain obligated in accordance with the terms hereof,
notwithstanding (i) any proceeding of any Borrower under the United States
Bankruptcy Code or any bankruptcy, insolvency or reorganization laws or statutes
of any state, (ii) the release or substitution of Account Collateral at any
time, or of any rights or interests therein or (iii) any delay, extension of
time, renewal, compromise or other indulgence granted by Lender in the event of
any Default or Event of Default with respect to the Account

28

--------------------------------------------------------------------------------

 

Collateral or otherwise hereunder.  No delay or extension of time by Lender in
exercising any power of sale, option or other right or remedy hereunder, and no
notice or demand which may be given to or made upon Borrowers (or any of them)
by Lender, shall constitute a waiver thereof, or limit, impair or prejudice
Lender’s right, without notice or demand, to take any action against such
Borrowers or to exercise any other power of sale, option or any other right or
remedy.

2.12.6Lender Appointed Attorney-In-Fact.  Borrowers hereby irrevocably
constitute and appoint Lender as Borrowers’ true and lawful attorney-in-fact,
with full power of substitution, at any time after the occurrence and during the
continuation of an Event of Default, to execute, acknowledge and deliver any
instruments and to exercise and enforce every right, power, remedy, option and
privilege of Borrowers with respect to the Account Collateral, and do in the
name, place and stead of Borrowers, all such acts, things and deeds for and on
behalf of and in the name of Borrowers with respect to the Account Collateral,
that Borrowers could or might do or which Lender may deem necessary or desirable
to more fully vest in Lender the rights and remedies provided for herein with
respect to the Account Collateral and to accomplish the purposes of this
Agreement.  The foregoing powers of attorney are irrevocable and coupled with an
interest and shall terminate upon indefeasible repayment of the Secured
Obligations in full.

2.12.7Continuing Security Interest; Termination.  This Section 2.12 shall create
a continuing pledge of and security interest in the Account Collateral and shall
remain in full force and effect until indefeasible payment in full of the
Secured Obligations.  Upon indefeasible payment in full of the Secured
Obligations, Borrowers shall be entitled to the return, upon its request and at
its expense, of such of the Account Collateral as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, upon indefeasible payment
in full of the Secured Obligations, Lender shall release any funds then held by
Lender in accounts established by Borrowers with Lender pursuant to this
Agreement and shall execute such instruments and documents as may be reasonably
requested by Borrowers to evidence such termination and the release of the
pledge and lien granted hereunder or under the other Loan Documents; provided,
however, that Borrowers shall simultaneously pay on demand upon presentation of
invoices, all of Lender’s out-of-pocket expenses in connection therewith
(including reasonable attorneys’ fees and disbursements).

2.12.8Right of Set-off.  Prior to the existence of an Event of Default, Lender
waives any and all rights Lender may have at law or otherwise to set off or make
any claim against the Account Collateral, except, with respect to any checks
returned for insufficient funds, and the payment of Lender’s out-of-pocket fees
and expenses due under this Agreement (including reasonable attorney fees and
disbursements) for the maintenance of the Account Collateral.

2.13Mortgage Recording Taxes.  The Liens to be created by each Mortgage are
intended to encumber the Property encumbered by such Mortgage to the full extent
of the entire Loan Amount.  On the Closing Date, Borrowers shall have paid all
state, county and municipal recording and all other taxes, if any, imposed upon
the execution and recordation of each Mortgage.

29

--------------------------------------------------------------------------------

 

2.14Permitted Uses of Loan.  The proceeds of the Loan shall be used solely for
the following:  (i) closing costs payable on the Closing Date, and (iii) such
other costs as may be set forth on a settlement statement prepared upon the
closing of the Loan and approved by Lender.

2.15General Interest Provisions.  In the event that any Legal Requirement, any
change therein or in the interpretation or application thereof, or compliance by
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority:

(i)does or shall hereafter subject Lender to any tax of any kind whatsoever
(other than gross receipts, income, franchise, capital stock or similar taxes)
with respect to the Loan, this Agreement, the Note or any other Loan Document,
or change the basis of taxation of payments to Lender of principal, commitment
fee, deposit, interest or any other amount payable hereunder or under any other
Loan Document (except for changes in the rate of tax on the overall gross
receipts, income, franchise or capital stock of Lender) and such incremental
increase is actually paid;

(ii)does or shall hereafter impose, modify or apply any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender;

(iii)does or shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material; or

(iv)does or shall hereafter impose on Lender any other condition; and the result
of any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder,

then, in any such case, Borrowers shall promptly pay Lender upon demand any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable in respect of the Loan.  If Lender becomes entitled to
claim any additional amounts pursuant to this Section 2.15 Lender shall, in
reasonable detail, notify Borrowers in writing promptly of the event by reason
of which Lender has become so entitled and the additional amount required to
fully compensate Lender for such additional cost or reduced amount in respect of
the Loan.  Such written notice as to any additional costs or amounts payable
pursuant to the foregoing sentence submitted by Lender to Borrowers (together
with such reasonable detailed supporting information) shall be conclusive in the
absence of manifest error.

ARTICLE 3CONDITIONS PRECEDENT

3.1Conditions Precedent to Effectiveness.  This Agreement shall become effective
on the date that all of the following conditions shall have been satisfied (or
waived in accordance with Section 10.4) (the “Closing Date”):

30

--------------------------------------------------------------------------------

 

3.1.1Loan Documents.  Each of Borrower, Guarantor and Lender shall have executed
and delivered each of the applicable Loan Documents to which Borrower, Guarantor
and Lender, as applicable, is intended to be a party.  Borrowers shall have
caused all other Persons that are intended to be parties to the Loan Documents
to execute and deliver such Loan Documents.  

3.1.2Opinions of Counsel.  Lender shall have received from counsel to Borrowers
and Guarantor, one or more legal opinions addressed to Lender and its successors
and assigns, dated as of the Closing Date, and in form, scope and substance
reasonably satisfactory to Lender and its counsel, with respect to corporate,
limited liability company and partnership matters, enforceability of the Loan
Documents and such other customary opinions as may be required by Lender or its
counsel.

3.1.3Organizational Documents; Resolutions.  Lender shall have received the
fully completed Governing Documents Certificate with all exhibits and schedules
attached.

3.1.4Additional Matters.  Lender shall have received such other certificates,
documents and instruments relating to the Loan as may have been reasonably
requested by Lender.  All corporate, limited liability company, partnership and
other organizational proceedings, all other documents (including, without
limitation, all documents referred to herein and not appearing as exhibits
hereto) and all legal matters in connection with the Loan shall be reasonably
satisfactory in form and substance to Lender.

3.1.5Transaction Costs.  Borrowers shall have paid (or shall pay on the Closing
Date) all Transaction Costs for which bills have been submitted in accordance
with the provisions of Section 10.22.

3.1.6No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on the Closing Date.

3.1.7No Injunction.  No law or regulation shall have been adopted, no order,
judgment or decree of any Governmental Authority shall have been issued, and no
litigation shall be pending or threatened (in writing), that, in the good faith
judgment of Lender, would enjoin, prohibit or restrain the making or repayment
of the Loan or the consummation of the Transaction or result in a Material
Adverse Effect.

3.1.8Representations and Warranties.  The representations and warranties herein
and in the other Loan Documents shall be true and correct on the Closing Date
(unless by their terms they are made solely as of another date, in which event
such representations and warranties shall remain true and correct as of such
other date).

3.1.9Survey.  Lender shall have received a Survey for each Property, which shall
be in form and substance satisfactory to Lender.

3.1.10Financial Information.  Borrowers and Guarantor shall have delivered
financial statements, reports and documentation in form and substance
satisfactory to Lender.

31

--------------------------------------------------------------------------------

 

3.1.11Appraisal.  Lender shall have received an Appraisal with respect to each
Property, which shall be in form and substance satisfactory to Lender.

3.1.12Insurance.  Lender shall have received certificates of insurance
demonstrating insurance coverage in respect of each Property of types, in
amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in this Agreement and the Insurance Agreement and
otherwise in form an substance satisfactory to Lender.  Such certificates shall
indicate, among other things, that Lender is a named additional insured and
shall contain a loss payee endorsement in favor of Lender with respect to each
property policy required to be maintained under this Agreement and the Insurance
Agreement.

3.1.13Title Insurance Policy.  Lender shall have received a final Title
Insurance Policy (in form and substance satisfactory to Lender) covering each
Property with an aggregate amount of insurance equal to the Loan Amount.

3.1.14Lien Search Reports.  Lender shall have received satisfactory reports of
UCC, tax lien, bankruptcy, judgment and litigation searches and title updates
conducted by search firms and/or title companies acceptable to Lender with
respect to the Collateral, each Borrower, Guarantor and each other Borrower
Control Person, and each Borrower Owner Person designated by Lender, such
searches to be conducted in such locations as Lender shall require.

3.1.15Consents, Licenses, Approvals, etc.  Lender shall have received copies of
all consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by Borrowers, Guarantor and each other
Borrower Control Person, and the validity and enforceability, of the Loan
Documents, and such consents, licenses and approvals shall be in full force and
effect.

3.1.16 Appointment of Agent for Service of Process.  Lender shall have received
and approved a letter appointing (and accepted by) Schiff Hardin LLP as agent
for service of process for Guarantor.

3.1.17Other Conditions Satisfied.  Each of the other conditions precedent
required to be satisfied on the Closing Date, and each of the other documents to
be delivered on the Closing Date in accordance with the Loan Documents, shall
have been properly satisfied and delivered in accordance with the relevant
provisions thereof.

3.1.18Required Leases.  Borrowers shall have entered into a Lease with each of
the Required Tenants, each such Lease shall be acceptable to Lender, Borrowers
shall have delivered true and complete copies of each such Lease to Lender and
Lender shall be in receipt of an estoppel certificate and subordination,
nondisturbance and attornment agreement (where required by Lender) from each
Required Tenant, in each case, in form and substance satisfactory to Lender,
with respect to each such Lease.

3.1.19Zoning Reports.  Lender shall have received a zoning report for each
Property certified to Lender stating that the applicable Property is in
compliance with all

32

--------------------------------------------------------------------------------

 

applicable zoning laws, rules and regulations and shall otherwise be in form and
substance satisfactory to Lender.

3.2Execution and Delivery of Agreement.  The execution and delivery by Borrowers
of this Agreement shall constitute a representation and warranty by Borrowers to
Lender that all of the conditions required to be satisfied under Section 3.1
have been satisfied or waived in accordance with Section 10.4.

3.3Acceptance of Borrowings.  The acceptance by Borrowers of the proceeds of the
Loan on the Closing Date shall constitute a representation and warranty by
Borrowers to Lender that all of the conditions to be satisfied under Section 3.1
in connection with the making of the Loan have been satisfied or waived in
accordance with Section 10.4.

3.4Form of Loan Documents and Related Matters.  All of the Loan Documents to
which any Borrower or any Guarantor is a party, whether or not referred to in
this Section 3, unless otherwise specified, shall be delivered to Lender, and
shall be in form and substance satisfactory to Lender.

3.5No Material Adverse Effect.  There shall have been no Material Adverse Effect
in respect of any Property, any Borrower, Guarantor or any other Borrower
Control Person.  There shall be no pending or threatened (in writing) litigation
against any Borrower, any Guarantor or any other Borrower Control Person, or
involving any Property that could have a Material Adverse Effect, that has not
been previously disclosed to Lender and approved by Lender in writing.

ARTICLE 4REPRESENTATIONS AND WARRANTIES

4.1Representations and Warranties as to each Borrower.  Each Borrower hereby
represents and warrants that:

4.1.1Due Authorization.  Each individual who executes any of the Loan Documents
on behalf of any Borrower has been duly authorized to do so by all necessary
corporate, partnership, limited liability company or other action, as may be
applicable, on the part of such Borrower. On or prior to the Closing Date, each
Borrower has obtained all consents and approvals required in connection with the
execution, delivery and performance of this Agreement and the other Loan
Documents.

4.1.2Organizational Structure.

(i)(a) Each Borrower is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware, (b)
Neelytown Borrower is authorized to do business under the laws of the State of
New York, (c) McIntire Borrower is authorized to do business under the laws of
the State of Delaware, (d) Olney Borrower is authorized to do business under the
laws of the State of New Jersey, (e) Cozine Borrower is authorized to do
business under the laws of the State of New York (f) each Borrower is a Person
that complies with the provisions of Section 5.1.14, (g) each Borrower is the
sole owner (together with one or more other Borrowers) of the Property, and (h)
each Borrower has the tax identification number identified on the Form W-9
supplied to Lender by such Borrower on or prior to the date hereof.

33

--------------------------------------------------------------------------------

 

(ii)Managing Member is (a) a limited partnership, duly formed, validly existing
and in good standing under the laws of the State of Delaware, (b) a Person that
complies with the provisions of Section 5.1.14, and (c) is the sole owner of one
hundred percent (100%) of the ownership interests in each of the Borrowers and
the sole managing member of each Borrower.

(iii)Attached hereto as Exhibit A is a true, complete and correct organizational
chart of Borrowers identifying all of the holders of direct and indirect
interests in each Borrower.

(iv)The execution, delivery and performance by each Borrower Control Person of
the Loan Documents to which such Borrower Control Person is a party, and the
creation of the security interests and liens provided for in this Agreement and
the other Loan Documents, are within the corporate, partnership or limited
liability company (as applicable) power and authority of such Borrower Control
Person, and have been duly authorized by all necessary action of all necessary
Borrower Control Persons and Governmental Authorities, and will not violate any
provision of the Organizational Documents of such Borrower Control Person.

(v)The execution, delivery and performance by each Borrower Control Person of
the Loan Documents to which such Borrower Control Person is a party and the
creation of the security interests and liens provided for in this Agreement and
the other Loan Documents, will not contravene any indenture or agreement or
other instrument, or contractual or other restriction, binding on or affecting
such Borrower Control Person and will not conflict with or result in or require
the creation of any Lien of any nature whatsoever (other than pursuant to the
Loan Documents) upon or with respect to any Property or any of the properties or
assets of such Borrower Control Person.

(vi)This Agreement, and each other Loan Document to which any Borrower Control
Person is a party will, when delivered hereunder, be legal, valid and binding
obligations of such Borrower Control Person enforceable against such Borrower
Control Person in accordance with their respective terms, except as limited by
equitable principles and bankruptcy, insolvency and similar laws affecting
creditors’ rights.  This Agreement, the Note and such other Loan Documents are
not subject to any right of rescission, set-off, counterclaim or defense by any
Borrower Control Person (including the defense of usury), and no Borrower
Control Person has asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

(vii)The execution, delivery and performance by each Borrower Control Person of
the Loan Documents and the creation of the security interests and liens provided
for in this Agreement and the other Loan Documents to which they are party does
not contravene any Legal Requirements, any order of any court or other
Governmental Authority or the Organizational Documents. Other than those
obtained or filed on or prior to the Closing Date, neither any Borrower nor any
Guarantor is required to obtain any consent, approval or authorization from, or
to file declaration or statement with, any Governmental Authority or other
agency in connection with or as a condition to the execution, delivery or
performance of this Agreement, the Note or the other Loan Documents executed and
delivered by any Borrower and/or any Guarantor.

(viii)No part of any Property or the Collateral is in the hands of a receiver,
no application for a receiver is pending with respect to any portion of any
Property or the

34

--------------------------------------------------------------------------------

 

Collateral, and no part of any Property or other Collateral is subject to any
foreclosure or similar proceeding.

(ix)No Borrower Control Person has made any assignment for the benefit of
creditors, nor has any Borrower Control Person filed, or had filed against it,
any petition in bankruptcy.

(x)Each Borrower Control Person has (a) filed all tax returns required to have
been filed by such Borrower Control Person under the Legal Requirements, and
(b) paid all taxes that are due and payable by such Borrower Control Person, as
may be applicable, or have been assessed against such Borrower Control Person,
as may be applicable.

4.1.3Authorization; No Conflict; Consents and Approvals.  The execution and
delivery by each Borrower and Guarantor of this Agreement, the Note, the
Guaranty and each of the other Loan Documents, the performance by each Borrower
and Guarantor of its/his (as applicable) respective obligations hereunder and
thereunder, as applicable, and the creation of the security interests and liens
provided for in this Agreement and the other Loan Documents (i) have been duly
authorized by all requisite action on the part of each Borrower, (ii) will not
violate any provision of any Legal Requirements, (iii) will not violate any
order of any court or other Governmental Authority, the Organizational Documents
or any indenture or agreement or other instrument to which any Borrower is a
party or by which any Borrower or any Guarantor is bound, and (iii) will not be
in conflict with, result in a breach of, or constitute (with due notice or lapse
of time or both) a default under, or result in the creation or imposition of any
Lien of any nature whatsoever upon any Property pursuant to, any such indenture
or agreement or material instrument other than the Loan Documents.  Other than
those obtained or filed on or prior to the Closing Date, neither any Borrower
nor any Guarantor is required to obtain any consent, approval or authorization
from, or to file declaration or statement with, any Governmental Authority or
other agency in connection with or as a condition to the execution, delivery or
performance of this Agreement, the Note or the other Loan Documents executed and
delivered by any Borrower and/or any Guarantor.

4.1.4Single Purpose Entity.  Each Borrower is a single purpose entity and
complies with the single purpose entity requirements set forth in Section 5.1.14
of this Agreement.

4.1.5Enforceability.  This Agreement, and each other Loan Document to which any
Borrower and/or any Guarantor is a party will, when delivered hereunder, be
legal, valid and binding obligations of such Borrower and/or any Guarantor
enforceable against such Borrower and/or any Guarantor in accordance with their
respective terms, except as limited by equitable principles and bankruptcy,
insolvency and similar laws affecting creditors’ rights.  This Agreement, the
Note and the other Loan Documents are, as of the Closing Date, not subject to
any right of rescission, set-off, counterclaim or defense by any Borrower and/or
any Guarantor (including the defense of usury), and neither any Borrower nor any
Guarantor has asserted any right of rescission, set-off, counterclaim or defense
with respect thereto.

4.1.6Litigation. Except as set forth on Schedule 4.1.6 attached hereto, there is
no pending or, to Borrowers’ knowledge, threatened, litigation, action,
proceeding or

35

--------------------------------------------------------------------------------

 

investigation, including, without limitation, any condemnation proceeding,
against any Borrower, any Guarantor, any other Borrower Control Person or any
Property before any court, governmental or quasi-governmental, arbitrator or
other authority.

4.1.7Defaults of Borrower Control Person.  None of the Borrowers, or the
Guarantor and none of the other Borrower Control Persons, is in default (beyond
the applicable notice and cure periods) in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party or by which any Borrower, any
Guarantor or any other Borrower Control Person or any Collateral, or any of the
other properties or assets of any Borrower, any Guarantor or any other Borrower
Control Person is bound that is reasonably likely to have a Material Adverse
Effect.  No Borrower Control Person is a party to any agreement or instrument or
subject to any restriction that is reasonably likely to have a Material Adverse
Effect.

4.1.8No Bankruptcy Filing.  No Borrower Control Person is contemplating either
the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of its respective
assets or property.  To Borrowers’ knowledge, no Person is contemplating the
filing of any such petition against any Borrower Control Person.

4.1.9Solvency.  Giving effect to the transactions contemplated hereby, the fair
saleable value of each Borrower’s assets, taken as a whole, exceeds and will,
immediately following the making of the Loan, exceed such Borrower’s total
liabilities (including, without limitation, subordinated, unliquidated, disputed
and Contingent Obligations).  Each Borrower’s assets, do not and, immediately
following the making of the Loan will not, constitute unreasonably small capital
to carry out the business of such Borrower as conducted or as proposed to be
conducted.  No Borrower intends to, or believes that it will, incur debts and
liabilities (including, without limitation, contingent liabilities and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of the obligations
of any such Borrower).

4.1.10Other Debt.  Except for Permitted Debt, Borrowers have not borrowed or
received other debt financing whether unsecured or secured by any Property or
any part thereof.

4.1.11Full and Accurate Disclosure.  No statement of fact made by or on behalf
of any Borrower Control Person in this Agreement or in any of the other Loan
Documents contains any untrue statement of material fact or omits to state any
material fact necessary to make statements contained herein or therein not
misleading.  There is no fact known to any Borrower that has not been disclosed
to Lender that is likely to result in a Material Adverse Effect.

4.1.12Financial Information.  All financial data concerning the Borrower Control
Person, each Property and the other Collateral that has been delivered by or on
behalf of any Borrower Control Person to Lender is true, complete and correct in
all material respects and has been prepared in accordance with GAAP,
consistently applied.  Since the delivery of such data, except as otherwise
disclosed in writing to Lender, there has been no material adverse

36

--------------------------------------------------------------------------------

 

change in the financial position of any Borrower Control Person, each Property,
or in the results of operations of any Borrower Control Person.  None of the
Borrower Control Persons have incurred any material obligation or liability,
contingent or otherwise, not reflected in such financial data.

4.1.13Investment Company Act; Public Utility Holding Company Act.  None of the
Borrower Control Persons are (i) an “investment company”, an “affiliated person”
of, “promoter” or “principal” underwriters for or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, (ii) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or (iii) subject to any other Legal Requirements that purports to
restrict or regulate its ability to borrow money in accordance with this
Agreement.

4.1.14Compliance.  Each Borrower and Guarantor is in compliance with all
applicable Legal Requirements and neither Borrower nor Guarantor has received
any written notice that Borrower or Guarantor has violated any applicable Legal
Requirement(s).  Neither Borrower nor Guarantor is in default or violation of
any order, writ, injunction, decree or demand of any Governmental Authority.

4.1.15Use of Proceeds; Margin Regulations.  Borrowers shall use the proceeds of
the Loan (i) solely for the purposes described in Section 2.14, and (ii) for no
other purpose whatsoever.  Borrowers shall not use any part of the proceeds of
the Loan for the purposes of purchasing or acquiring any “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System or for any purpose that would be inconsistent with such Regulation U or
any other Regulations of the Board of Governors, or for any purposes prohibited
by any Legal Requirements.

4.1.16Repairs and Alterations.  There is no major ongoing alteration,
construction or other improvement work at any Property.

4.1.17No Defaults.  No Default or Event of Default exists under or with respect
to any Loan Document.

4.1.18Plans and Welfare Plans; ERISA.  The assets of Borrowers (or any of them)
are not treated as “plan assets” under regulations currently promulgated under
ERISA.  Each Plan, and, to the actual knowledge of each Borrower, each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, its terms and the
applicable provisions of ERISA, the Code and any other federal or state
law.  There are no pending issues or claims before the Internal Revenue Service,
the United States Department of Labor or any court of competent jurisdiction
related to any Plan or Welfare Plan.  No ERISA Event has occurred, and there
exists no condition or set of circumstances, in connection with any Plan or
Welfare Plan under which any Borrower or, to the best knowledge of any Borrower,
any ERISA Affiliate, directly or indirectly (through an indemnification
agreement or otherwise), is reasonably likely to be subject to any material risk
of liability under Section 409 or 502(i) of ERISA or Section 4975 of the Code.  

37

--------------------------------------------------------------------------------

 

No Welfare Plan provides or will provide benefits, including, without
limitation, death or medical benefits (whether or not insured) with respect to
any current or former employee of any Borrower, or, to the best knowledge of any
Borrower, any ERISA Affiliate beyond his or her retirement or other termination
of service other than (i) coverage mandated by Legal Requirements, (ii) death or
disability benefits that have been fully provided for by fully paid up insurance
or (iii) severance benefits. Each Borrower currently complies with
ERISA.  Neither the making of the loan evidenced by the Note and this Agreement
and secured by the Mortgages nor the exercise by Lender of any of Lender’s
rights under the Loan Documents constitutes or will constitute a non-exempt,
prohibited transaction under ERISA or Section 4975 of the Code.

4.1.19Additional Borrower UCC Information.  The full legal name of each Borrower
is as set forth on the signature page hereof.  No Borrower does any business
under any other name (including any trade-name or fictitious business name).

4.1.20Not Foreign Person or Prohibited Person.  Neither Borrower nor Guarantor
is a “foreign person” within the meaning of § 1445(f)(3) and 7701 of the
Code.  Neither Borrower nor Guarantor is a Prohibited Person.

4.1.21Labor Matters.  No Borrower is a party to and no Property is subject to
any collective bargaining agreements.

4.1.22Source of Funds.  No Borrower receives more than five percent (5%) of its
revenue or capital from business conducted in or with countries sanctioned by
the U.S. Treasury Department of Foreign Assets Control, except in connection
with “Country Sanction Programs” promulgated thereby.

4.2Representations and Warranties as to each Property.  Each Borrower hereby
represents and warrants to Lender that, as of the Closing Date:

4.2.1Title to each Property.  Borrowers own good, marketable and indefeasible
fee simple title in and to each Property, free and clear of all Liens other than
the Permitted Encumbrances.  Borrowers are the sole and absolute owner of the
Chattels, the Intangible Personalty and the other Collateral in respect of each
Property free and clear of all Liens other than Permitted Encumbrances.  There
are no outstanding options to purchase or rights of first refusal or first offer
or restrictions on transferability affecting any Property.  None of the
Borrowers have received (i) any written notice from any Governmental Authority
having jurisdiction over any Property as to any violation of any applicable
Legal Requirement, or (ii) any written notice from any insurance company or
inspection or rating bureau setting forth any requirements as a condition to the
continuation of any insurance coverage on or with respect to any Property or the
continuation thereof at premium rates existing at present, which, in either
case, has not been remedied or satisfied.

4.2.2Utilities and Public Access.  Each Property has direct access to public
streets or roadways in each case adequate to meet the needs of the Improvements
and no Borrower has any knowledge of any plans by any Governmental Authority to
change the highway or road system in the vicinity of any Property or to restrict
or change access from any such public

38

--------------------------------------------------------------------------------

 

street or roadway.  Each Property is or will be served by water, electric,
sanitary sewer and storm drain facilities, in each case, adequate to meet the
needs of the Improvements. All public utilities necessary to the use and
enjoyment of each Property are located in the public right-of-way abutting such
Property, including, but not limited to, water supply, storm and sanitary sewer
facilities, natural gas, electric and telephone facilities, cable television
facilities and high speed internet access facilities, and all such utilities are
or shall be connected so as to serve each Property without passing over other
property except for land or easement areas of or available to the utility
company providing such utility service.  The Access Agreements, if any, are in
full force and effect and there are no defaults thereunder by any Borrower or
any other party and no conditions which with the passage of time and/or notice
would constitute defaults thereunder.  All amounts due and payable by Borrower
under any Access Agreement have been paid.  

4.2.3Condemnation.  No Taking has been commenced or to the knowledge of any
Borrower has been threatened in writing with respect to all or any portion of
any Property or for the relocation of roadways providing access to any Property.

4.2.4Compliance; Insurance.  Each Property is in compliance (or is deemed
legally nonconforming) with all applicable Legal Requirements (including,
without limitation, building and zoning and subdivision ordinances and codes but
excluding any Environmental Laws) and all applicable Insurance
Requirements.  All insurance policies held by Borrowers relating to or affecting
any Property are in full force and effect.  None of the Borrowers have received
any written notice of default or notice terminating or threatening in writing to
terminate any such insurance policies.  

4.2.5Environmental Compliance.

A.Except as disclosed in the Environmental Reports, each Borrower is in full
compliance with all applicable Environmental Laws (which compliance includes,
but is not limited to, the possession by such Borrower of all environmental,
health and safety permits, licenses and other governmental authorizations
required in connection with the ownership and operation of each Property under
all applicable Environmental Laws).

B.No Liens are presently recorded with the appropriate land records under or
pursuant to any applicable Environmental Law with respect to any Property, and
no Governmental Authority has been taking or, to Borrowers’ knowledge,  is in
the process of taking any action that could subject any Property to Liens under
any applicable Environmental Law.

4.2.6Mortgage and Other Liens.  Each Mortgage will create a valid and
enforceable first priority Lien on the Property described therein, as security
for the repayment of the Secured Obligations, subject only to Permitted
Encumbrances.  This Agreement creates a valid and enforceable first priority
Lien on all Account Collateral.  Each Security Document establishes and creates
a valid and enforceable Lien on and a security interest in, or claim to, the
rights and property described therein.  To the extent governed by the UCC, upon
proper recording and/or filing, as applicable, of each of the UCC-1 Financing
Statements in the appropriate recording and/or filing office, as applicable, the
UCC-1 Financing Statements will

39

--------------------------------------------------------------------------------

 

perfect the security interest created in favor of Lender in all property covered
by any Security Document in which a security interest may be perfected by the
filing of a financing statement, and such security interest shall be a valid and
first priority lien.

4.2.7Assessments; Impositions.  There are no special or other assessments for
public improvements or otherwise now affecting any Property.  There are no
pending or, to any Borrower’s knowledge, proposed special or other assessments
for public improvements or otherwise affecting any Property, nor are there, to
any Borrower’s knowledge, any contemplated improvements to any Property that may
result in such special or other assessments other than regular real estate tax
assessments. There are no outstanding Impositions, and all Impositions that are
due and payable have been paid in full. There are no tax abatements or
exemptions affecting any Property.  There are no license fees or similar charges
required in respect to any filled land or in respect of any tideland, wetland or
other bodies of water.

4.2.8No Joint Assessment; Separate Lots.   No Property is jointly assessed (i)
with any other real property constituting a separate tax lot, or (ii) with any
portion of any Property that may be deemed to constitute personal property, or
any other procedure whereby the lien of any taxes that may be levied against
such personal property shall be assessed or levied or charged to any Property as
a single lien.  Each Property is comprised of one or more parcels, each of which
constitutes a separate tax lot and none of which constitutes a portion of any
other tax lot.

4.2.9No Prior Assignment.  Lender is the collateral assignee of each Borrower’s
interest under the Contracts and the Leases.  There are no prior assignments by
any Borrower of the Contracts and of the Leases or any portion of the Revenue.

4.2.10Flood Zone.  No portions of any Property are located in a flood hazard
area as defined by the Federal Insurance Administration, except as expressly
identified in the Survey for such Property.

4.2.11Intellectual Property.  (i) All Intellectual Property that any Borrower
owns or has pending, or under which it is licensed, is in good standing and
uncontested, (ii) there is no Intellectual Property that any Borrower currently
owns that is necessary to the business of such Borrower as presently conducted
or as such Borrower contemplates conducting prior to the repayment in full of
the Secured Obligations, (iii) each Borrower has not infringed, is not
infringing, and has not received written notice of infringement with respect to
asserted trademarks of others, and (iv) to each Borrower’s knowledge, there is
no infringement by others of any material Intellectual Property of such
Borrower.

4.2.12No Encroachments.  With respect to each Property, except as set forth on
the Survey for such Property and/or in the zoning report for such Property
delivered to Lender in connection with the closing of the Loan: (i) all of the
Improvements that were included in determining the appraised value of such
Property lie wholly within the boundaries and building restriction lines of the
Land included in such Property, (ii) no improvements on adjoining properties
encroach upon the Land included in such Property, and (iii) no easements or
other encumbrances upon the Land included in such Property encroach upon any of
the

40

--------------------------------------------------------------------------------

 

Improvements included in such Property, so as to affect the value or
marketability of such Property, except those that are insured against by the
Title Insurance Policy in favor of Lender.

4.2.13Leases.  As of the Closing Date, (i) no Property is subject to any Leases
other than those identified in the Certificate Concerning Leases and Financial
Condition, (ii) no Person has any possessory interest in any Property or right
to occupy any Property other than tenants under the Leases identified in the
Certificate Concerning Leases and Financial Condition and Borrowers, (iii) no
written or oral agreements or understandings (including, without limitation,
electronic mail and electronic instant messaging correspondence) exist between
any Borrower and any Person that grant such Person any rights to occupy any
Property other than the Leases identified in the Certificate Concerning Leases
and Financial Condition, (iv) each Borrower has delivered to Lender true and
complete copies of all Leases identified in the Certificate Concerning Leases
and Financial Condition, and (A) each such Lease is in full force and effect,
(B)  no default exists under any Lease, (C) each Lease reflects the entire
agreement between the parties thereto, and there is no amendment, modification,
supplement, side letter or any other agreement with respect to any Lease except
as identified in the Certificate Concerning Leases and Financial
Condition.  There are no purchase options, purchase contracts or other similar
purchase or sale agreements of any type (written or oral) presently affecting
any part of any Property.

4.2.14No Other Real Property.  With respect to each Property, except for the
Land included in such Property and public streets and sidewalks, the Borrowers
do not use or occupy any other material real property in connection with such
Property or the operation, occupancy and management of such Property and all
amenities (including parking) made available to guests and other users of such
Property.  With respect to each Property, the Land included in such Property
includes all of the land required for the use of such Property by the Borrowers.
Each Property includes all of Borrowers’ interests in such Property.

4.2.15Personal Property.  Borrowers have good title to all Equipment and
Inventory, if any, free of all Liens, except the Permitted Encumbrances.

4.2.16Fees, Commissions and Compensation.  Except as disclosed in the
Certificate Concerning Leases and Financial Condition, no Person has any right
or claim to any fees, commissions, compensation or other remuneration in
connection with or arising out of the financing, sale or lease of all or any
portion of any Property.  Except with respect to the management agreements and
leasing agreements in effect as of the date hereof, no Person has any right or
claim to any fees, commissions, compensation or other remuneration in connection
with or arising out of the use, occupancy, management or operation of the all or
any portion of any Property.  Except as disclosed in the Certificate Concerning
Leases and Financial Condition, there exists no brokerage agreement with respect
to any Property or any portion thereof.

4.2.17Zoning. Except as may be set forth in the zoning reports delivered to
Lender in connection with the closing of the Loan, the applicable zoning
ordinances permit the use and operation of each Property as a single-tenant
industrial complex, as a permitted use, and not as a non-conforming use.  Except
as may be expressly set forth in the zoning reports delivered to Lender in
connection with the closing of the Loan, each Property complies with

41

--------------------------------------------------------------------------------

 

the approvals granted by the applicable Governmental Authority in respect of
such Property and all applicable zoning ordinances, regulations, requirements,
conditions and restrictions, including but not limited to deed restrictions and
restrictive covenants, applicable to such Property.  Each Property is located in
the zoning districts set forth on Schedule 4.2.17 attached hereto.

4.2.18Contracts.  Except to the extent disclosed to Lender in the Certificate of
Leases and Financial Condition, (i) there are no Contracts presently affecting
any Property having a term in excess of one hundred eighty (180) days or not
terminable by Borrowers (without penalty) on thirty (30) days’ notice, (ii)
Borrowers have heretofore delivered to Lender true, correct and complete copies
of each of the Contracts together with all amendments thereto, (iii) Borrowers
are not in default beyond any applicable notice and/or cure period of any
obligations under any of the Contracts, and (iv) the Contracts represent the
complete agreement between Borrowers and such other parties as to the services
to be performed or materials to be provided thereunder and the compensation to
be paid for such services or materials, as applicable, and except as otherwise
disclosed herein, such other parties possess no unsatisfied claims against
Borrowers.

4.2.19Permits.  Borrowers have obtained all Permits necessary for the operation,
use, ownership, development, occupancy and maintenance of the Properties for the
current uses and occupancy and the uses and occupancy as set forth under the
Leases.  None of the Permits have been suspended or revoked, and all of the
Permits are in full force and effect, all amounts due and payable by Borrowers
in respect of such Permits have been paid, and Borrowers have made or will make
application for renewals of any of the Permits prior to the expiration
thereof.  

4.3Survival of Representations.  Borrowers agree that (i) all of the
representations and warranties of Borrowers set forth in Section 4.1, Section
4.2 and Section 4.3 and in the other Loan Documents delivered on the Closing
Date are made as of the Closing Date, and (ii) all such representations and
warranties made by Borrowers shall survive as provided in Section 10.1.  All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf or any documents or other materials delivered to or reviewed by
Lender.

ARTICLE 5AFFIRMATIVE COVENANTS

5.1Affirmative Covenants.  Borrowers covenant and agree that, from the date
hereof and until payment in full of the Secured Obligations:

5.1.1Existence; Compliance with Legal Requirements: Insurance.  Each Borrower
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect such Borrower’s existence as a limited liability company,
the rights, licenses, Permits and franchises necessary for the conduct of such
Borrower’s business and comply with all Legal Requirements and Insurance
Requirements applicable to Borrowers and the Properties.  Borrowers shall at all
times maintain, preserve and protect all franchises and trade names and preserve
all the remainder of Borrowers’ property necessary for the continued

42

--------------------------------------------------------------------------------

 

conduct of Borrowers’ business and keep each Property in good repair, working
order and condition, except for reasonable wear and use (and except for casualty
losses as to which other provisions hereof shall govern), and from time to time
make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto.  Borrowers shall keep each
Property insured at all times in accordance with the requirements set forth in
this Agreement and in the Insurance Agreement, and otherwise perform and comply
with all obligations of Borrowers under the Mortgages and the other Loan
Documents.

5.1.2Impositions and Other Claims.

A.Impositions.  Except to the extent Borrowers have deposited funds with the
Lender pursuant to Section 5.1.2(B) below, Borrowers shall (i) pay, before
delinquency and before the imposition of any penalty or interest, all
Impositions, including without limitation any Property Impositions that may be
levied or imposed at any time against each Property, the Chattels or the
Intangible Personalty, and (ii) within ten (10) days after each payment of any
such Imposition, Borrowers shall upon request deliver to Lender an official
receipt for such payment, provided, however, that Borrowers are not required to
furnish such receipts for payment of Property Impositions in the event that such
Property Impositions have been paid by Lender pursuant to Section 5.1.2(B)
below.  At Lender’s option, Lender may retain the services of a firm to monitor
the payment of all Property Impositions relating to any Property and the
Collateral, the out-of-pocket cost of which shall be borne by Borrowers.

B.Deposit for Taxes.  On the Closing Date, Borrowers shall deposit with Lender
an amount equal to 1/12th of the amount that Lender reasonably estimates will be
required to make the next annual payment of Property Impositions, with respect
to each Property, multiplied by the number of whole or partial months that have
elapsed since the date one month prior to the most recent due date for such
Property Impositions.  Following the Closing Date, on each Payment Date,
Borrowers shall deposit with Lender an amount equal to 1/12th of the amount that
Lender reasonably estimates will be required to pay the next annual payment of
Property Impositions referred to in this Section with respect to each
Property.  The purpose of these provisions is to provide Lender with sufficient
funds on hand for Lender or Servicer to pay all such Property Impositions
charges thirty (30) days before the date on which they become past due.  If
Lender determines that the funds escrowed hereunder are, or will be,
insufficient to pay such Property Impositions, Borrowers shall pay such
additional sums as Lender shall reasonably determine necessary and shall pay any
increased monthly charges reasonably requested by Lender.  Provided that no
Event of Default exists and is continuing, Lender shall apply the amounts so
deposited to the payment of such Property Impositions when due, but in no event
will Lender be liable for any interest on any amount so deposited, and any
amount so deposited may be held and commingled with Lender’s own funds.  If an
Event of Default exists, Lender may apply such funds to the payment of any
Property Impositions or the payment of any Secured Obligations in such order as
Lender shall elect or retain the same as collateral for the Secured Obligations,
in its sole discretion.

C.Intangible Taxes.  If by reason of any statutory or constitutional amendment
or judicial decision adopted or rendered after the date hereof, any Imposition
is imposed against the Loan, the Note, this Agreement, the Mortgages or any
other Loan Document, Lender, or any interest of Lender in any real or personal
property encumbered by the Loan Documents, Borrowers shall pay such Imposition
before delinquency in accordance with Section 2.15 of this Agreement

43

--------------------------------------------------------------------------------

 

and shall indemnify Lender against all loss, expense, or diminution of income in
connection therewith.  In the event Borrowers are unable to do so, either for
economic reasons or because the legal provisions or decisions creating such
Imposition forbid Borrowers from doing so, then the Loan will, at Lender’s
option, become due and payable in full upon thirty (30) days’ notice to
Borrowers and Borrowers shall repay the then outstanding principal balance of
the Loan Amount plus all accrued and unpaid interest, together with all other
amounts outstanding under the Loan Documents, in accordance with the prepayment
provisions set forth in Section 2.6 and the Note.

D.Right to Contest.  Notwithstanding any other provision of this Section,
Borrowers shall not be deemed to be in default solely by reason of Borrowers’
failure to pay any Imposition so long as, in Lender’s judgment, each of the
following conditions is satisfied:

(i)Borrowers are engaged in and diligently pursuing in good faith administrative
or judicial proceedings appropriate to contest the validity or amount of such
Impositions;

(ii)Borrowers’ payment of such Imposition would materially prejudice Borrowers’
prospects for success in such proceedings;

(iii)Nonpayment of such Imposition will not result in the loss or forfeiture of
any Property or other Collateral encumbered by the Loan Documents or any
interest of Lender therein; and

(iv)Borrowers deposit with Lender, as security for such payment that may
ultimately be required, a sum equal to the amount of the disputed Imposition
plus the interest, penalties, advertising charges, and other costs that Lender
estimates are likely to become payable if Borrowers’ contest is unsuccessful, or
posts a bond with the applicable taxing authority having the same effect. For
the avoidance of doubt, the funds required to be deposited with Lender under
this paragraph (iv) shall be in addition to all taxes, assessments and other
governmental charges that are not being contested and that are subject to the
deposit provisions of Section 5.1.2(B) hereof.

If Lender determines that any one or more of such conditions is not satisfied or
is no longer satisfied, Borrowers shall pay the Imposition in question, together
with any interest and penalties thereon, within ten (10) days after Lender gives
notice of such determination.

E.Mechanic’s Liens.  Borrowers shall keep each Property free and clear of all
Liens and claims of Liens by contractors, subcontractors, mechanics, laborers,
materialmen, and other such Persons, and will cause any recorded statement of
any such Lien to be released of record or bonded off, within thirty (30) days
after Borrower’s actual notice of the recording thereof. Notwithstanding the
preceding sentence, however, Borrower shall not be deemed to be in default under
this Section if and so long as Borrowers (a) contest in good faith the validity
or amount of any asserted Lien and diligently prosecutes or defends an action
appropriate to obtain a binding determination of the disputed matter, and (b)
provide Lender with such security as Lender may reasonably require to protect
Lender against all loss, damage, and expense, including attorneys’ fees, which
Lender might incur if the asserted Lien is determined to be valid and, as may be
required, to remove or bond off any such Lien, if not bonded by Borrowers.  

44

--------------------------------------------------------------------------------

 

5.1.3Litigation.  Borrowers shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened (in writing)
against (i) any Borrower, any Property or the other Collateral, and (ii) to the
extent it could have a Material Adverse Effect, any Guarantor or any other
Borrower Control Person.

5.1.4General Indemnity.

A.Borrowers shall, at their sole cost and expense, protect, defend, indemnify,
release and hold harmless Lender, and its parents, subsidiaries, Affiliates,
shareholders, partners, members, directors, officers, employees, trustees,
representatives and Servicer and the heirs, legal representatives, successors
and assigns of the foregoing (collectively, the “Indemnified Parties”) for, from
and against (i) any and all claims for brokerage, leasing, finders or similar
fees which may be made relating to any Property and the Secured Obligations, and
(ii) any and all claims, suits, liabilities (including, without limitation,
strict liabilities), administrative and judicial actions, proceedings,
obligations, debts, damages, losses (including, without limitation, unrealized
loss of value of any Property), costs, expenses, fines, penalties, charges,
fees, judgments, awards, amounts paid in settlement, and litigation costs of
whatever kind or nature that may be asserted against, imposed on or incurred by
Lender (including, without limitation, Lender’s reasonable attorneys’ fees and
all other reasonable costs of defense) (collectively, the “Losses”) imposed upon
or incurred by or asserted against any Indemnified Parties (except to the extent
same are directly caused by gross negligence or willful misconduct of any
Indemnified Party) and directly or indirectly arising out of or in any way
relating to any one or more of the following:

(i)the Loan, the Loan Documents or the Loan Application, or the ownership of the
Note, any of the other Loan Documents or any interest therein or receipt of any
Gross Revenue or arising in respect of the Accounts;

(ii)any untrue statement of any material fact contained in any information
concerning any Borrower, any Guarantor, any Borrower Control Person, any
Property, the other Collateral or the Loan prepared or approved in writing by
such Borrower, such Guarantor or such Borrower Control Person, or the omission
to state therein a material fact required to be stated in such information or
necessary in order to make the statements in such information or in light of the
circumstances under which it/he (as applicable) were made not misleading;

(iii)any and all lawful action that may be taken and is taken by Lender,
consistent with the terms hereof, in connection with the enforcement of the
provisions of this Agreement, the Note or any of the other Loan Documents,
whether or not suit is filed in connection with same, or in connection with any
Borrower Control Person or any Affiliate of any Borrower Control Person becoming
a party to a voluntary or involuntary federal or state bankruptcy, insolvency or
similar proceeding;

(iv)any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about any Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;

45

--------------------------------------------------------------------------------

 

(v)any use or nonuse of or condition in, on or about any Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways;

(vi)any failure on the part of Borrowers to perform or be in compliance with any
of the terms of this Agreement or any of the other Loan Documents;

(vii)performance of any labor or services or the furnishing of any materials or
other property in respect of any Property or any part thereof pursuant to
provisions of this Agreement;

(viii)the failure of any Borrowers to file timely with the Internal Revenue
Service an accurate Form 1099-B, Statement for Recipients of Proceeds from Real
Estate, Broker and Barter Exchange Transactions, which may be required in
connection with this Agreement;

(ix)any failure of any Property to be in compliance with any Legal Requirement
or Insurance Requirement;

(x)the enforcement by any Indemnified Party of the provisions of this Section
5.1.4; and

(xi)any and all claims and demands whatsoever that may be asserted against
Lender by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants, or agreements contained in any
Lease.

Any amounts payable to an Indemnified Party by reason of the application of this
Section 5.1.4(A) shall become due and payable ten (10) days after written demand
and shall bear interest at the Default Rate from the earlier of (i) the date any
such that any such amount was paid by Lender, and (ii) the tenth (10th) day
after demand until paid, and shall constitute part of the Secured Obligations.

B.Borrowers shall, at their sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any of the Indemnified
Parties and directly or indirectly arising out of or in any way relating to any
tax on the making and/or recording of this Agreement, the Note, the Mortgages or
any of the other Loan Documents (but excluding gross receipts, income, franchise
and capital stock taxes).  Borrowers shall, at their sole cost and expense,
reimburse the Indemnified Parties from and against any and all Losses imposed
upon or incurred by or asserted against any of the Indemnified Parties and
directly or indirectly arising out of or in any way relating to any tax on the
making and/or recording of this Agreement, the Note, the Mortgage or any of the
other Loan Documents (but excluding gross receipts, income, franchise and
capital stock taxes).

C.Borrowers shall, at their sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, excise taxes, reasonable attorneys’ fees
and costs incurred in the investigation, defense, and settlement of Losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA that may be required, in Lender’s reasonable discretion) that the
Indemnified Parties may

46

--------------------------------------------------------------------------------

 

incur, directly or indirectly, as a result of a default under the covenants of
Borrower with respect to ERISA and employee benefits plans contained herein,
including, without limitation, the breach by any Borrower of any representation
or warranty set forth in Section 4.1.18 or the breach by any Borrower of any
covenant contained in Section 5.1.15, Section 6.1.16 and/or Section
6.1.17.  Borrowers shall, at their sole cost and expense, reimburse the
Indemnified Parties from and against any and all Losses (including, without
limitation, reasonable attorneys’ fees and costs incurred in the investigation,
defense, and settlement of Losses incurred in correcting any prohibited
transaction or in the sale of a prohibited loan, and in obtaining any individual
prohibited transaction exemption under ERISA that may be required, in Lender’s
reasonable discretion) that the Indemnified Parties may incur, directly or
indirectly, as a result of a default under the covenants of Borrower with
respect to ERISA and employee benefits plans contained herein, including,
without limitation, the breach by any Borrower of any representation or warranty
set forth in Section 4.1.18 or the breach by any Borrower of any covenant
contained in Section 5.1.15, Section 6.1.16 and/or Section 6.1.17.  

D.Borrowers shall, at their sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred) that the Indemnified Parties may incur, directly or indirectly, as a
result of a default under Borrowers’ covenants with respect to any
Property.  Borrowers shall, at their sole cost and expense reimburse the
Indemnified Parties from and against any and all Losses (including, without
limitation, reasonable attorneys’ fees and costs incurred) that the Indemnified
Parties may incur, directly or indirectly, as a result of a default under
Borrowers’ covenants with respect to any Property.

E.Promptly after receipt by an Indemnified Party under this Section 5.1.4 of
notice of the making of any claim or the commencement of any action, such
Indemnified Party shall, if a claim in respect thereof is to be made by such
Indemnified Party against Borrowers under this Section 5.1.4, notify Borrowers
in writing, but the omission to so notify Borrowers shall not relieve Borrowers
from any liability that Borrowers may have to any Indemnified Party under this
Section 5.1.4 or otherwise unless and to the extent that Borrowers did not
otherwise possess knowledge of such claim or action and such failure resulted in
the forfeiture by Borrowers of substantial rights and defenses or a substantial
increase in its obligations hereunder.  In case any such claim is made or action
is brought against any Indemnified Party and such Indemnified Party seeks or
intends to seek indemnity from Borrowers, Borrowers shall be entitled to
participate in, and, to the extent that Borrowers may wish, to assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Party;
and, upon receipt of notice from Borrowers to such Indemnified Party of
Borrowers’ election so to assume the defense of such claim or action and only
upon approval by the Indemnified Party of such counsel (such approval not to be
unreasonably withheld, conditioned or delayed), Borrowers shall not be liable to
such Indemnified Party under this Section 5.1.4 for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof. Notwithstanding the preceding sentence, each Indemnified Party shall be
entitled to employ counsel separate from such counsel for Borrowers and from any
other party in such action if such Indemnified Party reasonably determines that
a conflict of interest exists which makes representation by counsel chosen by
Borrowers not advisable.  In such event, but only in such event, Borrowers shall
pay the reasonable fees and disbursements of such separate counsel, subject to
reimbursement of such costs if the Indemnified Party requiring such separate
counsel is found not to be entitled to the indemnity

47

--------------------------------------------------------------------------------

 

protection of this Section 5.1.4.  Borrowers shall not, without the prior
written consent of an Indemnified Party, settle or compromise or consent to the
entry of any judgment with respect to any pending or threatened claim, action,
suit or proceeding in respect of which indemnification is sought hereunder
(whether or not such Indemnified Party is an actual or potential party to such
claim or action) unless such settlement, compromise or consent includes an
unconditional release of each Indemnified Party from all liability arising out
of such claim, action, suit or proceeding.  No Indemnified Party shall enter
into a settlement of or consent to the entry of any judgment with respect to any
action, claim, suit or proceeding as to which an Indemnified Party would be
entitled to indemnification hereunder without the prior written consent of
Borrowers.  Any amounts payable to an Indemnified Party by reason of the
application of this Section 5.1.4(E) shall become due and payable ten (10) days
after Borrower’s receipt of written demand and shall bear interest at the
Default Rate from (i) the earlier of the date any such amount was paid by Lender
and (ii) the tenth (10th) day after Borrowers’ receipt of such written demand
until paid, and shall constitute part of the Secured Obligations.

F.Borrowers hereby (a) waive any claim that Borrowers may have against any of
the Indemnified Parties based upon any assertion that any such Indemnified Party
has acted unreasonably or that any such Indemnified Party has unreasonably
withheld or unreasonably delayed any action, in each case, to the extent that
such Indemnified Party had an obligation, either at law or pursuant to the Loan
Documents, to act reasonably and (b) agrees that the sole remedy of Borrowers
based upon any such claim against any of the Indemnified Parties shall be an
action for specific performance, injunctive relief or declaratory
judgment.  Borrower hereby further agrees that the Indemnified Parties shall not
be liable for any monetary damages (including, without limitation, compensatory,
consequential or punitive damages) in respect of any such claim by Borrower and
that Borrowers’ sole remedy in respect of any such claim shall be limited to
specific performance, injunctive relief or declaratory judgment.

G.The provisions of and undertakings and indemnification set forth in this
Section 5.1.4 shall survive the satisfaction and payment of the Secured
Obligations and termination of this Agreement.

5.1.5Access to Property.  Borrowers shall permit Lender, and representatives and
employees of Lender to inspect each Property or any part thereof at such
reasonable times as may be requested by Lender upon reasonable advance written
notice and subject to the rights of tenants. At any reasonable time, and from
time to time, upon prior notice from Lender, Borrowers  shall permit Lender, or
any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit and inspect the
Properties and the Chattels and to discuss with Borrowers the affairs, finances
and accounts of Borrowers.  Borrowers shall take all actions necessary or
required under the Leases to effect such right of Lender to inspect the
Properties.  

5.1.6Notice of Default.  Borrowers shall promptly advise Lender in writing of
(i) any change in the condition, financial or otherwise of any Borrower Control
Person that is reasonably likely to have a Material Adverse Effect or (ii) the
occurrence of any Event of Default.

48

--------------------------------------------------------------------------------

 

5.1.7Cooperate in Legal Proceedings.  Borrowers shall cooperate with Lender with
respect to any proceedings before any Governmental Authority that are reasonably
likely to in any way materially affect the rights of Lender hereunder or any
rights obtained by Lender under any of the Loan Documents and, in connection
therewith, shall not prohibit Lender, at its election, from participating in any
such proceedings.

5.1.8Perform Loan Documents.  Borrowers shall promptly and strictly perform and
comply with all other covenants, conditions and prohibitions required to be
observed, performed or satisfied by Borrowers (or any of them) pursuant to and
in accordance with the terms and provisions set forth in the Loan
Documents,  and shall pay when due all costs, fees and expenses required to be
paid by it, under the Loan Documents.

5.1.9Future Loan Modification.  If, after the date of this Agreement, Lender
elects to modify, split and/or sever of any portion of the Loan as described in
this Section (the “Loan Modification”), Borrowers shall cooperate, and cause
Guarantor and the Borrower Control Persons to cooperate, with Lender (at
Lender’s sole cost and expense, other than Borrowers’ legal fees in connection
with review of any Loan Modification documents) to effectuate such Loan
Modification and shall execute, acknowledge and deliver such documents as Lender
may reasonably request to evidence the Loan Modification.  Upon the election of
Lender at any time, Lender may (a) cause this Agreement, the Note and the
Mortgages to be split into a first and second mortgage loan, (b) create one or
more senior and subordinate notes (i.e., an A/B or A/B/C structure), (c) create
multiple components of the Note or notes, and allocate or reallocate the
principal balance of the Loan among such components, or (d) otherwise sever the
Loan into two or more loans secured by mortgages and by a pledge of the direct
or indirect partnership or membership interests of Borrowers (i.e., a senior
loan/mezzanine loan structure), in each such case, in whatever proportion and
whatever priority Lender determines; provided, however, that, in each such
instance, immediately after the effective date of such Loan Modification (i) the
outstanding principal balance of the Note or notes evidencing the Loan (or
components of such notes) equals the outstanding principal balance of the Loan
immediately prior to the Loan Modification, (ii) the weighted average of the
interest rates for the Note or notes evidencing the Loan (or components of such
notes) equals the interest rate of the Note immediately prior to the Loan
Modification, (iii) there shall be no change to any other economic term of the
Loan or to the rights, remedies or obligations of any Borrower or any Guarantor;
and (vi) the ownership structure of Borrower may be revised to effectuate a
mezzanine loan structure under the Loan Documents provided that the beneficial
ownership of Borrower remains unchanged.

5.1.10Further Assurances.  Borrowers shall, at Borrowers’ sole cost and expense:

A.Upon the reasonable request of Lender therefor given from time to time pay for
(i) reports of UCC, tax lien, judgment and litigation searches with respect to
any Borrower Control Person, and (ii) searches of title to each Property and the
other Collateral, each such search to be conducted by search firms designated by
Lender in each of the locations designated by Lender;

B.Furnish to Lender all instruments, documents, certificates, title and other
insurance reports and agreements, and each and every other document,
certificate, agreement and

49

--------------------------------------------------------------------------------

 

instrument required to be furnished pursuant to the terms of the Loan Documents
or reasonably necessary to evidence, preserve and/or protect the Collateral at
any time securing or intended to secure the Note;

C.Execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary, to evidence,
preserve and/or protect the Collateral at any time securing or intended to
secure the Note, as Lender may reasonably require (including, without
limitation, any amendment or replacement to any of the Mortgages, UCC financing
statements or Security Documents); and

D.Do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.11Management of Property.  Borrowers shall provide competent, responsible
management for each Property.  All management agreements must contain
termination provisions and must be otherwise reasonably satisfactory to
Lender.  Borrowers shall not enter into any management agreement or arrangement
with any Person with respect to the management of each Property without Lender’s
prior written consent both as to such management agreement or arrangement and
such Person.  Borrowers shall cause management subordination agreements in form
and substance reasonably acceptable to Lender to be executed by any such manager
simultaneously with the execution and delivery of each such management
agreement.  Borrowers shall not modify, or amend or terminate any approved
management agreement without Lender’s prior written consent.  Borrowers shall
provide Lender with a copy of any written notice received by Borrowers from such
manager of the occurrence of any default or event of default or condition that
with the giving of notice or passage of time, or both, would constitute an event
of default under any management agreement or that would entitle the manager
thereunder to terminate the management agreement.  Such management agreement
shall be terminated by Borrowers, at Lender’s reasonable request, upon not less
than thirty (30) days’ prior notice to Borrowers during an Event of Default.  If
any such management agreement is terminated pursuant hereto, Borrowers shall
promptly seek to appoint a replacement manager reasonably acceptable to Lender
pursuant to a replacement management agreement acceptable to Lender, and
Borrowers’ failure to appoint a replacement manager, or to enter into such
replacement management agreement within thirty (30) days after Lender’s request
shall constitute an immediate Event of Default.  All leasing brokerage
agreements must be with leasing brokers and contain subordination and
termination provisions and must be otherwise reasonably satisfactory, both as to
such leasing brokerage agreement and such leasing broker, to Lender and
Borrowers shall cause each leasing broker to enter into a subordination
agreement in form and substance reasonably acceptable to Lender simultaneously
with the execution and delivery of such leasing brokerage agreement.  Borrowers
shall provide Lender with a copy of any written notice received by Borrowers
from such leasing broker of the occurrence of any default or event of default or
condition that with the giving of notice or passage of time, or both, would
constitute an event of default under any leasing brokerage agreement or that
would entitle the leasing broker to terminate its agreement.  Such agreement
shall be terminated by Borrowers, at Lender’s reasonable request, upon not less
than thirty (30) days’ prior notice to Borrowers during an Event of Default.  If
any such leasing brokerage agreement

50

--------------------------------------------------------------------------------

 

is terminated pursuant hereto, Borrowers shall promptly seek to appoint a
replacement broker reasonably acceptable to Lender, pursuant to a replacement
leasing brokerage agreement, reasonably acceptable to Lender, and Borrowers’
failure to appoint such a replacement leasing broker or to enter into such
replacement leasing brokerage agreement, within thirty (30) days after Lender’s
request shall constitute an immediate Event of Default.

5.1.12Financial Reporting.

A.Each Borrower shall furnish to Lender (i) within forty-five (45) days
following the end of each calendar quarter of each Fiscal Year and within ninety
(90) days following each Fiscal Year of such Borrower, quarterly and annual
operating statements of such Borrower as of the end of and for the preceding
quarter and such Fiscal Year, in each case (1) prepared in accordance with GAAP,
consistently applied; and (2) reflecting conformity with (and deviations from)
the budget for such preceding quarter and such Fiscal Year, as may be
applicable; (ii) contemporaneously with the delivery of the quarterly and annual
operating statements of each Property, a rent roll certified, signed and dated
by Borrowers detailing the names of all tenants under the Leases, the portion of
the Improvements on any Property occupied by each tenant, the Gross Revenue and
any other charges payable under each Lease and the term of each Lease; and (iii)
contemporaneously, with the delivery of the annual operating statements of each
Property, the annual balance sheet and profit and loss statement of such
Borrower, in each case, prepared in accordance with GAAP, consistently applied.
Lender may require that any or all of the quarterly statements required to be
delivered pursuant to this Section 5.1.12(A) be prepared on a monthly basis
(with, where applicable, comparisons against the budget for such month) and
submitted within ten (10) days after month end at any time (i) a Default or an
Event of Default has occurred and is continuing, (ii) the Loan (or a portion
thereof) has been securitized or (iii) to comply with regulatory, audit or other
requirements to which Lender is subject.

B.The financial statements and reports described in Section 5.1.12(A) above
shall be in such detail as Lender may reasonably require and shall be certified
as true, complete and correct by the applicable Borrower or if required by
Lender, (i) during the existence of any Default or Event of Default or (ii) in
order to comply with any regulatory audit or other requirements to which Lender
is subject, by an independent certified public accountant reasonably acceptable
to Lender. Following during the existence of any Default or Event of Default,
each Borrower shall deliver to Lender the items required in Section 5.1.12(A)
above on a monthly basis.

C.Each Borrower shall furnish to Lender, within fifteen (15) Business Days after
request, such further information regarding any Plan or Multiemployer Plan and
any reports or other information required to be filed under ERISA as may be
reasonably requested by Lender in writing, in respect to such Borrower or the
Managing Member.

D.At least thirty (30) days following the end of each Fiscal Year of the
Borrowers, each Borrower shall submit or cause to be submitted to Lender, an
Operating Budget for Property Expenses for the next Fiscal Year for each
Property.  Each Operating Budget shall be subject to the approval of Lender.

E.To the extent required under applicable law, each Borrower shall file and pay
its annual tax returns and taxes in a timely manner.  Each Borrower shall
furnish to Lender,

51

--------------------------------------------------------------------------------

 

within ten (10) days following the filing thereof, copies of any income tax
returns filed with the Internal Revenue Service and any state income tax returns
for the state in which each Property is located and for the state of such
Borrower’s formation.  Borrowers shall cause such Guarantor to provide Lender
with copies of Guarantor’s federal and state tax returns within ten (10) days
after their filing.

F.Borrowers shall furnish, or cause to be furnished, to Lender annually, within
ninety (90) days following the end of each Fiscal Year, a complete copy of the
consolidated financial statements of Guarantor prepared in accordance with GAAP,
consistently applied and covering the financial position and results of
operations of Guarantor, for such Fiscal Year and containing a statement of
revenues and expenses, a statement of assets and liabilities and a statement of
equity of Guarantor.  Together with each annual financial statements of
Guarantor, Borrowers shall furnish to Lender a certificate of an officer of
Guarantor certifying as of the date thereof (x) that the annual financial
statements present fairly in all material respects the results of operations and
financial condition of Guarantor all in accordance GAAP, consistently applied,
and (y) whether there exists an Event of Default or Default, and if such Event
of Default or Default exists, the nature thereof, the period of time it has
existed and the action then being taken to remedy same.

G.Borrowers shall furnish, or cause to be furnished, to Lender, within
forty-five (45) days after the end of each calendar quarter, financial
statements, a balance sheet and a profit and loss statement for Guarantor for
such calendar quarter, and within ninety (90) days after the end of the calendar
year, Guarantor’s annual financial statements, balance sheet and profit and loss
statement.  The financial statements and reports of Guarantor described above
shall be in substantially the same form and detail as the financial statements
and reports delivered by Guarantor to Lender in respect of the Loan prior to the
Closing Date and shall be certified as true and correct by the applicable
Guarantor or if (i) a Default or an Event of Default exists, or (ii) Lender
determines that it is necessary in order to comply with any regulatory, audit or
other requirements to which Lender may be subject, by an independent certified
public accountant reasonably acceptable to Lender).  

H.Borrowers shall furnish to Lender, within fifteen (15) Business Days after
request, such further information with respect to the operation of the
Properties (or any of them) and the financial affairs of any Borrower Control
Person as may be reasonably requested by Lender, including all business plans
prepared for the Borrowers.

I.Borrowers shall also promptly furnish or cause to be furnished to Lender, any
other financial reports or statements of Borrowers and Guarantor, including,
without limitation, balance sheets, profit and loss statements, tax returns,
other financial statements, and certified rent rolls, required under any of the
Loan Documents, requested by any regulatory or governmental authority exercising
jurisdiction over Lender, or requested by Lender from time to time, certified as
true, correct and complete by Borrowers and Guarantor.  

5.1.13Operation of Property.  Borrowers shall cause the use and operation of
each Property to be conducted at all times in a manner consistent with general
industrial, commercial and light manufacturing uses (in each case consistent
with the permitted use of each Property as of the Closing Date), with the
appropriate ancillary uses and amenities and

52

--------------------------------------------------------------------------------

 

for no other purpose, continuously and without interruption, including, without
limitation, the following:

A.to maintain or cause to be maintained the standard of each Property at all
times at its historic level of quality and finish (and at a level not lower than
that maintained by prudent managers of similar facilities in the geographic
region where each Property is located);

B.to operate or cause to be operated each Property in a prudent manner in
compliance with applicable Legal Requirements and Insurance Requirements
relating thereto and maintain or cause to be maintained all licenses, Permits
and any other agreements necessary for the continued use and operation of each
Property;

C.in any event to use and operate each Property solely for the operation of
retail, transportation and industrial use (in each case consistent with the use
of each Property as of the Closing Date), and other appropriate ancillary uses
and amenities and for no other purpose; and

D.to comply at all times with the Operations and Maintenance Plan for the Cozine
Property (as such terms are defined on Schedule 1.1(2) attached hereto), dated
as of December 18, 2017, prepared by prepared by EBI Consulting with Project No.
1117006920 for the benefit of Lender.

5.1.14Single-Purpose Entity.  In no event shall any Borrower, whether directly
or indirectly, acquire any property or asset other than the Property nor
commence any income generating activity not contemplated to be conducted by such
Borrower as set forth in this Agreement until all Secured Obligations have been
indefeasibly paid in full.  Without limiting the preceding provisions of this
Section 5.1.14, each Borrower shall at all times until the Secured Obligations
have been indefeasibly paid in full, be a Person, other than an individual, that
(a) is formed or organized solely for the purpose of holding, directly, an
ownership interest in the applicable Property, or any portion thereof, (b) does
not engage in any business other than the ownership, management and operation of
the applicable Property or any portion thereof, (c) does not have any (i) assets
other than those related to its interest in the applicable Property or any
portion thereof or (ii) Indebtedness (except for the Loan and the Permitted
Debt), (d) does not guarantee or otherwise become liable on or in connection
with any obligation of any other Person, (e) does not enter into any contract or
agreement with any stockholder, partner, principal, member or Affiliate of such
Person or any Affiliate of any such stockholder, partner, principal, member or
Affiliate except upon terms and conditions that are intrinsically fair and
substantially similar to those that would be available on an arm’s length basis
with third parties other than an Affiliate, (f) does not incur, create or assume
any Indebtedness (except for the Loan and Permitted Debt), (g) does not make any
loans or advances to any other Person (including, without limitation, any
Affiliate), (h) does not become insolvent or fail to pay its debts from its
assets as the same shall become due, provided, however, that nothing in this
clause (h) shall require any owner or principal of any Borrower or any other
Person to make any capital contribution or other contribution of cash or assets
to such Borrower (i) does not fail to conduct and operate its business in all
material respects as previously conducted and operated, (j) does not fail to pay
its debts from its assets as the same shall become due, (k) does not fail to
maintain its books and records and bank

53

--------------------------------------------------------------------------------

 

accounts separately from those of its Affiliates (other than the other
Borrowers), including, without limitation, its general partners or members, as
may be applicable, (l) does not fail at all times to hold itself out to the
public as a legal entity separate and apart from any other Person (including,
without limitation, any Affiliate (including, without limitation, any
stockholder, partner, member, trustee, beneficiary, or other owner of such
Borrower or any Affiliate of any such stockholder, partner, member, trustee,
beneficiary, or other owner)), (m) does not fail to file its own tax returns to
the extent that it is legally required to do so; (n) does not fail to maintain
adequate capital for its normal obligations, reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations, (o) does not fail to maintain its assets in such a manner that it is
not costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate (other than the other Borrowers) or any other
Person, (p) does not hold itself out to be responsible for the Indebtedness
(other than the with respect to each Borrower’s obligations under the Loan
Documents) of any other Person, (q) is subject to and complies with all of the
limitations on powers set forth in the organizational documentation (and if a
partnership, that of each general partner, and if a limited liability company,
that of the managing member (or if there is no managing member, the members)) as
in effect on the date hereof, (r) other than with respect to the Deposit Account
or the Excess Cash Subaccount as set forth in the Cash Collateral Agreement,
holds all of its assets in its own name and does not commingle its assets with
the assets of any other Person (other than the other Borrowers), (s) utilizes
its own letterhead, invoices and checks, (t) holds title to its interest in the
applicable Property  in its own name, (u) allocates fairly and reasonably any
overhead expenses that are shared with any Affiliate including, without
limitation, paying for office space and services performed by any employee of
any Affiliate, (v) does not pledge its assets for the benefit of any other
Person other than pursuant to the Loan Documents as security for the Loan, and
(w) corrects any known misunderstandings regarding its separate identity.

5.1.15ERISA.  Borrowers shall not at any time have any direct employees and
shall not participate in any Plan or Multiemployer Plan.  Without limiting the
immediately preceding sentence, Borrowers shall deliver to Lender as soon as
possible, and in any event within ten (10) days after any Borrower knows or has
reason to believe that any of the events or conditions specified below with
respect to any Plan, Welfare Plan or Multiemployer Plan has occurred or exists,
an Officer’s Certificate setting forth details respecting such event or
condition and the action, if any, that Borrowers or any ERISA Affiliate proposes
to take with respect thereto (and a copy of any report or notice required to be
filed with or given to PBGC by any Borrower or an ERISA Affiliate with respect
to such event or condition):

A.any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, shall be a reportable event regardless of the issuance
of any waivers in accordance with Section 412(d) of the Code); and any request
for a waiver under Section 412(d) of the Code for any Plan;

54

--------------------------------------------------------------------------------

 

B.the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Borrower or an ERISA Affiliate to
terminate any Plan;

C.the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Borrower or any ERISA Affiliate of any Borrower of a notice from
a Multiemployer Plan that such action has been taken by PBGC with respect to
such Multiemployer Plan;

D.the complete or partial withdrawal from a Multiemployer Plan by any Borrower
or any ERISA Affiliate of any Borrower that results in material liability under
Section 4201 or 4204 of ERISA (including the obligation to satisfy secondary
liability as a result of a purchaser default) or the receipt by any Borrower,
any Guarantor or any ERISA Affiliate of any Borrower or any Guarantor of notice
from a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;

E.the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Borrower or any ERISA Affiliate of any Borrower to enforce Section
515 of ERISA, which proceeding is not dismissed within thirty (30) days;

F.the adoption of an amendment to any Plan that, pursuant to Section 401(a)(29)
of the Code or Section 307 of ERISA, would result in the loss of tax-exempt
status of the trust of which such Plan is a part if Borrower or an ERISA
Affiliate of any Borrower fails to timely provide security to the Plan in
accordance with the provisions of said Sections;

G.the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could result in a Material Adverse Effect; and

H.the imposition of a lien or a security interest in connection with a Plan.

5.1.16Property and Related Insurance.

A.Coverages Required.  Borrowers shall maintain or cause to be maintained, with
financially sound and reputable insurance companies or associations satisfactory
to Lender, all insurance required under the terms of the Insurance Agreement,
and shall comply with each and every covenant and agreement contained in such
Insurance Agreement pursuant to and in accordance with the terms and provisions
of the Insurance Agreement. Borrowers shall provide Lender with reasonably
satisfactory evidence of the payment of the premiums of all such insurance
within five (5) Business Days following any such payment.

B.Renewal Policies.  Not less than thirty (30) days prior to the expiration date
of each insurance policy required pursuant to the Insurance Agreement, Borrowers
shall deliver to Lender either an appropriate renewal policy or replacement
policy (or a certified copy thereof) that in each case satisfies the
requirements of the Insurance Agreement.

C.Deposit for Premiums.  On the Closing Date, Borrowers shall deposit with
Lender an amount equal to 1/12th of the amount that Lender estimates will be
required to make

55

--------------------------------------------------------------------------------

 

the next annual payments of the premiums for the policies of insurance referred
to in this Section, multiplied by the number of whole and partial months which
have elapsed since the date one month prior to the most recent policy
anniversary date for each such policy.  On each Payment Date thereafter,
Borrowers shall deposit an amount equal to 1/12th of the amount that Lender
estimates will be required to pay the next required annual premium for each
insurance policy referred to in this Section.  The purpose of these provisions
is to provide Lender with sufficient funds on hand to pay all such premiums
thirty (30) days before the date on which they become past due.  If Lender, in
its reasonable discretion, determines that the funds escrowed hereunder are, or
will be, insufficient, Borrowers shall, within ten (10) days following
Borrowers’ receipt of written demand, pay such additional sums as Lender shall
determine necessary and shall pay any increased monthly charges as so requested
by Lender.  Provided that no Event of Default exists and is then continuing,
Lender shall apply the amounts so deposited to the payment of such insurance
premiums when due, but in no event will Lender be liable for any interest on any
amounts so deposited, and the money so received may be held and commingled with
Lender’s own funds.  If an Event of Default exists, Lender may apply such funds
to the payment of such insurance premiums, to the payment of any of the Secured
Obligations in such order as Lender shall elect in its sole discretion or may
retain the same as Security for the Secured Obligations, in its sole discretion.

D.Application of Hazard Insurance Proceeds.  Borrowers shall after learning
thereof promptly notify Lender of any damage or casualty to all or any portion
of any Property or Chattels.  Lender may participate in all negotiations and
appear and participate in all judicial or arbitration proceedings concerning any
insurance proceeds that may be payable as a result of such casualty or damage,
and may, in Lender’s sole discretion, compromise or settle, in the names of both
Borrowers and Lender, any claim for any such insurance proceeds; provided,
however, that in any event any such compromise or settlement shall be subject to
the prior consent of Lender, which may be granted or withheld in Lender’s
discretion.  Any such insurance proceeds shall be paid directly to Lender and
shall be applied first to reimburse Lender for all out-of-pocket costs and
expenses, including, without limitation, reasonable attorneys’ fees, incurred by
Lender in connection with the ascertainment and collection of such insurance
proceeds.  The balance, if any, of any insurance proceeds received by Lender
with respect to an insured damage or casualty shall be, in Lender’s sole
discretion, either (i) retained and applied by Lender first toward payment of
the Secured Obligations in such order and manner as Lender deems appropriate, or
(ii) paid over, in whole or in part and subject to such conditions as Lender may
impose, to Borrowers to pay for repairs or replacements necessitated by the
damage or casualty.  In the event that all of the Secured Obligations have been
performed or are discharged by the application of less than all of such
insurance proceeds, then, any remaining proceeds shall be paid over to
Borrowers.  Notwithstanding the foregoing provisions of this Section 5.1.16(D),
Lender shall pay over to Borrowers any such insurance proceeds as provided in
clause (ii) of the immediately preceding sentence, provided that, and on the
following conditions:   (A) there does not exist any Default or Event of
Default, (B) Borrowers demonstrate to the reasonable satisfaction of Lender that
Borrowers have the financial ability to pay all principal and interest and any
other amounts required to be paid under this Agreement and the Note, and perform
all of the other Secured Obligations, during the restoration of the applicable
Property from Gross Revenue (including, without limitation, proceeds of rent
loss or business interruption insurance) or otherwise, (C) the damage or
casualty occurs prior to the date that is six (6) months prior to the Loan
Maturity Date and the restoration is capable of being completed prior to the
Loan Maturity Date, (D) all insurance proceeds and other funds provided by
Borrowers for such restoration are released under reserve

56

--------------------------------------------------------------------------------

 

and construction funding arrangements reasonably satisfactory to Lender, (E) the
repair or restoration will return the applicable Property to substantially the
same size, design and utility as existed immediately prior to the damage or
casualty, (F) in the event the proceeds of insurance are insufficient to pay for
the restoration (as reasonably determined by Lender), Borrowers shall, prior to
the commencement of any restoration work, deposit with Lender not later than the
date that is fifteen (15) days following the date that Borrowers receive written
notification from Lender of such deficiency, such additional funds as are
necessary to complete the restoration as reasonably determined by Lender; (G)
Borrowers undertake and covenant and agree (in writing) with Lender to fund any
and all deficiencies, and in fact actually fund any and all such deficiencies,
not later than the date that is fifteen (15) days following the date that the
proceeds of insurance are received by Lender and prior to the distribution of
any further insurance proceeds, such that at all times the funds held by Lender
and remaining to be disbursed for purposes of the restoration shall be
sufficient to complete the restoration; (H) the annual Gross Revenue that will
survive the restoration or repair of the applicable Property produces a Debt
Service Coverage Ratio of not less than 1.20 to 1.0 and Borrowers demonstrate to
Lender’s satisfaction that Borrowers shall be able to attain a Debt Service
Coverage Ratio of at least 1.20 to 1.0 from Gross Revenue within six (6) months
following completion of the restoration; and (I) if any site plan amendment,
variance, special use permit or other similar special approval or consent is
required from any government authority or any other Person for such repair or
restoration, Borrowers shall obtain and deliver to Lender such site plan
amendment, variance, special use permit or other similar special approval or
consent not later than the date that is one hundred eighty (180) days following
the date of such casualty or damage (provided, however, that such one hundred
eighty (180) day time period shall in all respects be subject to the foregoing
provisions of this Section 5.1.16(D) and shall not extend or otherwise modify
any time periods in such foregoing provisions).    

Notwithstanding the foregoing provisions of this Section 5.1.16(D), in the event
that the insurance proceeds do not exceed $250,000.00 (the “Threshold Amount”),
then such insurance proceeds received by Borrowers with respect to the
applicable damage or casualty shall be paid over, in whole or in part and
subject to such conditions as Lender may impose, to Borrowers to pay for repairs
or replacements necessitated by the damage or casualty (provided, however, that
if all of the Secured Obligations have been performed or are discharged by the
application of less than all of such insurance proceeds, then any remaining
proceeds will be paid over to Borrowers)  if (i) no Default or Event of Default
then exists, and (ii) the proceeds received by Lender (together with any other
funds delivered by Borrowers to Lender for such purpose) shall be sufficient, in
Lender’s reasonable judgment, to pay for any restoration necessitated by the
casualty, and (iii) the cost of such restoration shall not exceed the Threshold
Amount, and (iv) the damage or casualty occurs prior to the date that is six (6)
months’ prior to the Loan Maturity Date and the restoration is capable of being
completed, in Lender’s judgment, at least ninety (90) days prior to the Loan
Maturity Date and (v) Borrowers shall undertake and complete the repair or
restoration of the applicable Property so as to return such Property to
substantially the same size, design and utility as existed immediately prior to
the damage or casualty and shall fund any deficiency in the event such proceeds
are insufficient to complete such repair or restoration.  

Lender will have no obligation to see to the proper application of any insurance
proceeds paid over to Borrowers, nor will any such proceeds received by Lender
bear interest or be subject to any other charge for the benefit of
Borrowers.  If such insurance proceeds are deposited with

57

--------------------------------------------------------------------------------

 

Lender, Lender may, prior to the application of such proceeds, commingle them
with Lender’s own funds and otherwise act with regard to such proceeds as Lender
may determine.  

E.Successor’s Rights.  Any Person that acquires title to any Property or the
Chattels upon foreclosure or deed in lieu of foreclosure hereunder will succeed
to all of Borrowers’ rights under all policies of insurance maintained pursuant
to this Section.

5.1.17Eminent Domain; Private Damage.  If all or any part of any Property is
taken or damaged by eminent domain or any other public or private action,
Borrowers shall notify Lender promptly of the time and place of all meetings,
hearings, trials, and other proceedings relating to such action.  Lender may
participate in all negotiations and appear and participate in all judicial or
arbitration proceedings concerning any award or payment that may be due as a
result of such taking or damage, and may, in Lender’s sole but reasonable
discretion, compromise or settle, in the names of both Borrowers and Lender, any
claim for any such award or payment; provided, however, that in any event any
such compromise or settlement shall be subject to the prior consent of Lender,
which may be granted or withheld in Lender’s discretion.  Any such award or
payment shall be paid directly to Lender and shall be applied first to reimburse
Lender for all out-of-pocket costs and expenses, including, without limitation,
reasonable attorneys’ fees, incurred by Lender in connection with the
ascertainment and collection of such award or payment.  The balance, if any, of
such award or payment received by Lender with respect to a condemnation shall
be, in Lender’s sole discretion, either (i) retained and applied, without
prepayment penalty or fee as set forth in Section 5(c) of the Note, by Lender
toward payment of the Secured Obligations in such order and manner as Lender
deems appropriate, or (ii) paid over, in whole or in part and subject to such
conditions as Lender may impose, to Borrowers for the purpose of restoring,
repairing, or rebuilding any part of the Property affected by the taking or
damage.  Notwithstanding the foregoing provisions of this Section 5.1.17, Lender
shall pay over to Borrowers any such award or payment as provided in clause (ii)
of the immediately preceding sentence, provided that, and on the following
conditions: (A) there does not exist any Default or Event of Default, (B)
Borrowers demonstrate to the reasonable satisfaction of Lender that Borrowers
have the financial ability to pay all principal and interest required under this
Agreement and the Note, and perform all of the other Secured Obligations, during
the restoration of the applicable Property from Gross Revenue (including,
without limitation, the proceeds of rent loss or business interruption
insurance) or otherwise, (C) the damage occurs prior to the date that is six (6)
months prior to the Loan Maturity Date and the restoration is capable of being
completed prior to the Loan Maturity Date, (D) any condemnation award and other
funds provided by Borrowers for such restoration are released under reserve and
construction funding arrangements reasonably satisfactory to Lender, (E) the
repair or restoration will return the applicable Property to substantially the
same size, design and utility as existed immediately prior to the damage, (F) in
the event the condemnation award is insufficient to pay for the restoration (as
reasonably determined by Lender), Borrowers shall, prior to the commencement of
any restoration work, deposit with Lender not later than the date that is
fifteen (15) days following the date that the condemnation award is received by
Lender, such additional funds as are necessary to complete the restoration as
reasonably determined by Lender; (G) Borrowers undertake and covenant and agree
(in writing) with Lender to fund any and all deficiencies, and in fact actually
fund any and all such deficiencies, not later than the date that is fifteen (15)
days following the date that Borrowers receive written notification

58

--------------------------------------------------------------------------------

 

from Lender of such deficiency and prior to the distribution of any further
portion of the condemnation award, such that at all times the funds held by
Lender and remaining to be disbursed for purposes of the restoration shall be
sufficient to complete the restoration; (H) the annual Gross Revenue that will
survive the restoration or repair of the applicable Property produces a Debt
Service Coverage Ratio of not less than 1.20 to 1.0 and Borrowers demonstrate to
Lender’s satisfaction that Borrowers shall be able to attain a Debt Service
Coverage Ratio of at least 1.20 to 1.0 from Gross Revenue within six (6) months
after completion of the restoration; and (I) if any site plan amendment,
variance, special use permit or other similar special approval or consent is
required from any government authority or any other Person for such repair or
restoration, Borrowers shall obtain and deliver to Lender such site plan
amendment, variance, special use permit or other similar special approval or
consent not later than the date that is one hundred eighty (180) days following
the date of such taking or condemnation (provided, however, that such one
hundred eighty (180) day time period shall in all respects be subject to the
foregoing provisions of this Section 5.1.17 and shall not extend or otherwise
modify any time periods in such foregoing provisions).  If the applicable
Mortgage has been foreclosed prior to Lender’s receipt of such award or payment,
Lender may nonetheless retain such award or payment to the extent required to
reimburse Lender for all out-of-pocket costs and expenses, including reasonable
attorneys’ fees, incurred in connection therewith, and to discharge any
deficiency remaining with respect to the Secured Obligations.

Notwithstanding the foregoing provisions of this Section 5.1.17, in the event
that the award or payment does not exceed the Threshold Amount, then such award
or payment received by Borrowers with respect to the applicable condemnation
shall be paid over, in whole or in part and subject to such conditions as Lender
may impose, to Borrowers for the purpose of restoring, repairing or rebuilding
any part of the applicable Property affected by the taking or damage if (i) no
Default or Event of Default then exists, and (ii) the award or payment received
by Lender (together with any other funds delivered by Borrowers to Lender for
such purpose) shall be sufficient, in Lender’s reasonable judgment, to pay for
any restoration, repair or rebuilding necessitated by the condemnation, and
(iii) the cost of such restoration, repair or rebuilding shall not exceed the
Threshold Amount, and (iv) the condemnation occurs prior to the date that is six
(6) months prior to the Loan Maturity Date and the restoration, repair or
rebuilding is capable of being completed, in Lender’s judgment, at least ninety
(90) days prior to the Loan Maturity Date, and (v) Borrowers shall undertake and
complete the restoration, repair or rebuilding of any Property so as to return
the applicable Property to substantially the same size, design and utility as
existed immediately prior to the condemnation and shall fund any deficiency in
the event such award is insufficient to complete such repair or restoration.

Lender will have no obligation to see to the proper application of any
condemnation award paid over to Borrowers.  If such condemnation award is
deposited with Lender, Lender may, prior to the application of such award,
commingle it with Lender’s own funds and otherwise act with regard to such
proceeds as Lender may determine.

5.1.18Leases.

A.Without Lender’s prior written consent, which may be granted or withheld in
Lender’s sole discretion, Borrowers shall not enter into or modify, amend,
supplement,

59

--------------------------------------------------------------------------------

 

terminate or cancel any Lease of all or any part of any Property.  Any
submission by Borrowers for Lender’s consent to a Lease or modification,
amendment, supplement, termination or cancellation thereof shall be accompanied
by a copy of such Lease or modification, amendment, supplement, termination or
cancellation, a then-current Rent Roll for the applicable Property, year-to-date
and prior year operating statements for the applicable Property and a cover
letter requesting Lender’s consent which contains a signature line on which
Lender may evidence Lender’s consent to such Lease or modification, amendment,
supplement, termination or cancellation (collectively, the “Lease Approval
Deliveries”).  Each Lease, and each modification, amendment, supplement,
termination or cancellation of any Lease, shall be in writing.  Notwithstanding
anything to the contrary in the Loan Documents, Lender’s written consent will
not be required prior to entering into any new Safe Harbor Lease or any
modification, amendment, or supplement thereof after the Closing Date (so long
as such Lease remains a Safe Harbor Lease after giving effect to any such
modification, amendment or supplement), provided that no Event of Default exists
and Borrowers deliver a copy of each such Safe Harbor Lease to Lender within ten
(10) days after execution thereof together with Borrowers’ written certification
that such copy is a true, correct and complete copy of such Safe Harbor Lease
and that all of the conditions set forth in this sentence and in the definition
of “Safe Harbor Lease” have been satisfied.

B.Lender agrees that for any proposed Lease that does not qualify as a Safe
Harbor Lease, for which Borrower is required to obtain Lender’s consent thereto,
Lender will attempt to respond within ten (10) Business Days, and Lender’s
consent shall not be unreasonably withheld based upon market
conditions.  Borrower shall be permitted to submit a lease summary term sheet,
for purposes of obtaining Lender’s approval, which sets out all of the economic
terms of the proposed Lease, as well as any deviations from the Lease
Form.  Lender’s consent will be contingent on tenant signing the Lease
Form.  Lender will not be obligated to enter into any subordination,
non-disturbance and attornment agreement (or similar agreement) for any tenant
for which Borrower is requesting Lender lease approval until such time as an
executed Lease that complies with the provisions of this Agreement is delivered
to Lender.  If Lender has failed to respond to the written request for consent
of a proposed Lease after five (5) Business Days after its receipt thereof,
together with any additional information that Lender may reasonably require to
evaluate such proposed Lease, and Borrower has provided a subsequent five (5)
Business Days written notice to Lender requesting consent, each notice marked
with a legend in bold capital letters stating: LENDER SHALL BE DEEMED TO HAVE
CONSENTED TO THE MATTER CONTAINED HEREIN IF IT FAILS TO RESPOND TO THIS REQUEST
FOR CONSENT WITHIN 10/5 (as applicable) BUSINESS DAYS AFTER THE DATE HEREOF,
then Lender shall be deemed to have consented to the same.

C.With respect to each Lease, Borrowers:

shall neither do, nor neglect to do, anything that may cause or permit the
termination of such Lease, or cause or permit the withholding or abatement of
any rent payable under any such Lease;

(i)shall observe and perform all of the obligations imposed upon Borrowers under
such Lease and shall not do or permit to be done anything to impair the value of
the Lease as security for the Secured Obligations;

60

--------------------------------------------------------------------------------

 

(ii)shall promptly send copies to Lender of all written notices of default that
Borrowers shall send or receive under any Lease;

(iii)shall enforce all of the terms, covenants and conditions contained in the
Lease upon the part of the lessee or any other party that is not Borrowers
thereunder to be observed or performed and shall not effect a termination or
diminution of the obligations of tenants under Lease;

(iv)shall not collect any rent under any Lease more than one (1) month in
advance (other than security deposits);

(v)shall not execute any other assignment of Borrowers’ interest in the Leases
or Revenue, except pursuant to the Security Documents;

(vi)shall not alter, modify or change the terms of any guaranty of the Leases or
cancel or terminate such guaranty without the prior written consent of Lender;
and

(vii)shall not consent to any assignment of or subletting under the Lease not in
accordance with their terms, without the prior written consent of Lender.

D.Borrowers shall deposit security deposits of tenants under Leases that are
turned over to or for the benefit of Borrowers or otherwise collected by or on
behalf of Borrowers, into an Eligible Account and in compliance with applicable
Legal Requirements and shall not commingle such funds with any other funds of
Borrowers.  Any bond or other instrument that Borrowers are permitted to hold in
lieu of cash security deposits under any applicable Legal Requirements shall be
maintained in full force and effect unless replaced by cash deposits as
hereinabove described, shall, if permitted pursuant to all applicable Legal
Requirements, name Lender as payee or mortgagee thereunder (or at Lender’s
option, be fully assignable to Lender) and shall, in all respects, comply with
any applicable Legal Requirements and otherwise be reasonably satisfactory to
Lender.  Borrowers shall, upon request, provide Lender with evidence reasonably
satisfactory to Lender of Borrowers’ compliance with the foregoing.  Upon the
occurrence and during the continuance of any Event of Default, Borrowers shall,
upon Lender’s written request, if permitted by any applicable Legal
Requirements, turn over to Lender the security deposits (and, if required to be
paid to any tenant pursuant to its Lease or applicable Legal Requirements, any
interest theretofore earned thereon and not previously disbursed to such tenant)
then held with respect to all or any portion of any Property, to be held by
Lender subject to the terms of the Leases.

E.(i) Without limiting the generality of the foregoing, (a) Borrowers shall
notify Lender in writing of any cancellation penalties, termination fees or
other consideration payable to Borrowers in connection with any cancellation,
termination or surrender of any Lease (any such penalties or fees are referred
to herein as “Termination Fees”), which written notice shall be delivered to
Lender not later than three (3) Business Days following receipt by Borrowers of
written notice from the applicable tenant under such Lease of the intention of
such tenant to cancel, terminate or surrender such Lease, but in any event prior
to the payment by the applicable tenant under such Lease of any such Termination
Fees to such Borrower and (b) Lender may, but shall not be required to,
(i) require that such Borrowers deposits such Termination Fees into a reserve

61

--------------------------------------------------------------------------------

 

held by Lender or Servicer pursuant to a tenant improvement and leasing
commissions reserve agreement, which agreement shall be in form and substance
reasonably satisfactory to Lender, and (ii) impose such restrictions and
conditions on the timing and amount of disbursements of the Termination Fees
from such reserve account as Lender may reasonably require, including, without
limitation (x) requiring that (1) the space left vacant as a result of such
cancellation, termination or surrender be relet to a tenant and under a Lease
consented to by Lender unless such consent is either not required or deemed
given in accordance with this Section 5.1.18 (any such Lease an “Approved
Lease”), (2) the tenant under such Approved Lease is in occupancy of the portion
of the Property demised pursuant to such Approved Lease and is paying rent in
accordance with such Approved Lease, (3) Borrowers provide to Lender a tenant
estoppel certificate from the tenant under such Approved Lease in a form and in
substance reasonably acceptable to Lender, and (4) Borrowers provide to Lender
written evidence reasonably acceptable to Lender that all improvements to the
applicable Property required pursuant to such Approved Lease have been completed
in accordance with such Approved Lease, and (y) limiting the amount of any such
disbursement to the lesser of (1) the actual cost of re-tenanting such space and
(2) the amount calculated by dividing the applicable Termination Fees by the
total square feet of space vacated, then multiplying that result by the number
of square feet of newly leased space under such Approved Lease.

(ii)Subject to Section 5.1.18(E)(iii) below, (a) in the event that following the
date that any such Termination Fee is paid, as of the date of determination, the
Debt Service Coverage Ratio is less than 1.0 to 1.0, then Lender may apply an
amount equal to the excess of (x) any Termination Fees over (y) the amount of
such Termination Fees disbursed to Borrowers pursuant to Section 5.1.18(E)(i)
above (any such excess amount the “Excess Termination Fees”) to any regularly
scheduled payment due and payable by Borrower under the Note, this Agreement,
the Mortgages or the other Loan Documents (including, without limitation, any
monthly payment of principal and/or interest and any regularly scheduled reserve
deposits) in such order and in such manner as determined by Lender; (b)
following the date that any such Termination Fee is paid, as of the date of
determination, (x) the Debt Service Coverage Ratio equals or exceeds 1.0 to 1.0
and (y) at least eighty-five percent (85%) of the rentable square feet of space
available at all of the Properties is occupied by Leases approved (or deemed
approved) by Lender pursuant to this Agreement or the Safe-Harbor Leases, then
Lender shall disburse any Excess Termination Fees to Borrowers.

(iii)If any Event of Default exists and is continuing, Lender may apply any
Termination Fees to the Secured Obligations in such order and in such manner as
determined by Lender in Lender’s sole discretion.

F.Borrowers shall provide Lender with a  Rent Roll on an annual basis, certified
by Borrowers to Lender as true, correct and complete.  Without limiting the
provisions of this Section 5.1.18, the Rent Roll shall include all Leases
whether or not evidenced by written instruments.

5.1.19Intentionally Omitted.  

5.1.20Ownership and Organizational Structure.  Except as otherwise permitted
pursuant to Article 8, each Borrower shall maintain or shall cause to be
maintained the ownership

62

--------------------------------------------------------------------------------

 

and organizational structure reflected on Exhibit A attached hereto at all times
while the Secured Obligations are outstanding.

5.1.21Preservation of Existence and Properties, Scope of Business, Compliance
with Law.  Borrowers shall comply with all Legal Requirements, including, but
not limited to, all applicable laws, rules, regulations and orders and other
governmental or quasi-governmental requirements and private covenants, such
compliance to include, without limitation, maintaining all Permits and paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon any Borrower or any Property.  Borrowers shall maintain all
Permits necessary for the operation, ownership, use, occupancy and maintenance
of each Property for the then current use of each Property, and without limiting
this covenant of Borrowers, Borrowers shall make application for renewals of any
of the Permits prior to the expiration thereof.  Borrowers shall do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect the existence of each Borrower Control Person as a limited liability
company, corporation or other entity, as may be applicable, and to maintain the
authorization of each Borrower Control Person to perform the obligations under
the Loan Documents.  No Borrower shall amend or modify, or permit any other
Borrower Control Person to amend or modify, its organizational documents so as
to contravene any of the Loan Documents or to prevent the observance of the
obligations under the Loan Documents.  Each Borrower shall comply, and cause
each other Borrower Control Person to comply with all applicable laws, rules,
regulations and orders and other governmental or quasi-governmental
requirements, and each Borrower shall obtain, and cause each other Borrower
Control Person to obtain, all authorizations, approvals and consents from, and
shall make all notices and filings with, any court, governmental, authority or
regulatory body, in respect of its right and ability to perform, or cause the
performance of, the obligations under the Loan Documents.  Each Borrower shall
maintain, and cause Managing Member and Guarantor to maintain, its status as
“non-foreign person” within the meaning of Sections 1445 and 7701 of the United
States Internal Revenue Code of 1986, as amended, and the regulations issued
thereunder.

5.1.22Economic Sanctions, Anti-Money Laundering, Etc.  

Each Borrower represents, warrants and covenants to Lender that:

A.No Borrower, Guarantor, or any officer or director of any Borrower, is or
shall become a Prohibited Person or is or shall become directly or indirectly
owned or controlled by any Prohibited Person,

B.At all times throughout the Loan term, none of the funds of any Borrower, any
Guarantor or any other party that are used to repay the Loan shall be derived
from (i) conducting business or transacting with any Prohibited Person, or (ii)
activities involving the violation of any Anti-Money Laundering Laws,

C.None of the proceeds of the Loan shall be used to facilitate any business,
transactions, or other activity with any Prohibited Person or activities
involving the violation of any Anti-Money Laundering Laws, and

D.Borrowers shall promptly deliver to Lender any certification or other evidence
reasonably requested from time to time by Borrowers confirming Borrowers’
compliance

63

--------------------------------------------------------------------------------

 

with this Section.  The representations, warranties and covenants set forth in
this Section shall be deemed repeated and reaffirmed by Borrowers as of each
date that Borrowers make a payment to Lender under the Note, this Agreement and
the other Loan Documents or receives any payment from Lender.  Borrowers shall
promptly notify Lender in writing should Borrowers becomes aware of any change
in the information set forth in these representations, warranties and covenants.

E.Notwithstanding the foregoing, with respect to any direct or indirect
constituent of any Borrower or any Guarantor that is not a U.S. Person, such
non-U.S. Person shall not be required to comply with any of the provisions in
this Section 5.1.22 if doing so would constitute a violation of the domiciliary
law applicable to such non-U.S. Person.

5.1.23Intentionally Omitted.

5.1.24Guarantor.  Within thirty (30) days after the death of any individual
Guarantor, Borrowers shall notify Lender in writing of such death and provide to
Lender the names and current financial statements of one or more substitute
guarantors reasonably acceptable to Lender:  (A) whose Net Worth and financial
condition is, in Lender’s discretion, equivalent to or better than the deceased
Guarantor based upon the financial statements and other financial information
delivered to Lender in respect of the individual that is the Guarantor
immediately prior to such replacement, or (B) who are the heirs, devisees and
beneficiaries of substantially all of the deceased Guarantor’s assets, provided,
however, that, in each case, such replacement guarantor shall (together with any
other remaining Guarantor) satisfy the Guarantor Minimum Net Worth Requirement.
Within sixty (60) days after the death of such individual Guarantor, each
substitute guarantor(s) shall (i) deliver to Lender the financial reports and
statements required to be delivered by Guarantor in Section 4.12 of the Mortgage
and Section 5.1.12 of this Agreement, and (ii) execute and deliver to Lender a
guaranty agreement and an environmental indemnity agreement in substantially the
same form as the Guaranty and the Environmental Indemnity Agreement and such
other instruments as Lender may reasonably require in connection with such
substitution.

5.1.25Minimum Net Worth and Available Liquidity of Guarantor.  At all times
until repayment in full of the Secured Obligations, Borrowers shall cause
Guarantor to satisfy the Guarantor Minimum Net Worth Requirement and Guarantor
Minimum Available Liquidity Requirement. Notwithstanding the foregoing, if at
any time prior to the indefeasible payment in full of the Secured Obligations,
the Guarantor fails to satisfy the Guarantor Minimum Available Liquidity
Requirement, such failure may be cured by depositing with Lender or Servicer (as
determined by Lender) not later than the date that is thirty (30) days following
notice by Lender to Borrower and/or Guarantor or such failure cash or marketable
securities acceptable to Lender in an amount equal to the excess of the amount
of the Guarantor Minimum Available Liquidity over the Available Liquidity of
Guarantor as of the date of determination, which amount shall be held by Lender
as additional collateral for the repayment of the Loan and which amount shall be
deemed to be part of the “Collateral” for the purposes of this Agreement and the
other Loan Documents.  During the existence of any Event of Default, Lender may
apply such amounts held by Lender or Servicer pursuant to this Section 5.1.25 to
the Secured Obligations in such order and manner as determined by Lender in its
sole discretion.

64

--------------------------------------------------------------------------------

 

5.1.26Intentionally Omitted.

5.1.27Other Encumbrances.  Borrowers shall promptly and strictly perform and
comply with all covenants, conditions and prohibitions required of any Borrower
in connection with any Access Agreement and any other encumbrance affecting any
Property or any of the Chattels, the Intangible Personalty or the other
Collateral, or any part thereof, or any interest therein, regardless of whether
such other encumbrance is superior or subordinate to the lien hereof.

5.1.28Maintenance and Repair of Property and Chattels; Contracts.  Borrowers
shall at all times maintain the Properties and the Chattels in good condition
and repair, shall diligently prosecute the completion of any building or other
improvement that is at any time in the process of construction on the
Properties, and shall promptly repair, restore, replace, or rebuild any part of
the Properties or the Chattels that may be affected by any casualty or any
public or private taking or injury to the Properties or the Chattels.  All costs
and expenses arising out of the foregoing shall be paid by Borrowers whether or
not the proceeds of any insurance or eminent domain shall be sufficient
therefor.  Borrowers shall maintain access to and egress from each Property by
public streets. Borrowers shall comply with (or cause compliance with) all Legal
Requirements, statutes, ordinances, and other governmental or quasi-governmental
requirements and private covenants relating to the ownership, construction,
maintenance, use, or operation of the Properties, including but not limited to,
any zoning requirements, any environmental or ecological requirements, any
requirements pursuant to and in accordance with any Access Agreements and any
requirements regarding access for persons with disabilities.  Lender and any
Person authorized by Lender may upon prior notice to Borrowers enter and inspect
any Property at all reasonable times, and may inspect the Chattels, wherever
located, at all reasonable times.  Borrowers shall take all actions necessary or
required under the Leases to effect the provisions of the immediately preceding
sentence.  Borrowers shall maintain all public utility services (including,
without limitation, water supply, storm and sanitary sewer facilities, and
natural gas, electric, telephone, cable television and high speed Internet
access facilities) necessary for the operation and maintenance of the Properties
(including, without limitation, improvements constituting part of any Property)
for its intended purposes, and, without limiting such maintenance requirement,
shall maintain such services at the boundaries of the Land.  Borrowers shall
comply with (or cause compliance with) all requirements of any insurance company
or inspection or rating bureau in respect of the Properties, including, without
limitation, any requirements for the continuation of any insurance coverage or
the continuation thereof at premium rates.  Borrowers shall timely pay and
perform each of the obligations of Borrowers under or in connection with the
Contracts.  Borrowers shall not, without Lender’s prior written consent, (i)
enter into any Contract with an Affiliate of any Borrower, any Guarantor or any
other Borrower Owner Person and/or (ii) enter into any Contract that has a term
in excess of one hundred eighty (180) days unless such Contract is terminable by
any Borrower (without penalty) on thirty (30) days’ notice.  No Borrower Control
Person shall enter into any contract or agreement that contravenes any of the
Loan Documents or that provides or has the effect that the performance of the
Loan Documents constitutes a default under such contract or agreement or results
in the creation of any lien, security interest, other charge or encumbrance upon
or with respect to the any Property, Chattels, Intangible Personalty or other
Collateral.  Borrowers shall perform, observe and fulfill, in all material
respects, all of the obligations,

65

--------------------------------------------------------------------------------

 

covenants and conditions set forth in any agreement or instrument to which any
Borrower or any of the properties, assets or revenues of any Borrower, as the
case may be, are bound, if the failure to perform, observe or fulfill any such
obligation, covenant or condition would materially and adversely affect the
properties, assets, operations or condition (financial or otherwise) of any
Borrower, as the case may be, or the ability of any party to the Loan Documents
to perform Borrowers’ obligations under the Loan Documents.

5.1.29Records and Books of Account.  Borrowers shall keep accurate and complete
records and books of account, in which complete entries shall be made,
reflecting all financial transactions of Borrowers relating to the Properties.

5.1.30Inspection Rights.  At any reasonable time, and from time to time, upon
not less than 24 hours prior notice from Lender, Borrower shall permit Lender,
or any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit and inspect each
or any Property and to discuss with Borrower the affairs, finances and accounts
of Borrower.  Borrower shall take all actions necessary or required under the
Leases to effect such right of Lender to inspect the Property.

5.1.31Cozine Environmental Obligations.  Borrower shall satisfy or cause to be
satisfied, as determined by the applicable Governmental Authority, the Cozine
Environmental Obligations.

ARTICLE 6NEGATIVE COVENANTS

6.1Negative Covenants.  Borrowers covenant and agree that, until payment in full
of the Secured Obligations, Borrowers shall not do, directly or indirectly, any
of the following without Lender’s prior written consent:

6.1.1Debt.  Incur any Indebtedness, other than the Loan and Permitted Debt or as
otherwise set forth in this Agreement.

6.1.2Liens on any Property or other Collateral.  Incur, create, assume, become
or be liable in any manner with respect to, or permit to exist, except as
permitted by this Agreement, any Lien with respect to any Property or the other
Collateral, except: (i) Liens in favor of Lender and (ii) the Permitted
Encumbrances.

6.1.3Ownership.  Own any property of any kind other than the Collateral.

6.1.4Intentionally Omitted.

6.1.5Dissolution; Merger or Consolidation. Dissolve, terminate, liquidate, merge
with or consolidate into another Person.

6.1.6Change In Business.  Make any material change in the scope or nature of the
business objectives, purposes or operations of Borrowers, or undertake or
participate in activities other than the continuance of the present business of
the Borrowers.

66

--------------------------------------------------------------------------------

 

6.1.7Debt Cancellation.  Cancel or otherwise forgive or release any material
claim or debt owed to any Borrower by any Person, except for adequate
consideration or in the ordinary course of such Borrowers’ business.

6.1.8Affiliate Transactions.  Except as otherwise provided herein, enter into,
or be a party to, any transaction with an Affiliate of any Borrower Control
Person, except in the ordinary course of business and on terms that are
intrinsically fair and substantially similar to those that would be available on
an arm’s length basis with third parties other than an Affiliate.

6.1.9Creation of Easements.  Except as expressly permitted by or pursuant to the
applicable Mortgage or this Agreement or as may otherwise be consented to by
Lender in writing, create, or permit any Property or any part thereof to become
subject to, any easement, license or restrictive covenant, other than a
Permitted Encumbrance.

6.1.10Misapplication of Funds.  Distribute any Gross Revenue or Moneys received
from any Leases in violation of the provisions of this Agreement and the other
Loan Documents.

6.1.11Certain Restrictions.  Enter into any agreement that expressly restricts
the ability of any Borrower to enter into amendments, modifications or waivers
of any of the Loan Documents.

6.1.12Assignment of Permits and Warranties.  Assign or transfer any of
Borrowers’ interest in any and all Permits and warranties pertaining to any
Property, or assign, transfer or remove or permit any other Person to assign,
transfer or remove any records pertaining to any Property and the location of
any such records at any Property or the office of any Borrower.

6.1.13Place of Business; Jurisdiction of Organization; Name of Borrower.  (i)
Change the chief executive office or the principal place of business of any
Borrower without giving Lender at least fifteen (15) days’ prior written notice
thereof and promptly providing Lender such information as Lender may reasonably
request in connection therewith or (ii) change or permit a change of the
jurisdiction of organization of any Borrower without first notifying Lender in
writing of such Borrower’s intention to do so and delivering to Lender any
financing statement that may be filed in connection with any of the Loan
Documents as Lender may require or (iii) change the name under which any
Borrower does business, or adopt or begin doing business under any other name or
assumed or trade name, without first notifying Lender of Borrowers’ intention to
do so and delivering to Lender such executed modifications or supplements to
this Agreement and/or any of the other Loan Documents (and to any financing
statement that may be filed in connection with any of the Loan Documents) as
Lender may require.

6.1.14Leases.  Enter into, amend, modify, restate or cancel any Lease except in
accordance with Section 5.1.18.

6.1.15Management Agreement.  Except in accordance with this Agreement, (i) Enter
into, any management agreement, (ii) terminate, cancel or consent to either the
reduction of the term of or the assignment of any management agreement approved
by Lender in

67

--------------------------------------------------------------------------------

 

accordance with this Agreement, (iii) increase or consent to the increase of the
amount of any fees or charges payable under any management agreement approved by
Lender in accordance with this Agreement, or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, any management agreement approved by Lender in accordance with this
Agreement in any material respect.

6.1.16Plans and Welfare Plans.  (i) Knowingly engage in or permit any
transaction in connection with which any Borrower or any ERISA Affiliate could
be subject to either a material civil penalty or tax assessed pursuant to
Section 502(i) or 502(1) of ERISA or Section 4975 of the Code, permit any
Welfare Plan to provide benefits, including without limitation, medical benefits
(whether or not insured), with respect to any current or former employee of
Borrower beyond his or her retirement or other termination of service other than
(a) coverage mandated by Legal Requirements, (b) death or disability benefits
that have been fully provided for by paid up insurance or otherwise or (c)
severance benefits (unless such coverage is provided after notification of and
with the reasonable approval of Lender), (ii) permit the assets of any Borrower
to become “plan assets”, whether by operation of law or under regulations
promulgated under ERISA or adopt, amend (except as may be required by Legal
Requirements) or increase the amount of any benefit or amount payable under, or
permit any ERISA Affiliate to adopt, amend (except as may be required by Legal
Requirements) or increase the amount of any benefit or amount payable under, any
Plan or Welfare Plan, except for normal increases in the ordinary course of
business consistent with past practice that, in the aggregate, do not result in
a material increase in benefits expense to any Borrower or any ERISA Affiliate
or (iii) permit an ERISA Event to occur.

6.1.17ERISA.  Engage in any transaction that would cause the Note (or the
exercise by Lender of any of its rights under the Loan Documents) to be a
non-exempt, prohibited transaction under ERISA (including for this purpose the
parallel provisions of Section 4975 of the Internal Revenue Code of 1986, as
amended), or otherwise result in Lender being deemed in violation of any
applicable provisions of ERISA.  Borrowers shall indemnify, protect, defend, and
hold Lender harmless from and against any and all losses, liabilities, damages,
claims, judgments, costs, and expenses (including, without limitation excise
taxes, attorneys’ fees and costs incurred in the investigation, defense, and
settlement of claims and in obtaining any individual ERISA exemption or state
administrative exception that may be required, in Lender’s sole and absolute
discretion) that Lender may incur, directly or indirectly, as the result of the
breach by Borrowers of any warranty or representation set forth in Section
4.1.17 hereof or the breach by Borrowers of any covenant contained in this
Section 6.1.17.  This indemnity shall remain in full force and effect until
repayment in full of the Secured Obligations and shall not be subject to the
limitation on personal liability described in Section 10.31.

6.1.18Equipment and Inventory.  Permit any Equipment or Inventory owned by any
Borrower to be removed at any time from any Property unless the removed item is
consumed or sold in the usual and customary course of business, removed
temporarily for maintenance and repair or, if removed permanently, replaced by
an article of equivalent suitability and not materially less value, owned by
Borrowers free and clear of any Lien.

68

--------------------------------------------------------------------------------

 

6.1.19Payments to Affiliates.  Pay any Borrower or any Affiliate of Borrower any
fees with respect to any Property, except for Property Manager or any property
manager pursuant to an approved property management agreement pursuant to
Section 5.1.11, and as otherwise approved by Lender in writing.

6.1.20Waste and Alterations.  Commit or permit any physical waste with respect
to any Property or the Chattels.  Borrowers shall not cause or permit any part
of any Property, including but not limited to any building, structure, parking
lot, driveway, landscape scheme, timber, or other ground improvement, to be
removed, demolished, or materially altered without the prior written consent of
Lender, which may be granted or withheld in the sole discretion of Lender.
Borrowers shall not change or cause to be changed any access to or egress from
any Property by public streets, easements or rights of way without Lender’s
prior written consent.

6.1.21Distributions.  Make any distributions to direct or indirect members or
other owners or its respective Affiliates (including, without limitation, those
made for purposes such as the return of such parties’ equity in Borrower) during
the existence of any Event of Default without the prior written consent of
Lender in its sole and absolute discretion.

6.1.22Zoning and Private Covenants.  Initiate, join in, or consent to any change
in any zoning ordinance or classification, any change in the “zoning lot” or
“zoning lots” (or similar zoning unit or units) presently comprising any
Property, any transfer of development rights, any private restrictive covenant,
or any other public or private restriction limiting or defining the uses which
may be made of any Property or any part thereof, without the express written
consent of Lender.  If under applicable zoning provisions the use of all or any
part of any Property is or becomes a nonconforming use, Borrowers shall not
cause such use to be discontinued or abandoned without the express written
consent of Lender, and Borrowers shall use its best efforts to prevent the
tenant under any Lease from discontinuing or abandoning such use.

6.1.23Contracts.  Enter into, modify, change, supplement, alter, amend or
terminate, or consent to the entering into, modification, change, supplement,
alteration, amendment modification or termination of, any Contract in excess of
$50,000.00 (including, without limitation, any collective bargaining agreement
or any other labor agreement) without Lender’s prior written consent.

6.1.24Use of Proceeds.  Use any funds advanced by Lender under the Loan
Documents for household or agricultural purposes, to purchase margin stock, or
for any purpose prohibited by law.

6.1.25Access Agreements.  Enter into, amend, supplement, cancel, modify or
terminate any Access Agreements., without Lender’s prior written consent.

6.1.26Further Encumbrance of Chattels.  Create nor permit any lien, security
interest or encumbrance against the Chattels, Intangible Personalty or other
Collateral or any part thereof or interest therein, other than the liens and
security interests created by the Loan

69

--------------------------------------------------------------------------------

 

Documents, without the prior written consent of Lender, which may be withheld
for any reason.  

6.1.27Assessments Against Property.  Without the prior written consent of
Lender, which may be withheld for any reason, consent to or allow the creation
of any so-called special districts, special improvement districts, benefit
assessment districts or similar districts, or any other body or entity of any
type, or consent to or allow the occurrence of any other event, that would or
might result in the imposition of any additional taxes, assessments or other
monetary obligations or burdens on any Property.  

6.1.28Transfer or Removal of Chattels, Intangible Personalty or other
Collateral.  Sell, transfer or remove from any Property all or any part of the
Chattels, Intangible Personalty or other Collateral, unless the items sold,
transferred, or removed are simultaneously replaced with similar items of equal
or greater value.

6.1.29Change of Name.  Change the name under which such Borrower does business,
or adopt or begin doing business under any other name or assumed or trade name,
without first notifying Lender of such Borrower’s intention to do so and
delivering to Lender such executed modifications or supplements to this
Agreement (and to any financing statement which may be filed in connection
herewith) as Lender may reasonably require.

6.1.30Improper Use of Property, Chattels, Intangible Personalty or other
Collateral.  Use any Property, the Chattels, the Intangible Personalty or the
other Collateral for any purpose or in any manner that violates any applicable
law, ordinance, or other governmental requirement, the requirements or
conditions of any insurance policy, or any private covenant.

ARTICLE 7EVENT OF DEFAULT

7.1Event of Default.  The occurrence of one or more of the following events
shall be an “Event of Default” hereunder:

7.1.1if Borrower fails to pay when due any interest, principal or other amount
in a sum certain under this Agreement or under any of the other Loan Documents
for which sum there is a scheduled date for payment or for which there is a date
certain for payment;

7.1.2if Borrower fails to pay within ten (10) days following demand by Lender
any amount other than any amount described in Section 7.1.1 above;

7.1.3if Borrower fails to pay the outstanding Secured Obligations on the Loan on
the Loan Maturity Date;

7.1.4if, any certification, representation or warranty made by any Borrower
Control Person in the Loan Application, this Agreement, the Note, the Mortgages
or any other Loan Document, or in any certificate or notice delivered or made in
connection herewith or therewith, shall prove to be false, misleading or
erroneous in any material respect when made or deemed made;

70

--------------------------------------------------------------------------------

 

7.1.5if there is a breach of the provisions of Section 5.1.14, Section 5.1.15,
Section 5.1.18, Section 5.1.20, Section 5.1.22, Section 5.1.24, Section 5.1.25,
Section 6.1.1, Section 6.1.2, Section 6.1.3, Section 6.1.4, Section 6.1.5,
Section 6.1.9, Section 6.1.13, Section 6.1.14, Section 6.1.16, Section 6.1.17,
Section 6.1.27 or Section 6.1.28 hereof;

7.1.6if, any Borrower Control Person makes an assignment for the benefit of
creditors or admits in writing, of any such Borrower Control Person’s inability
to pay such Borrower Control Person’s debts as they become due in any proceeding
under the U.S. Bankruptcy Code or any similar federal or state law;

7.1.7if, a receiver, liquidator or trustee shall be appointed for any Borrower
Control Person, for the taking of possession of all or a substantial part of any
property of any Borrower Control Person, or if any Borrower Control Person,
shall be adjudicated in a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, any Borrower Control Person, or if any proceeding for
bankruptcy or seeking reorganization, liquidation, dissolution, winding-up,
arrangement, composition or readjustment of debts of any Borrower Control Person
shall be instituted or any other relief under any bankruptcy or any other
similar act or law of any jurisdiction, foreign or domestic, now or hereafter
existing, or if there occurs or if any Borrower Control Person shall dissolve or
cease to exist, or if any general assignment is made for the benefit of the
creditors or any Borrower Control Person; provided, however, that if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by any Borrower Control Person, upon the same not being discharged,
stayed or dismissed within ninety (90) days, or if any Borrower Control Person
shall generally not be paying its debts as they become due, or if any Borrower
Control Person takes any action for or indicating its consent to, the purpose of
effecting any of the foregoing in any court of competent jurisdiction;

7.1.8if, other than in connection with a transfer or assumption pursuant to
Section 8.1 hereof, any Borrower and/or any Guarantor attempts to delegate its
obligations or assign its respective rights under this Agreement, any of the
other Loan Documents to which it is a party or any interest herein or therein;

7.1.9if there occurs (i) any Default, after the lapse of any applicable notice,
grace or cure period under any Loan Document, or (ii) any new “Event of Default”
as defined or described in this Agreement, the Note, any of the Mortgages and/or
any other Loan Document;

7.1.10if, any Borrower fails to maintain or renew in accordance with Section
5.1.16 any insurance required to be maintained pursuant to Section 5.1.16
hereof;

7.1.11if, any Borrower and/or any Guarantor shall fail to perform any of the
terms, covenants, obligations or conditions of this Agreement, the Note, the
Mortgages or the other Loan Documents to which it is a party that are not
specifically referred to in other subsections in this definition of “Event of
Default,” in each case for ten (10) days after written notice to such Borrower
or such Guarantor (as applicable), from Lender, in the case of any failure that
can be cured by the payment of a sum of money (other than Events of Default
pursuant to Sections 7.1.1, 7.1.2 and 7.1.3 above as to which no grace period
shall be applicable), or for

71

--------------------------------------------------------------------------------

 

thirty (30) days after written notice from Lender, in the case of any other
failure (unless a longer notice period is otherwise provided herein or in such
other Loan Document); provided, however, that if such non-monetary failure is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that Borrower shall have commenced to cure such
failure within such 30‑day period and thereafter diligently and expeditiously
proceeds to cure the same, such 30‑day period shall be extended for such time as
is reasonably necessary for Borrower in the exercise of due diligence to cure
such failure but in no event for more than one hundred twenty (120) days; and
for the avoidance of doubt, the cure periods set forth in this Section 7.1.11
shall not be applicable to the Events of Default described in the other
subsections of this Section 7.1;

7.1.12if, any Borrower, any Guarantor or any other Borrower Control Person shall
purport to, terminate, revoke, repudiate, declare voidable or void or otherwise
contest the validity or enforceability of any of the Loan Documents or any
provision of any of the foregoing or any of the obligations of any Borrower
and/or such Guarantor and/or such Borrower Control Person; or any Lien created
or purported to be created in by any Loan Document shall fail to be a valid,
enforceable and perfected Lien in favor of Lender securing the Secured
Obligations, prior to all other encumbrances except Permitted Encumbrances;

7.1.13if, any Borrower breaches the provisions of Section 5.1.2(E), and such
breach is not cured within thirty (30) days following notice to such Borrower;

7.1.14any failure by Borrowers to vacate, or set aside, or stay, for thirty (30)
days, any levy executed, attached, sequestrated or other writ against any
Property, Chattel or Personalty;

7.1.15any failure of any Borrower Control Person to pay any money judgment in
excess of $25,000.00 against such Borrower Control Person before the expiration
of thirty (30) days after such judgment becomes final and no longer appealable;

7.1.16any assertion of any claim of priority over any Mortgage, by title, lien,
or otherwise, unless Borrowers within thirty (30) days after such assertion
either causes the assertion to be withdrawn or provides Lender with such
security as Lender may require to protect Lender against all loss, damage, or
expense, including actual third party attorneys’ fees, which Lender may incur in
the event such assertion is upheld;

7.1.17any order or decree is entered by any court of competent jurisdiction (i)
enjoining the rental of any space at any Property or (ii) enjoining or
prohibiting any Borrower or any Guarantor, from substantially performing any of
its respective obligations under this Agreement or any other Loan Document and
such order or decree is not stayed or vacated, or the proceedings out of which
such order or decree arose are not dismissed, within thirty (30) days after the
granting of such decree or order;

7.1.18any Transfer that is not a Permitted Transfer shall occur;

7.1.19the occurrence of any default after the lapse of any applicable grace or
cure period, or the occurrence of any event or circumstance defined as an “Event
of Default” under any consensual lien encumbering the Property or any part
thereof or interest therein, or any

72

--------------------------------------------------------------------------------

 

document or instrument evidencing obligations secured thereby, provided,
however, that nothing in this Section 7.1.19 shall be deemed to permit any such
consensual lien to be executed by any Borrower or any other Person; or

7.1.20the occurrence of any default after the lapse of any applicable grace or
cure period, or the occurrence of any event or circumstance defined as an “Event
of Default” under any Indebtedness (other than the Loan) incurred or owing by
any Borrower or any document or instrument evidencing any obligation to pay such
Indebtedness,

then, upon the occurrence of any such Event of Default and at any time
thereafter if such Event of Default remains uncured, Lender, may, in addition to
any other rights or remedies available to it pursuant to this Agreement and the
other Loan Documents, or at law or in equity, take such action, without further
notice or demand, as Lender deems advisable to protect and enforce its rights
against Borrowers (or any of them) and/or Guarantor, as may be applicable, and
in and to all or any portion of the Collateral (including, without limitation,
declaring the entire Secured Obligations to be immediately due and payable) and
may enforce or avail itself of any or all rights or remedies provided in the
Loan Documents against Borrowers (or any of them), Guarantor and/or the
Collateral (including, without limitation, all rights or remedies available at
law or in equity).  Notwithstanding anything herein to the contrary, the
provisions of Section 7.1.6, Section 7.1.7 and Section 7.1.15 shall not apply to
any individual member of the Board of Directors of any corporation that is a
Borrower Control Person.

7.2Remedies.  Immediately upon or any time and from time to time after the
occurrence and during the continuation of any Event of Default hereunder, Lender
may exercise any remedy available at law or in equity, including but not limited
to those listed below and those listed in the other Loan Documents, in such
sequence or combination as Lender may determine in Lender’s sole discretion.

7.2.1Performance of Defaulted Obligations.  Lender may make any payment or
perform any other obligation under the Loan Documents that any Borrower Control
Person has failed to make or perform, and Borrowers hereby irrevocably appoints
Lender as the true and lawful attorney-in-fact for Borrowers to make any such
payment and perform any such obligation in the name of Borrowers (or any of
them).  All out-of-pocket payments made and expenses (including attorneys’ fees)
incurred by Lender in this connection, together with interest thereon at the
Default Rate from the date paid or incurred until repaid, will be part of the
Secured Obligations and will be immediately due and payable by Borrowers to
Lender.  In lieu of advancing Lender’s own funds for such purposes, Lender may
use any funds of Borrowers or any of them which may be in Lender’s possession,
including but not limited to insurance or condemnation proceeds and amounts
deposited for taxes, insurance premiums, or other purposes.

7.2.2Specific Performance and Injunctive Relief.  Notwithstanding the
availability of legal remedies, Lender shall be entitled to obtain specific
performance, mandatory or prohibitory injunctive relief, or other equitable
relief requiring Borrowers (or any of them) and/or Guarantor to cure or refrain
from repeating any Default.

73

--------------------------------------------------------------------------------

 

7.2.3Acceleration of Secured Obligations.  Lender may, without notice or demand,
declare all of the Secured Obligations immediately due and payable in full.

7.2.4Suit for Monetary Relief.  Subject to the non-recourse provisions of
Section 10.31 hereof, with or without accelerating the maturity of the Secured
Obligations, Lender may sue from time to time for any payment due under any of
the Loan Documents, or for money damages resulting from any Default by Borrowers
(or any of them) or Guarantor under any of the Loan Documents.

7.3 Remedies Cumulative.  The rights, powers and remedies of Lender under this
Agreement shall be cumulative and not exclusive of any other right, power or
remedy which Lender may have against Borrowers and/or Guarantor pursuant to this
Agreement or the other Loan Documents executed by or with respect to Borrowers
and/or Guarantor, or existing at law or in equity or otherwise.  Lender’s
rights, powers and remedies may be pursued singly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole
discretion.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient.  A
waiver of any Default or Event of Default shall not be construed to be a waiver
of any subsequent Default or Event of Default or to impair any remedy, right or
power consequent thereon.

7.4Curative Advances.  If any Default occurs and is not cured by Borrower after
notice from Lender within the applicable cure period, if any, or if any Event of
Default occurs, then Lender may expend such sums as either shall reasonably deem
appropriate to cure or attempt to cure such Default or Event of Default,
including, without limitation, Protective Advances; provided, however, no such
sum expended by Lender (and no reimbursement thereof by Borrowers) shall be
deemed to cure any Event of Default unless Lender shall waive such Event of
Default in writing in its sole discretion.  Borrowers shall immediately repay
all such sums (including, without limitation, Protective Advances) so advanced,
which sums shall immediately become part of the Secured Obligations, bear
interest at the Default Rate from the date advanced until the date repaid, and
be secured by the Collateral.

7.5Expenses of Enforcement.  All out-of-pocket costs and expenses incurred by
Lender in the exercise of its rights and remedies, including, without
limitation, out-of-pocket attorneys’ fees, shall be added to the Secured
Obligations and shall be payable on demand and bear interest at the Default Rate
from the date incurred until repaid.

ARTICLE 8TRANSFERS, RELEASE OF PROPERTY

8.1Transfers.

A.Borrowers shall not Transfer, directly or indirectly, all or any part of the
Collateral or all or any part of any Property, or, except for a Permitted
Transfer, permit any Transfer, directly and indirectly, of any, direct or
indirect, ownership interest in, or Control of, any Borrower or any Property,
without Lender’s prior written consent thereto.

74

--------------------------------------------------------------------------------

 

B.Notwithstanding the foregoing, and provided that the Transfer Conditions (as
defined below) are satisfied, the following transfers (each, a “Permitted
Transfer”) are permitted without Lender’s prior written consent:

(1)(a) The limited partners of Managing Member may transfer their respective
limited partnership interests in Managing Member to Guarantor in exchange for
shares in Guarantor, (b) each of Paul Cooper, By-Pass Trust under Article THIRD
of the Last Will and Testament of Jerome Cooper, Jeffrey Ravetz, Sarah Ravetz,
Louis Sheinker, Jeffrey Wu and the Wu Family 2012 Gift Trust (each individually,
a “Principal”, and, collectively, the “Principals”) may transfer their
respective limited partnership interests in Managing Member to another
Principal, (c) Managing Member may issue additional limited partnership
interests to Persons who are not Principals, and (d) owners of shares of GTJ
REIT may (x) transfer such shares in accordance with the applicable operating
documents of GTJ REIT, or (y) transfer such shares to GTJ REIT to be redeemed by
GTJ REIT pursuant to the applicable operating documents of GTJ REIT, provided,
however, that in each such case, such transfer does not result in any Person
owning more than nine percent (9%) of the direct or indirect ownership interests
of any Borrower (any such transfer, a “Public Transfer”), in each case without
violating the provisions of this Section 8.1, provided that each of the Transfer
Conditions (defined below) are satisfied with respect to any such Transfer.

(2)Transfers of title or interests (including ownership interests) under any
trust or will or testament or applicable laws of descent or intestacy.

(3)Jeffrey Wu, an individual on behalf of himself and the Wu Family 2012 Gift
Trust, may pledge and/or Transfer the 24.413% class B limited partnership
interests and his 2.219% common limited partnership interests in Managing Member
to PNC Bank, N.A. without violating the provisions of this Section 8.1, provided
that each of the WU Transfer Conditions (as defined below) are satisfied with
respect to any such Transfer.

C.For purpose of this Section 8.1, “Transfer Conditions” mean all of the
following:  

(1)Other than in respect of a Public Transfer, there exists no Event of Default
at the time of such transfer.

(2)The Principals, either individually or together, shall maintain at least a 5%
direct or indirect ownership interest in each of the Borrowers.

(3)Other than in respect of a Public Transfer, Paul Cooper continues to be the
Chief Executive Officer of GTJ REIT, Louis Sheinker continues to be the
President of GTJ REIT, and Paul Cooper and Louis Sheinker each continue to be
members of the Board of Directors of GTJ REIT.

(4)GTJ GP shall either (A) remain the sole general partner of Managing Member
and shall continue to own at least one percent (1%) of the outstanding
partnership interests in Managing Member, or (B) own one hundred percent (100%)
of the direct ownership interests in each of the Borrowers.

75

--------------------------------------------------------------------------------

 

(5)Guarantor shall (A) remain the owner of one hundred percent (100%) of the
direct ownership interests in GTJ GP, (B) continue to Control GTJ GP, (C) so
long as Managing Member exists, continue to indirectly Control Managing Member
and (D) continue to indirectly Control each Borrower.  

(6)Other than in respect of a Public Transfer, after the proposed Transfer,
Guarantor continues to satisfy the Guarantor Minimum Net Worth Requirement and
the Guarantor Minimum Available Liquidity Requirement.

(7)If a change in the Property Manager for the Property (not a change in the
manager or managing member of any Borrower) shall result from such transfer,
Borrowers shall enter into a Management Agreement with a Property Manager that
has reasonably satisfactory experience operating and leasing property similar to
the Property and that has a term no greater than one (1) year, may be cancelled
on 30-days written notice (without cause and without any cancellation fee or
charge), and which provides that the Property Manager shall subordinate its fees
to the payment of the Loan, and otherwise complies with the terms of this
Agreement and the other Loan Documents.

(8)Other than in respect of a Public Transfer, (i) at least thirty (30) days
prior to any such proposed Transfer, Borrowers shall deliver to Lender written
notice of the proposed Transfer (the “Transfer Notice”) and an organizational
chart illustrating the ownership structure of each Borrower both before and
after the consummation of the proposed Transfer, which organizational chart
shall set forth Borrowers’ direct and indirect upstream owners, the percentage
interests held by each such owner and the type of entity of each such owner that
is an entity (an “Organizational Chart”) confirming the ownership structure
before and after the proposed Transfer and (ii) within ten (10) days after the
proposed Transfer has occurred, Borrowers shall deliver to Lender a final
Organizational Chart reflecting the new ownership structure of each Borrower.

(9)Borrowers shall pay or reimburse Lender for all of the out-of-pocket costs,
fees and expenses incurred by Lender in respect of any such proposed Transfer,
including, without limitation, reasonable attorneys’ fees incurred by Lender,
whether or not such proposed Transfer is consummated.

(10)The proposed transferee and its constituent members (A) are not then
identified by the Office of Foreign Assets Control or Department of Treasury as
a person subject to trade restrictions under U.S. law, including but not limited
to, the International Emergency Economic Powers Act, the Trading with the Enemy
Act and any Executive Orders or regulations promulgated thereunder (as any and
all of such laws and regulations have been or may hereafter be, renewed,
extended, amended or replaced) with the result that such proposed transferee and
its constituent members are in violation of law and/or transaction of business
with such parties is prohibited by law, (B) are not in violation of any
Anti-Terrorism Laws or Anti-Money Laundering Laws, and (C) if Lender requests,
execute a certificate in form and substance reasonably satisfactory to Lender in
connection with each such Transfer, evidencing that the proposed transferee and
all of its constituent members comply with the requirements set forth in
Section 5.1.22.

(11)With respect to any Permitted Transfer effected pursuant to Section
8.1(B)(1) (except Section 8.1(B)(1)(d)), Section 8.1(B)(2) or Section
8.1(B)(3)), concurrently with delivery

76

--------------------------------------------------------------------------------

 

of the Transfer Notice, Borrowers pay Lender an administrative review fee equal
to $3,000, which fee shall be fully earned by Lender as of the date Borrower
delivers the Transfer Notice to lender.

(12)Other than in respect of a Public Transfer, not later than twenty (20) days
following any such Transfer, Borrowers shall provide Lender with (A) evidence
reasonably satisfactory to Lender that all of the Transfer Conditions have been
satisfied with respect to such Transfer and (B) a certificate signed by
Borrowers and Guarantor that (I) certifies to Lender that all of the Transfer
Conditions have been satisfied with respect to such Transfer, (II) certifies to
Lender that the Organizational Chart delivered to Lender in respect of such
transfer is true, complete and correct, and (III) attaches (x) a copy of the
documents effectuating the Transfer and a copy of the organizational documents
of the entities affected by such Transfer, as amended, and (y) any other
information that Lender may reasonably request.

(13)Such Transfer shall not (i) impair or adversely affect Lender’s rights or
security under the Loan Documents, (ii) diminish the obligations of Borrowers
under this Agreement, the other Loan Documents, or (iii) diminish the
obligations of Guarantor under the Guaranty Agreement and the Environmental
Indemnity Agreement.

(14)Such Transfer could not subject Lender or any of its Affiliates to any civil
or criminal penalties in any jurisdiction or otherwise constitute an unlawful
act, offence or crime by Lender or any of its Affiliates, including, without
limitation, under any of the laws, regulations and executive orders described in
Section 5.1.22 of this Agreement.

D.For purpose of this Section 8.1, “WU Transfer Conditions” mean all of the
following:    

(1)There exists no Event of Default at the time of such transfer.  

(2)GTJ GP shall remain the sole general partner of Managing Member and shall
continue to own at least one percent (1%) of the outstanding partnership
interests in Managing Member.

(3)Guarantor shall (A) remain the owner of one hundred percent (100%) of the
direct ownership interests in GTJ GP, (B) continue to Control GTJ GP and (C)
continue to indirectly Control Managing Member and each Borrower.

(4)Prior to and following such Transfer, neither Jeffrey Wu nor the transferee
or the pledgee, as the case may be, nor any transferee or successor of such
transferee or pledgee, shall have any right to Control Guarantor, GTJ GP,
Managing Member or any Borrower.

(5)After the proposed Transfer, Guarantor continues to satisfy the Guarantor
Minimum Net Worth Requirement and the Guarantor Minimum Available Liquidity
Requirement.

(6)If a change in the Property Manager for the Property (not a change in the
manager or managing member of any Borrower) shall result from such transfer,
Borrowers shall enter into a Management Agreement with a Property Manager that
has reasonably satisfactory experience operating and leasing property similar to
the Property and that has a term no greater than one (1) year, may be cancelled
on 30-days written notice (without cause and without any cancellation fee

77

--------------------------------------------------------------------------------

 

or charge), and which provides that the Property Manager shall subordinate its
fees to the payment of the Loan, and otherwise complies with the terms of this
Agreement and the other Loan Documents.

(7)(i) at least thirty (30) days prior to any such proposed Transfer, Borrowers
shall deliver to Lender the Transfer Notice (as defined in Section 8.1(C)(8))
and an Organizational Chart (as defined in Section 8.1(C)(8)) confirming the
ownership structure before and after the proposed Transfer and (ii) within ten
(10) days after the proposed Transfer has occurred, Borrowers shall deliver to
Lender a final Organizational Chart reflecting the new ownership structure of
each Borrower.

(8)Borrowers shall pay or reimburse Lender for all of the out-of-pocket costs,
fees and expenses incurred by Lender in respect of any such proposed Transfer,
including, without limitation, reasonable attorneys’ fees incurred by Lender,
whether or not such proposed Transfer is consummated.

(9)The proposed transferee and its constituent members (A) are not then
identified by the Office of Foreign Assets Control or Department of Treasury as
a person subject to trade restrictions under U.S. law, including but not limited
to, the International Emergency Economic Powers Act, the Trading with the Enemy
Act and any Executive Orders or regulations promulgated thereunder (as any and
all of such laws and regulations have been or may hereafter be, renewed,
extended, amended or replaced) with the result that such proposed transferee and
its constituent members are in violation of law and/or transaction of business
with such parties is prohibited by law, (B) are not in violation of any
Anti-Terrorism Laws or Anti-Money Laundering Laws, and (C) if Lender requests,
execute a certificate in form and substance reasonably satisfactory to Lender in
connection with each such Transfer, evidencing that the proposed transferee and
all of its constituent members comply with the requirements set forth in
Section 5.1.22.

(10)With respect to any Permitted Transfer effected pursuant to Section
8.1(B)(1), Section 8.1(B)(2) or Section 8.1(B)(3), concurrently with delivery of
the Transfer Notice, Borrowers pay Lender an administrative review fee equal to
$3,000.

(11)Not later than twenty (20) days following any such Transfer, Borrowers shall
provide Lender with (A) evidence reasonably satisfactory to Lender that all of
the Transfer Conditions have been satisfied with respect to such Transfer and
(B) a certificate signed by Borrowers and Guarantor that (I) certifies to Lender
that all of the Transfer Conditions have been satisfied with respect to such
Transfer, (II) certifies to Lender that the Organizational Chart delivered to
Lender in respect of such transfer is true, complete and correct, and (III)
attaches (x) a copy of the documents effectuating the Transfer and a copy of the
organizational documents of the entities affected by such Transfer, as amended,
and (y) any other information that Lender may reasonably request.

(12)Such Transfer shall not (i) impair or adversely affect Lender’s rights or
security under the Loan Documents, (ii) diminish the obligations of Borrowers
under this Agreement, the other Loan Documents, or (iii) diminish the
obligations of Guarantor under the Guaranty Agreement and the Environmental
Indemnity Agreement.

78

--------------------------------------------------------------------------------

 

(13)Such Transfer could not subject Lender or any of its Affiliates to any civil
or criminal penalties in any jurisdiction or otherwise constitute an unlawful
act, offence or crime by Lender or any of its Affiliates, including, without
limitation, under any of the laws, regulations and executive orders described in
Section 5.1.22 of this Agreement

(14)Following any such Transfer to PNC Bank, N.A., or any foreclosure or
assignment in lieu of foreclosure in respect of such pledge to PNC Bank, N.A.,
PNC Bank, N.A., or the transferee or designee in respect of such foreclosure or
assignment in lieu of foreclosure (provided, however, that any such transferee
or designee is consented to by Lender), shall be subject to the provisions of
this Section 8.1 and shall not pledge or transfer its membership interests in
Managing Member to any Person without the prior written consent of Lender.

8.2Intentionally Omitted.  

8.3Intentionally Omitted.

8.4Release of Property.  The Loan shall be secured by, among other things, the
Mortgages, each creating a first Lien on the applicable Property, and the other
Collateral.  Except as expressly set forth below in this Section, Lender shall
have no obligation to release any Property or other Collateral until all of the
Secured Obligations have been paid and performed in full, and all obligations of
Lender under this Agreement and the other Loan Documents have terminated.

8.4.1Notwithstanding the foregoing, following the Release Lockout Date,
Borrowers shall be entitled to obtain a release from the Lien of the Loan
Documents as to any one (1) (but not more than one (1)) Property in the
Portfolio (the Property released in accordance with this Section 8.4 being
referred to herein as the “Released Property”, and the Properties that have not
been released in accordance with this Agreement being collectively referred to
herein as the “Remaining Properties”), provided that all of the following
conditions (collectively, the “Release Conditions”) are satisfied as of the date
of the release of the Released Property (the “Release Date”):

a.Borrowers have delivered to Lender, not later than thirty (30) days prior to
the proposed Release Date, a written request for the release of such Released
Property (each, a “Release Request”), which Release Request shall (i) confirm
that, as of the proposed Release Date, each of the Release Conditions shall be
satisfied and (ii) include such supporting documentation demonstrating such
satisfaction as may be required by Lender.

b.Intentionally omitted.

c.Intentionally omitted.

d.No Default or Event of Default shall exist under any of the Loan Documents at
the time of delivery of the Release Request through and including the Release
Date.

e.With respect to the Released Property, the Borrowers have paid to Lender an
amount equal to one hundred ten percent (110%) of the Allocated Loan Amount

79

--------------------------------------------------------------------------------

 

applicable to such Released Property (such amount paid to Lender with respect to
the Released Property being referred to herein as the “Release Amount”).  

f.Immediately after the release of such Released Property from the lien of the
applicable Mortgage, the Portfolio Debt Service Coverage Ratio must be equal to
or greater than greater of (i) 2.00:1.0 and (ii) the Portfolio Debt Service
Coverage Ratio immediately prior to the Release Date.

g.Immediately after the release of such Released Property from the lien of the
applicable Mortgage, the Portfolio Loan-to-Value Ratio shall be not greater than
the lesser of (i) fifty-five percent (55%) and (ii) the Portfolio Loan-to Value
Ratio (taking into account the Released Property) immediately prior to the
Release Date.

h.Borrowers have paid to Lender a release fee equal to $7,500, payable at the
time Borrowers deliver the Release Request to Lender, which fee shall be fully
earned by lender as of the date Borrower delivers the Release Request.

i.Borrowers have paid to Lender an amount equal to the prepayment premium with
respect to Release Amount, calculated in accordance with the provisions of
Section 5 of the Note.

j.Borrowers may not seek the release of less than an entire Property.

k.Borrowers have reimbursed Lender for any and all costs and expenses incurred
by Lender in connection with the release of such Released Property (including,
without limitation, reasonable attorneys’ fees and costs, servicer’s fees and
costs, and, the cost of any title endorsement required by Lender in its sole and
absolute discretion, including, without limitation, any modification to any
tie-in endorsement), whether or not such release is actually consummated.

l.Borrowers and Guarantor (as applicable) have executed and delivered to Lender
all documents (which documents shall be in form and substance satisfactory to
Lender) reasonably requested by Lender relating to the release of such Released
Property, including, without limitation, documents to modify the Loan Documents
to reflect such release and/or to ratify, reaffirm and/or further evidence the
continued validity of the Mortgages and the other Loan Documents, and the liens
on the Remaining Properties created thereby.

8.5One-Time Transfer

8.5.1.  Notwithstanding the “due-on-sale” provisions of the Loan Documents to
the contrary, Lender shall permit a one-time transfer of all, but not a portion
of, the Portfolio provided that all of the following conditions are
satisfied:  (i) no Default or Event of Default exists; (ii) Borrowers have paid
to Lender an assumption fee of one percent (1%) of the outstanding principal
balance of the Secured Obligations; (iii) if the proposed transferee is a land
trust, Lender has received a first-lien collateral assignment of all beneficial
interest therein; (iv) Lender has received and has had a reasonable opportunity
to review and approve all organizational documents (including, without
limitation, certificates and articles of formation, partnership and operating
agreements, by-laws, certificates of good standing and authorizing resolutions)
and review all documents and agreements executed or to be executed in connection
with the proposed

80

--------------------------------------------------------------------------------

 

transfer; (v) the non-economic terms (e.g., those terms other than interest
rate, payment schedule, principal balance, and non-recourse nature (subject to
exceptions thereto customarily included by Lender in loan documents)) of the
Loan Documents have been modified as Lender may request in good faith; (vi) the
proposed transferee has assumed all of the Borrowers’ obligations under the Loan
Documents; (vii) Lender has received at least thirty (30) days’ prior written
notice of the proposed transfer; (viii) the proposed transferee and, if
applicable, its general partners or managing members have, in the sole judgment
of Lender exercised in good faith, a net worth equal to or greater than the
aggregate net worth of Borrowers as of the date hereof or otherwise satisfactory
to Lender, and its general partners or managing members have a satisfactory
history of owning, operating and managing property similar to the Properties;
(ix) the proposed transferee and, if applicable, its general partners or
managing members have, in the sole judgment of Lender exercised in good faith, a
satisfactory credit history and professional reputation and character; (x) the
Portfolio Debt Service Coverage Ratio is not less than 1.75:1.00, and Lender
receives satisfactory evidence that such ratio will be maintained for the twelve
(12) months immediately following the consummation of such transfer; (xi) the
Portfolio Loan-to-Value Ratio, as determined by Lender pursuant to Appraisals
delivered by Borrowers to Lender, and taking into account all obligations
secured by liens on the Portfolio does not exceed fifty-five percent (55%);
(xii) Borrowers pays all costs and expenses incurred by Lender in connection
with such transfer, including, without limitation, all legal, processing,
accounting, title insurance, and appraisal fees, whether or not such transfer is
actually consummated; (xiii) at Lender’s option, Lender has received
endorsements to its mortgagee’s title insurance policies at Borrowers’ expense,
which endorsements re-date the date of such title insurance policies and state
that the lien of each of the Mortgages remain a first and prior lien against the
applicable portion of the Portfolio subject to no exceptions other than as
approved by Lender; (xiv) principals of the proposed transferee acceptable to
Lender in Lender’s sole discretion execute a guaranty agreement in the form of
the Guaranty Agreement and an environmental indemnity agreement in the form of
the Environmental Indemnity Agreement; (xv) Borrowers delivers to Lender such
opinions of counsel and certifications of organizational documents as Lender may
request in form and substance satisfactory to Lender (including, without
limitation, existence and authority, and the due execution and enforceability of
any and all Loan Documents as assumed by the proposed transferee and the
enforceability of any and all documents executed by the proposed transferee and
its principals in connection with such transfer); (xvi) the proposed transferee,
any Person executing any Loan Documents in connection with the transfer, and
their respective constituents comply with the requirements set forth in Section
4.1.20 and Section 5.1.22 hereof; (xvii) the documents providing for the
transfer of the Portfolio to the proposed transferee, including without
limitation, any tenancy-in-common agreements and any management or similar
documents pursuant to which the tenancy-in-common is managed or controlled, if
applicable, shall have been reasonably approved by Lender; and (xviii) Borrowers
deliver to Lender new or updated surveys confirming that there are no survey
exceptions other than those set forth in the survey exceptions in such title
insurance policies.  Upon the satisfaction of the foregoing conditions and
execution of assumption documents in form and substance satisfactory to Lender,
Lender shall release Borrowers and Guarantor from liability under the Loan
Documents except to the extent of any liability or obligation under the Loan
Documents that arises or is based upon any event that occurs or any state of
affairs that exists prior to or as of the date of consummation of the proposed
transfer (including, without limitation, any liability arising under the
Guaranty Agreement and any liability arising under the Environmental Indemnity
Agreement).

81

--------------------------------------------------------------------------------

 

ARTICLE 9INTENTIONALLY OMITTED

ARTICLE 10GENERAL PROVISIONS

10.1Survival.  This Agreement and all covenants, agreements, representations and
warranties made herein and in the certificates delivered pursuant hereto shall
survive the execution and delivery of this Agreement, the making by Lender of
the Loan hereunder and the execution and delivery by Borrowers to Lender of the
Loan Documents, and shall continue in full force and effect so long as any
portion of the Secured Obligations is outstanding and unpaid (subject, however,
to the proviso clause of Section 4.3).  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party.  All covenants, promises and agreements in
this Agreement contained, by or on behalf of Borrowers, shall inure to the
benefit of the respective successors and assigns of Lender.  Nothing in this
Agreement or in any other Loan Document, express or implied, shall give to any
Person other than the parties and the holder of the Note and the other Loan
Documents, and their legal representatives, successors and assigns, any benefit
or any legal or equitable right, remedy or claim hereunder.

10.2Lender’s Discretion.  Whenever pursuant to this Agreement, Lender exercises
any right given to it to approve or disapprove, or any arrangement or term is to
be satisfactory to Lender, the decision of Lender to approve or disapprove or to
decide whether arrangements or terms are satisfactory or not satisfactory shall
(except as is otherwise specifically herein provided) be in the sole discretion
of Lender and shall be final and conclusive.

10.3Governing Law.

10.3.1The substantive laws of the State of New York shall govern the validity,
construction, enforcement and interpretation of this Agreement.

10.3.2Any legal suit, action or proceeding against Lender or Borrowers arising
out of or relating to this Agreement may at Lender’s option be instituted in any
federal or state court located in (or serving if not located in) the City of New
York, New York or the County of New York, New York and Borrowers waive any
objections which it may now or hereafter have based on venue and/or forum non
conveniens of any such suit, action or proceeding, and Borrowers hereby
irrevocably submit to the jurisdiction of any such court in any suit, ACTION OR
PROCEEDING.  BORROWERS DESIGNATE AND APPOINT SCHIFF HARDIN LLP, HAVING AN
ADDRESS AT 666 FIFTH AVENUE, 17TH FLOOR, NEW YORK, NEW YORK  10103, C/O
CHRISTINE MCGUINNESS ESQ., TO SO SERVE AS ITS AGENT TO RECEIVE ON THEIR BEHALF
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDINGS IN ANY FEDERAL OR STATE COURT IN
THE CITY OF NEW YORK OR THE COUNTY OF NEW YORK, SUCH SERVICE BEING HEREBY
ACKNOWLEDGED BY BORROWERS TO BE EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.  A COPY OF ANY SUCH PROCESS SO SERVED SHALL BE MAILED BY REGISTERED OR
CERTIFIED MAIL TO BORROWERS AT THEIR PRINCIPAL EXECUTIVE OFFICES EXCEPT THAT
UNLESS OTHERWISE PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL
NOT AFFECT THE VALIDITY OF SERVICE OF PROCESS.  IF ANY AGENT

82

--------------------------------------------------------------------------------

 

APPOINTED BY BORROWERS AS THEIR AGENT FOR SERVICE OF PROCESS REFUSES TO ACCEPT
SERVICE OF PROCESS, BORROWERS HEREBY AGREE THAT SERVICE UPON THEM BY MAIL SHALL
CONSTITUTE SUFFICIENT SERVICE.  NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF LENDER
TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION.  Borrower (i) shall give prompt notice to Lender of any change in
address of their authorized agent hereunder, (ii) may at any time and from time
to time designate a substitute authorized agent with an office in New York, New
York (which office shall be designated as the address for service of process),
and (iii) shall promptly designate such a substitute if their authorized agent
ceases to have an office in New York, New York or is dissolved without leaving a
successor.  

10.4Modification, Waiver in Writing.  No modification, amendment, extension,
discharge, termination or waiver of any provision of this Agreement or any other
Loan Document, or consent or waiver referred to in any Loan Document or consent
to any departure by Borrowers therefrom, shall in any event be effective unless
the same shall be in a writing signed by the party against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given.  Except as otherwise expressly
provided herein, no notice to or demand on Borrowers shall entitle Borrowers to
any other or future notice or demand in the same, similar or other
circumstances.

10.5Delay Not a Waiver.  Neither any failure nor any delay on the part of Lender
in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, or
under any other Loan Document, or any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

10.6Notices.  Any notice, consent or approval required or permitted to be given
by Borrowers or Lender under this Agreement shall be in writing and will be
deemed given (i) upon personal delivery, (ii) on the first (1st) business day
after receipted delivery to a courier service which guarantees next-business-day
delivery, or (iii) on the third (3rd) business day after mailing, by registered
or certified United States mail, postage prepaid, in any case to the appropriate
party at its address set forth below:

If to Borrowers:

c/o GTJ REIT Inc.

60 Hempstead Avenue, Suite 718

West Hempstead, New York  11552

Attention: Paul Cooper

 

83

--------------------------------------------------------------------------------

 

with a copy to:

 

Schiff Hardin LLP

666 Fifth Avenue, 17th Floor

New York, New York 10103

Attention: Christine A. McGuinness, Esq.

If to Lender:

The United States Life Insurance Company in the City of New York

American Home Assurance Company

Commerce and Industry Insurance Company

c/o AIG Asset Management

777 S. Figueroa Street, 16th Floor

Los Angeles, California 90017-5800

Attention:  Director-Mortgage Lending and Real Estate

 

with a copy to:

Katten Muchin Rosenman LLP

2029 Century Park East

Suite 2600

Los Angeles, California 90067-3012

Attention:  Adam J. Engel, Esq.

 

Either party may change such party’s address for notices or copies of notices by
giving notice to the other party in accordance with this Section.

10.7TRIAL BY JURY.  EACH BORROWER AND LENDER, TO THE FULLEST EXTENT THAT EACH
MAY LAWFULLY DO SO, EACH WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING,
INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH
RESPECT TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS.

10.8Headings.  The Article and Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

10.9Assignment.

A.Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in the Secured
Obligations owing to Lender.  No Participant shall have any rights or benefits
under this Agreement or any other Loan Document.  In the event of any such grant
by Lender of a participating interest to a Participant, Lender shall remain
responsible for the performance of its obligations hereunder, and Borrowers
shall continue to deal solely and directly with Lender in connection with
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which Lender may grant such a

84

--------------------------------------------------------------------------------

 

participating interest shall provide that Lender shall retain the sole right and
responsibility to enforce the obligations of Borrowers hereunder including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement.

B.Without in any way limiting the provisions of Section 10.9(A), Lender shall
have the right to sell, transfer or assign participating interests in the
Secured Obligations or to sell, transfer or assign other direct or indirect
interests in the Loan or the Loan Documents and in the obligations of Lender
under this Agreement and the other Loan Documents, in such amounts as deemed
appropriate by Lender to one or more Persons.  Lender may sell, transfer or
assign all its interest in the Loan and the Loan Documents, and in the
obligations of Lender under this Agreement and the other Loan Documents, to one
or more Persons.  Upon an assignment of all or a portion of Lender’s direct
interest in the Loan and Loan Documents, and an assumption by the assignee of
Lender’s obligations hereunder with respect to the portion of the Loan so
assigned, Lender shall be released from its obligations hereunder with respect
to the assigned interest from and after the date of such assignment.

C.Borrowers may not sell, assign or transfer any interest in the Loan Documents,
any Collateral (except as otherwise expressly permitted in the Loan Documents),
or any portion of either of the foregoing (including, without limitation,
Borrowers’ rights, title, interests, remedies, powers and duties hereunder and
thereunder) and any such purported sale, assignment or transfer shall be null
and void.

D.Notwithstanding anything to the contrary herein contained, Borrowers authorize
Lender to disclose to any Participant or transferee of the Loan (each, a
“Transferee”) and any prospective Transferee any and all financial and other
information in Lender’s possession concerning any Borrower Control Person and
its respective Affiliates, which has been delivered to Lender by or on behalf of
any Borrower pursuant to this Agreement or which has been delivered to such
Lender by or on behalf of any Borrower in connection with Lender’s credit
evaluation of any Borrower Control Person and its respective Affiliates prior to
becoming a party to this Agreement.

10.10Severability.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Legal
Requirements, but if any provision of this Agreement shall be prohibited by or
invalid under Legal Requirements, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

10.11Preferences.  Lender shall have no obligation to marshal any assets in
favor of any Borrower or any other party or against or in payment of any or all
of the obligations of any Borrower pursuant to this Agreement, the Note or any
other Loan Document.  Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by any Borrower to any portion
of the obligations of Borrowers hereunder.  To the extent Borrowers make a
payment or payments to Lender for Borrowers’ benefit, which payment or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the

85

--------------------------------------------------------------------------------

 

obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender.

10.12Waiver of Notice.  Borrowers shall not be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which this
Agreement or another Loan Document specifically and expressly provides for the
giving of notice by Lender to Borrowers and except with respect to matters for
which Borrowers are not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice.  Borrowers hereby expressly waive the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents does not specifically and expressly
provide for the giving of notice by Lender to Borrowers.

10.13Failure to Consent.  If Borrowers shall seek the approval by or consent of
Lender hereunder or under the Note, the Mortgages, or any of the other Loan
Documents, and Lender shall fail or refuse to give such consent or approval,
then Borrowers shall not be entitled to any damages for any withholding or delay
of such approval or consent by Lender, it being intended that Borrowers’ sole
remedy shall be to bring an action for an injunction, declaratory judgment or
specific performance.

10.14Exhibits and Schedules Incorporated.  The information set forth on the
cover, the heading and the recitals hereof, the Exhibits and the Schedules
attached hereto, are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

10.15Offsets, Counterclaims and Defenses.  Any assignee of Lender’s interest in
and to this Agreement and the other Loan Documents shall take the same free and
clear of all offsets, counterclaims or defenses that are unrelated to this
Agreement and the other Loan Documents that Borrowers may otherwise have against
any assignor of this Agreement and the other Loan Documents.  No such unrelated
counterclaim or defense shall be interposed or asserted by Borrowers in any
action or proceeding brought by any such assignee upon this Agreement or upon
any other Loan Document.  Any such right to interpose or assert any such
unrelated offset, counterclaim or defense in any such action or proceeding is
hereby expressly waived by Borrowers, unless and to the extent Borrowers would
be permanently barred from asserting such claim in any action or proceeding.

10.16No Joint Venture or Partnership. Borrowers and Lender intend that the
relationship created hereunder be solely that of borrower and lender.  Nothing
herein is intended to create a joint venture, partnership, tenancy-in-common, or
joint tenancy relationship between Borrowers and Lender nor to grant Lender any
interest in the Collateral other than that of secured party, mortgagee or
lender.

10.17Waiver of Marshaling of Assets Defense.  To the maximum extent not
prohibited by Legal Requirements, Borrowers waives all rights to a marshaling of
the assets of Borrowers, and others with interests in Borrowers, (or any of
them) and of the Collateral, or to a sale in inverse order of alienation in the
event of foreclosure of the interests hereby created, and agrees not to assert
any right under any laws pertaining to the marshaling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters

86

--------------------------------------------------------------------------------

 

whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of any Collateral for the collection of the Secured
Obligations without any prior or different resort for collection, or the right
of Lender to the payment of the Secured Obligations out of the Net Proceeds of
the Collateral in preference to every other claimant whatsoever.

10.18Conflict; Documents.  In the event of any conflict between the provisions
of this Agreement and the provisions of any of the other Loan Documents, the
provisions of this Agreement shall prevail.  The parties hereto acknowledge that
they were represented by counsel in connection with the negotiation and drafting
of the Loan Documents and that the Loan Documents shall not be subject to the
principle of construing their meaning against the party that drafted same.

10.19Brokers and Financial Advisors.  Each Borrower and Lender hereby represents
that the representing party has dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the Loan,
other than KeyBank (“Broker”). Borrowers shall pay the fees and commissions due
to Broker  pursuant to a separate written agreement.  Each Borrower and Lender
hereby agrees to indemnify and hold the other harmless from and against any and
all claims, liabilities, costs and expenses of any kind in any way relating to
or arising from a claim by any Person that such Person acted on behalf of the
indemnifying party in connection with the transactions contemplated herein.  The
provisions of this Section 10.19 shall survive the expiration and termination of
this Agreement and the repayment of the Secured Obligations.

10.20Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

10.21Estoppel Certificates.  Borrowers hereby agrees at any time and from time
to time upon not less than ten (10) days’ prior written notice by Lender to
execute, acknowledge and deliver to the party specified in such notice, a
statement, in writing, certifying that this Agreement is unmodified and in full
force and effect (or if there have been modifications, that the same, as
modified, is in full force and effect and stating the modifications hereto), and
stating whether or not, to the knowledge of such certifying party, any Default
or Event of Default has occurred and is then continuing, and, if so, specifying
each such Default or Event of Default.

10.22Payment of Expenses.

10.22.1Borrowers shall pay all applicable Transaction Costs, which shall
include, without limitation, (A) costs and expenses of Lender in connection with
(i) the negotiation, preparation, execution and delivery of the Loan Documents,
and every amendment, supplement, or modification to the Loan Documents (or any
of them) and any other document being prepared in connection herewith or
therewith, or in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents; (ii) the creation,
perfection or protection of Lender’s Liens in the Collateral (including, without
limitation, fees and expenses for title and lien searches or amended or
replacement mortgages, UCC Financing Statements or Security Documents, survey
fees and charges, title insurance premiums and filing and recording taxes, fees
and charges, third party due diligence expenses for each Property, including,
without limitation, travel expenses, accounting firm fees, costs

87

--------------------------------------------------------------------------------

 

of the Appraisals, and the fees of appraisers, environmental consultants,
engineering consultants and construction consultants, and costs and fees
incurred in connection with arranging, setting up, servicing and maintaining the
Account Collateral); (iii) the negotiation, preparation, execution and delivery
of any amendment, waiver, restructuring or consent relating to any of the Loan
Documents; and (iv) the preservation of rights under and enforcement of the Loan
Documents, including any communications or discussions relating to any action
that Borrowers shall from time to time request Lender to take, as well as any
restructuring or rescheduling of the Secured Obligations, (B) the fees, expenses
and other charges of counsel to Lender in connection with all of the foregoing,
and (C) Lender’s (where deemed reasonably necessary by Lender) reasonable
out-of-pocket travel expenses in connection with site visits to each Property.

10.22.2Borrowers shall pay or reimburse Lender within ten (10) days following
demand for all of Lender’s costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the Note, the
other Loan Documents and any such other documents, including the reasonable fees
and actual disbursements of counsel to Lender, and including costs and expenses
incurred in any workout, restructuring or similar arrangements or in connection
with any foreclosure, collection or bankruptcy proceedings with respect to any
Borrower, any Managing Member or Guarantor.

10.22.3Any reference in this Agreement to attorneys’ or counsel fees paid or
incurred by Lender shall be deemed to include paralegals’ fees and legal
assistants’ fees.  Moreover, wherever provision is made herein for payment of
attorneys’ or counsels’ fees or expenses incurred by Lender, such provision
shall include, but not be limited to, such fees or expenses incurred in any and
all judicial, bankruptcy, reorganization, administrative, or other proceedings,
including appellate proceedings, whether such fees or expenses arise before
proceedings are commenced, during such proceedings or after entry of a final
judgment.

10.23Time of the Essence.  Time is of the essence with regard to the obligations
of Borrowers hereunder or under any other Loan Document.

10.24No Third Party Beneficiaries.  Nothing in this Agreement or in any of the
other Loan Documents shall confer upon any Person, other than the parties hereto
and their successors and permitted assigns, any rights or remedies under or by
reason of this Agreement.

10.25Reinstatement.  This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any amount received by Lender in
respect of the Loan is rescinded or must otherwise by restored by Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or upon the appointment of any intervenor or conservator of, or trustee
or similar official for, any Borrower or any substantial part of its properties
or assets, or otherwise, all as though such payment had not been made.

10.26Usury Savings Clause.  It is expressly stipulated and agreed to be the
intent of Borrowers and Lender at all times to comply with the applicable law
governing the highest lawful interest rate.  If the applicable law is ever
judicially interpreted so as to render usurious any amount called for under the
Note or under any of the other Loan Documents, or contracted for, charged,
taken, reserved or received with respect to the loan evidenced thereby, or if
acceleration of the

88

--------------------------------------------------------------------------------

 

maturity of the Note, any prepayment by Borrowers, or any other circumstance
whatsoever, results in Borrowers having paid any interest in excess of that
permitted by applicable law, then it is the express intent of Borrowers and
Lender that all excess amounts theretofore collected by Lender be credited on
the principal balance of the Note (or, at Lender’s option, paid over to
Borrowers), and the provisions of the Note and other Loan Documents immediately
be deemed reformed and the amounts thereafter collectible hereunder and
thereunder reduced, without the necessity of the execution of any new document,
so as to comply with the applicable law, but so as to permit the recovery of the
fullest amount otherwise called for hereunder and thereunder.  The right to
accelerate maturity of the Note does not include the right to accelerate any
interest which has not otherwise accrued on the date of such acceleration, and
Lender does not intend to collect any unearned interest in the event of
acceleration.  All sums paid or agreed to be paid to Lender for the use,
forbearance or detention of the Secured Obligations evidenced hereby or by the
Note shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of such Secured Obligations until
payment in full so that the rate or amount of interest on account of such
Secured Obligations does not exceed the maximum rate or amount of interest
permitted under applicable law.  The term “applicable law” as used herein means,
any federal or state law applicable to the loan made by Lender to Borrower
evidenced by the Note.

10.27Entire Agreement.  This Agreement, together with the other Loan Documents,
contains the entire understanding between the parties to the matters addressed
herein, and may not be changed, amended, modified or waived except pursuant to a
written agreement executed by the parties, and supersedes any other
understandings or agreements with respect to the matters covered hereby.

10.28Joint and Several Obligation.  (a) Subject to Section 10.31, all Persons
comprising Borrowers are jointly and severally liable for all of the Secured
Obligations; (b) All representations, warranties, and covenants made by any
Borrower shall be deemed representations, warranties, and covenants of each of
the Persons comprising Borrowers; and (c) Any breach, default or Event of
Default by any of the Persons comprising Borrowers shall be deemed to be a
breach, default, or Event of Default of Borrowers.

10.29Successors and Assigns.  This Agreement is binding upon and shall inure to
the benefit of Borrowers and Borrowers’ successors and assigns, and Lender, and
Lender’s successors and assigns.  The duties, covenants, conditions,
obligations, and warranties of Borrowers in this Agreement shall be joint and
several obligations of Borrowers and Borrowers’ successors and assigns.  The
provisions of this Section 10.29 shall not in any way limit Section 10.9(C).

10.30Subrogation of Lender.  Lender shall be subrogated to the lien of any
previous encumbrance discharged with funds advanced by Lender under the Loan
Documents, regardless of whether such previous encumbrance has been released of
record.

10.31Limitation on Liability.

10.31.1Nothing contained in the Loan Documents shall be deemed to impair or
limit Lender’s rights (I) in foreclosure proceedings or in any ancillary
proceedings brought to facilitate Lender’s foreclosure on any Property or any
portion thereof or to exercise any specific rights or remedies afforded Lender
under any other provisions of the Loan Documents

89

--------------------------------------------------------------------------------

 

or by law or in equity, subject to the non-recourse provisions set forth below;
(II) to recover under any guaranty given in connection with the Loan; or (III)
to pursue any personal liability of Borrowers or Guarantor under the Guaranty or
the Environmental Indemnity Agreement.  Except as expressly set forth in Section
10.31.2 below, the recourse of Lender with respect to the obligations evidenced
by this Agreement, the Note, the Mortgages and the other Loan Documents (except
the Guaranty and the Environmental Indemnity Agreement) shall be solely to each
Property, Chattel, Personalty and other Collateral. Notwithstanding anything to
the contrary contained in this Agreement, the Note, the Mortgages or any other
Loan Document, nothing shall be deemed in any way to impair, limit or prejudice
the rights of Lender to collect or recover from Borrowers, or Guarantor: (i)
damages or costs (including, without limitation, reasonable attorneys’ fees)
incurred by Lender as a result of any intentional waste by Borrower; (ii) any
condemnation award or insurance proceeds attributable to any Property which were
not paid to Lender or used to restore such Property in accordance with the terms
of the Loan Agreement; (iii) any Gross Revenue or other similar sums
attributable to any Property collected by or for Borrower (x) following an Event
of Default under any Loan Document and not properly applied to the reasonable
fixed and operating expenses of the Property, including, without limitation,
payments due on the Note and other sums due under the Loan Documents, or (y) to
the extent not deposited into the Deposit Account; (iv) any security deposits
collected by or for Borrower and not applied in accordance with the applicable
Leases; (v) the amount of any accrued taxes, assessments, and/or utility charges
affecting any Property (whether or not the same have been billed to Borrower)
that are either unpaid by Borrower or advanced by Lender under the Loan
Agreement or any other Loan Document, except, in respect of any Property, to the
extent of any of the foregoing accruing after the Termination Date (as
hereinafter defined) with respect to such Property; (vi) any sums expended by
Lender in fulfilling the obligations of Borrower, as lessor, under any Lease
affecting any Property; (vii) the amount of any loss suffered by Lender (that
would otherwise be covered by insurance and available to Lender in accordance
with the Loan Documents) as a result of Borrowers’ failure to maintain any
insurance required under the terms of any Loan Document; (viii) losses, damages
and costs (including, without limitation, reasonable attorneys’ fees) incurred
by Lender as a result of any fraud or material misrepresentation by any Borrower
in connection with any Property or any of the Loan Documents, (ix) the amount of
any losses, damages and costs suffered by Lender as a result of any Borrower’s
making any REIT Distributions (as defined in the Cash Collateral Agreement) in
accordance with Section 4(a)(ii)(I) of the Cash Collateral Agreement following a
REIT Triggering Event (as defined in the Cash Collateral Agreement), provided
that such amount shall not exceed the amount of such REIT Distributions made by
any Borrower under Section 4(a)(ii)(I) of the Cash Collateral Agreement, which
amounts would have been deposited into the Excess Cash Subaccount (as defined in
the Cash Collateral Agreement) for application pursuant to the Cash Collateral
Agreement if such REIT Distributions were not permitted under Section
4(a)(ii)(I) of the Cash Collateral Agreement, and (x) the amount of any losses,
damages and costs (including, without limitation, reasonable attorneys’ fees)
suffered by Lender in connection with a failure by Borrower to fully satisfy or
to cause to be fully satisfied, as determined by the applicable Governmental
Authority, the Cozine Environmental Obligations. For the avoidance of doubt, the
matters set forth in this paragraph (a) shall be fully recourse to each Borrower
(but not any member, manager, officer, director or any Affiliate of any of the
foregoing, with the exclusion of the Guarantor) and Guarantor.  For the purposes
of this

90

--------------------------------------------------------------------------------

 

Section 10.31.1, the “Termination Date” is, in respect of any Property, the
earliest of (x) the date that Borrower tenders to Lender or Lender's designee a
deed-in-lieu of foreclosure in respect of such Property, subject to no title
exceptions other than real estate taxes and assessments, the Permitted
Exceptions (as defined in the applicable Mortgage) and such additional
exceptions approved by Lender pursuant to the Loan Documents or which are
otherwise acceptable to Lender in its reasonable discretion, together with such
ancillary conveyances, releases and other documentation that are customarily
delivered in connection with a deed-in-lieu of foreclosure transaction, all in
form reasonably satisfactory to Lender, and such deed-in-lieu of foreclosure is
accepted by Lender in its sole discretion (y) the date that Borrower tenders to
Lender a stipulation to entry of judgment of foreclosure in respect of such
Property, and (z) the date Lender, any Affiliate of Lender, or any other party
takes title to such Property in connection with a foreclosure of the applicable
Mortgage that encumbers such Property.  If Borrower elects to deliver a
deed-in-lieu of foreclosure in respect of such Property, Lender shall retain the
right to determine whether to accept such deed-in-lieu of foreclosure or to
proceed with foreclosure proceedings and, upon Lender making such election,
Borrower shall execute and deliver to Lender an appropriate deed-in-lieu of
foreclosure in respect of the Property, as Lender shall have elected; provided,
however, that if Lender chooses to proceed with foreclosure proceedings in
respect of such Property, the Termination Date shall nonetheless be the earliest
of the date specified in clause (x), (y) and (z) above, provided further that if
Borrower thereafter fails to cooperate with Lender in respect of Lender's
exercise of any and all remedies available at law or in equity to Lender
(including, without limitation, foreclosure), then the Termination Date shall be
the earlier of the date specified in clause (y) or (z) above.  

10.31.2The agreement contained in Section 10.31.1 to limit the personal
liability of each Borrower shall become null and void and be of no further force
and effect, and Borrowers and Guarantor shall be personally liable for repayment
of the Secured Obligations, in the event (A) of any Transfer other than (1) a
Permitted Transfer that satisfies all of the Transfer Conditions and (2) any
Transfer of the Properties (or any Property) in accordance with the terms and
conditions set forth in  Section 8.1, Section 8.4 or Section 8.5; (B) of
intentional or willful material misrepresentation by any Borrower in connection
with the Portfolio, the Loan Documents, or the Loan Application; (C) any
Borrower forfeits any Property or other Collateral due to criminal activity; (D)
of any attempt, by any Borrower, any Guarantor, any Borrower Owner Person or
Borrower Control Person or any other Person directly or indirectly responsible
for the management of any Borrower or liable for repayment of Borrowers’
obligations under the Loan Documents (whether as maker, endorser, guarantor,
surety, general partner or otherwise), to materially delay any foreclosure
against the Portfolio or other Collateral or any other exercise by Lender of its
remedies under the Loan Documents, which attempts shall include, without
limitation, (i) any claim that any Loan Document is invalid or unenforceable to
an extent that would preclude any such foreclosure or other exercise of
remedies, (ii) any Borrower filing a petition in bankruptcy, failing to oppose
in good faith the entry of an order for relief pursuant to any involuntary
bankruptcy petition filed against any Borrower or seeking any reorganization,
liquidation, dissolution or similar relief under the bankruptcy laws of the
United States or under any other similar federal, state or other statute
relating to relief from indebtedness, or consenting to or colluding in the
filing of any involuntary bankruptcy petition against any Borrower, or (iii) the
appointment (other than by Lender) of a receiver, trustee or liquidator with
respect to any Borrower or any Property or

91

--------------------------------------------------------------------------------

 

any part thereof; (E) of any execution, amendment, modification, assignment or
termination of any Lease to any Required Tenant or any execution, or subsequent
amendment, modification, assignment or termination of any Lease for any space
currently occupied by any Required Tenant, in each case in violation of the
terms and provisions of this Loan Agreement and the other Loan Documents.

10.32Appointment of Servicer and Delegation of Lender
Responsibilities.  Borrower acknowledges and agrees that, at the sole option of
Lender, the Loan may be serviced by a Servicer.  The retention of Servicer and
the delegation of some or all of Lender’s responsibilities to any such Servicer
shall not, however, release Lender from any of Lender’s obligations under the
Loan Documents.  As of the date of this Agreement, Lender has retained M. Robert
Goldman & Company, Inc. as Servicer. Borrower shall also be responsible for the
payment of all reasonable out-of-pocket costs and expenses incurred by Servicer
in connection with the services performed by Servicer in connection with the
Loan (including, without limitation, inspections of any Property, casualty and
condemnation matters and a matters concerning Defaults and Events of Default)
(the disbursement of funds held by or on behalf of Lender in escrow or reserve
accounts, inspections of any Property, casualty and condemnation matters and a
matters concerning Defaults and Events of Default).  Any action taken by
Servicer pursuant to this Agreement and the other Loan Documents shall be
binding upon Lender to the same extent as if taken by Lender, and Borrower shall
be entitled to rely on all actions and directions given by Servicer in respect
of the Loan and the Loan Documents unless and until Borrower receives contrary
written instructions from Lender.

10.33Acceptance of Cures for Events of Default.  Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents  (including,
without limitation, any reference to the “continuance” of an Event of Default,
the “continuation” of an Event of Default or that an Event of Default is
“continuing”), Lender shall in no event or under any circumstance be obligated
or required to accept a cure by any Borrower, any Guarantor or by any other
Person of an Event of Default unless Lender agrees to do so in the exercise of
Lender’s sole and absolute discretion, it being agreed that once an Event of
Default has occurred and so long as Lender has not determined to accept a cure
of such Event of Default in writing, Lender shall be absolutely and
unconditionally entitled to pursue all rights and remedies available to it under
this Agreement, the Mortgages or the other Loan Documents or otherwise at law or
in equity.

10.34Binding Action.  Borrowers agree that with respect to any consent,
direction, approval or action that is required of Borrowers under this Agreement
or any other Loan Document, any consent, direction, approval or action by any
Borrower shall be binding on Borrowers and that Lender shall have no obligation
to confirm any such consent, direction, approval or action given to it and may
act in reliance upon any such consent, direction, approval or action.

10.35Reasonable Standard.  Borrowers hereby agree that the sole remedy of
Borrowers based upon any claim that an Indemnified Party has acted unreasonably
or that an Indemnified Party has unreasonably withheld or unreasonably delayed
any action, in each case, to the extent that such Indemnified Party had an
obligation, either at law or pursuant to the Loan Documents, to act reasonably,
shall be an action for specific performance, injunctive relief or declaratory
judgment.  Borrowers hereby further agree that the Indemnified Parties shall not
be liable for any

92

--------------------------------------------------------------------------------

 

monetary damages in respect of any such claim and that Borrowers’ sole remedy in
respect of any such claim shall be limited to specific performance, injunctive
relief or declaratory judgment.

10.36Claims Against Lender.  Lender shall not be in default under this
Agreement, or under any of the other Loan Documents, unless a written notice
specifically setting forth the claim of Borrowers shall have been given to
Lender within three (3) months after any Borrowers first had knowledge of the
occurrence of the event that Borrowers allege gave rise to such claim and Lender
does not remedy or cure the default, if any there be, promptly thereafter.  Each
Borrower waives any claim, set-off or defense against Lender arising by reason
of any alleged default by Lender as to which Borrowers do not give such notice
timely as aforesaid.  Each Borrower acknowledges that such waiver is or may be
essential to Lender’s ability to enforce Lender’s remedies without delay and
that such waiver therefore constitutes a substantial part of the bargain between
Lender and Borrowers with respect to the Loan.

 

[Signature page to follow.]

 

93

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, by their duly authorized representatives, all as of the day and year
first above written.

  LENDER:

THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK, a New York
corporation

 

By:

AIG Asset Management (U.S.), LLC, a Delaware limited liability company,

 

its investment advisor

 

By:

/s/ Daniel J. Sliwak

Name:

Daniel J. Sliwak

Title:

Managing Director

 

 

 

 

 

 

 

 

STATE OF )

) ss.:

COUNTY OF )

On the ___________ day of December in the year 2017 before me, the undersigned,
a Notary Public in and for said State, personally appeared,
____________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individuals(s) acted, executed the instrument.

_____________________________________________

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires:

[Acknowledgment on behalf of Lender]

 

 

 

 

 

--------------------------------------------------------------------------------

 

BORROWERS:

GWL 201 NEELYTOWN LLC,
a Delaware limited liability company

By:GTJ Realty, LP, a Delaware limited partnership, its sole member

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its manager

 

By:/s/ Paul A. Cooper  

Name:Paul A. Cooper

Title:CEO

 

STATE OF )

) ss.:

COUNTY OF )

On the ___________ day of ___________  in the year 2018 before me, the
undersigned, a Notary Public in and for said State, personally appeared, Paul A.
Cooper, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

_____________________________________________

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires:

[Acknowledgment on behalf of GWL 201 Neelytown LLC]






 

--------------------------------------------------------------------------------

 

GWL 300 MCINTIRE LLC,
a Delaware limited liability company

By:GTJ Realty, LP, a Delaware limited partnership, its sole member

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its manager

 

By: /s/ Paul A. Cooper  

Name:Paul A. Cooper

Title:CEO

 

STATE OF )

) ss.:

COUNTY OF )

On the ___________ day of ___________ in the year 2018 before me, the
undersigned, a Notary Public in and for said State, personally appeared, Paul A.
Cooper, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

_____________________________________________

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires:

[Acknowledgment on behalf of GWL 300 McIntire LLC]




 

--------------------------------------------------------------------------------

 

GWL 1938 OLNEY LLC,
a Delaware limited liability company

 

By:GTJ Realty, LP, a Delaware limited partnership, its sole member

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its manager

 

By: /s/ Paul A. Cooper  

Name:Paul A. Cooper

Title:CEO

 

 

STATE OF )

) ss.:

COUNTY OF )

On the ___________ day of ___________  in the year 2018 before me, the
undersigned, a Notary Public in and for said State, personally appeared, Paul A.
Cooper, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

_____________________________________________

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires:

[Acknowledgment on behalf of GWL 1938 Olney LLC]




 

--------------------------------------------------------------------------------

 

GWL 606 COZINE LLC,
a Delaware limited liability company

 

By:GTJ Realty, LP, a Delaware limited partnership, its sole member

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its manager

 

By: /s/ Paul A. Cooper  

Name:Paul A. Cooper

Title:CEO

 

 

STATE OF )

) ss.:

COUNTY OF )

On the ___________ day of ___________  in the year 2018 before me, the
undersigned, a Notary Public in and for said State, personally appeared, Paul A.
Cooper, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

_____________________________________________

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires:

[Acknowledgment on behalf of Cozine Borrower]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

BORROWERS’ Organizational CHART

 

 

[g2018032918485297134180.jpg]

Exhibit A-1

Error! Unknown document property name.

--------------------------------------------------------------------------------

 

EXHIBIT B

Wire Instructions of Lender

AIG MORTGAGE LIQUIDITY POOL ACCOUNTS

 

 

 

 

 

The United States Life Insurance Company in the City of New York

 

 

 

 

 

Wiring Instructions:

 

JPM Chase, NY

 

 

 

ABA # ###-###-###

 

 

 

AIG Liquidity Pool/USL - MTG

 

 

 

A/C # ### ### ###

 

 

 

Ref: FFC L22676-2

 

 

 

 

 

 

 

 

 

 

 

 

 

Notify:

 

AIG Treasury - AIGCMOReceipts@aig.com

 

 

 

AIGDUB_NA_CML_OPS@aig.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank Address:

 

JPMorgan Chase Bank

 

 

 

875 Saw Mill River Road

 

 

 

Ardsley, NY 10502-1199

 

 

 

Contact: Jonelle Robinson, jonelle.o.robinson@jpmorgan.com

 

 

 

Exhibit B-1

--------------------------------------------------------------------------------

 

EXHIBIT C

land descriptionS

 

201 NEELYTOWN

LEGAL DESCRIPTION

All that certain plot, piece, or parcel of land situate in the Town of
Montgomery, County of Orange, State of New York, said lands being more
particularly bounded and described as follows:  

BEGINNING at a point marked by an iron rod lying on the westerly line of County
Road No. 99 (Neelytown Road), said point being the southeasterly corner of lands
herein described and the northeasterly corner of lands now or formerly Mid
Hudson Industrial Park, LLC and Supreme;

THENCE running along a portion of the northeasterly line of lands of said Mid
Hudson Industrial Park, LLC and Supreme being the southwesterly line of lands
herein described,

(1)

North 52 degrees, 44’ 45” West, as per Liber 14295 of Deeds at Page 1526, a
distance of 2,007.69 feet, to an iron rod being the westerly corner of lands
herein described and the southerly corner of lands now or formerly Armentano;

THENCE running along the southeasterly line of lands of said Armentano, being
the northwesterly line of lands herein described,

(2)

North 36 degrees, 32’ 18” East, a distance of 1,106.31 feet, to an iron rod
being the northerly corner of lands herein described and lying on the
southwesterly line of lands now or formerly GPT Montgomery Owner, LLC;

THENCE running along a portion of the southwesterly line of lands of said GPT
Montgomery Owner, LLC,

being the northeasterly line of lands herein described on the following five (5)
courses and distances:

(3)South 50 degrees, 07’ 16” East, a distance of 69.31 feet;

(4)

South 54 degrees, 30’ 56” East, a distance of 106.93 feet

(5)

South 53 degrees, 17’ 46” East, a distance of 219.43 feet;

(6)

South 50 degrees, 49’ 51” East, a distance of 183.83 feet; and

(7)

South 53 degrees, 02’ 46” East, a distance of 844.60 feet, to an iron rod being
the southeasterly corner of lands of said GPT Montgomery Owner, LLC, the
northeasterly

Exhibit C-1

--------------------------------------------------------------------------------

 

corner of lands herein described and lying on the westerly line of County Road
No. 99 (Neelytown Road);

THENCE running along the westerly line of said Neelytown Road, being the
easterly line of lands herein described on the following six (6) courses and
distances:

(8)

South 12 degrees, 06’ 39” West, a distance of 57.87 feet, to a concrete
monument;

(9)

South 07 degrees, 52’ 40” West, a distance of 650.17 feet;

(10)South 09 degrees, 12’ 00” West, a distance of 200.00 feet;

(11)South 00 degrees, 40’ 10” West, a distance of 101.12 feet;

(12)South 11 degrees, 06’ 30” West, a distance of 150.08 feet; and

(13)

South 17 degrees, 48’ 20” West, a distance of 101.14 feet, to the point or place
of BEGINNING.

As prepared by Lanc & Tully Engineering and Surveying on December 7, 2017.

300 MCINTIRE

LEGAL DESCRIPTION

ALL that certain piece or tract of land situate in the City of Newark, New
Castle County, Delaware being Lot 4A according to the Administrative Subdivision
Plan for Lots 1, 2, 3, 4A & road R/W, Newark Interstate Business Park as
prepared by Clarence W. Hazel, P.E. and recorded in the Recorder of Deeds in and
for New Castle County on Instrument No. 20030423-0048726, and subsequently shown
as Lot 4 on the Construction Improvement Plans of Lot 4, Newark Interstate
Business Park, as prepared by Apex Engineering Incorporated and recorded in the
Recorder of Deeds in and for New Castle County on Instrument No.
20030708-0080803, as per a more recent survey prepared by KCI Technologies,
Inc., and more particularly described as follows to wit:

 

BEGINNING at the southwesterly fillet joining the southerly side of an unnamed
public road (50 feet wide) and the Easterly side of McIntire Drive (60 feet
wide).

 

Thence, from said point of beginning, the following ten courses and distances:

 

1.With the fillet joining the Southerly side of an unnamed Road (50 feet wide;
and the Easterly side of McIntire Drive (60 feet wide), North 41 degrees, 30
minutes, 49 seconds East, 30.48 feet to a point on the Southerly side of the
aforesaid unnamed road, thence, with same;

 

2.North 81 degrees, 52 minutes, 52 seconds East, 374.48 feet to a point in line
of  

The Greene at Twin Lakes Subdivision Instrument Number 201012160068325, thence,
with same the next two courses and distances;

 

Exhibit C-2

--------------------------------------------------------------------------------

 

3.South 46 degrees, 30 minutes, 45 seconds East, 386.21 feet to point, thence

 

4.South 00 degrees, 05 minutes, 25 seconds East, 236.82 feet to a point in line
of lands now or formerly of Penn Central Railroad, thence, with same

 

5.South 42 degrees, 00 minutes, 00 seconds West, 795.36 feet to a corner for lot
3, thence, with same

 

6.North 48 degrees, 00 minutes, 00 seconds West, 318.53 feet to a point on the
cul-de-sac at the end of McIntire Drive, thence, with same

 

7.By an arc curving to the left having a radius of 60.00 feet, an arc distance
of 91.92 feet (chord= North 17 degrees, 48 minutes, 32 seconds East, 83.19 feet)
to a point of reverse curvature for the return curve of said cul-de-sac, thence,
with same;

 

8.By an arc curving to the right having a radius of 25.00 feet, an arc distance
of 26.66 feet (chord = North 04 degrees, 27 minutes, 55 seconds East, 25.41
feet) to a point of reverse curvature on the Easterly side of McIntire Drive (60
feet wide), thence with same the next two courses and distances;

 

9.By an arc curving to the left having a radius of 330.00 feet, an arc distance
of 195.05 feet (chord = North 18 degrees, 04 minutes, 43 seconds East, 192.22
feet) to a point of tangency, thence;

 

10.North 01 degrees, 08 minutes, 45 seconds East, 517.66 feet to the point of
beginning.

 

 

Together with the rights and benefits running to the Parcel pursuant to that
certain Cross-Easements and Maintenance Declaration recorded June 22, 2012 in
the Recorder of Deeds in and for New Castle County, Delaware on instrument no.
20120622-0034947.

 

Previously described as follows:

 

ALL that certain piece, parcel or tract of land situate in the City of Newark,
New Castle County, Delaware, being known as Parcel 4A, as per the Record Major
Subdivision Plan of Newark Interstate Business Park, recorded on June 15, 1999
in the Office of the Recorder of Deeds in and for New Castle County, Delaware,
Microfilm No. 13888, and more particularly bounded and described as follows, to
wit:

 

BEGINNING at a point on the easterly side of Mclntire Drive (60 feet wide), said
point being the southwesterly end of the fillet joining the southerly side of an
unnamed public right of way (50 feet wide) and the easterly side of Mclntire
Drive (60 feet wide) and a corner for lands herein being described and located
the following four courses and distances from the southerly end of the fillet
joining the southeasterly side of Elkton Road Delaware Route 2 (width unknown)
and the northeasterly side of Mclntire Drive (60 feet wide):

 

Exhibit C-3

--------------------------------------------------------------------------------

 

1) South 00 degrees, 45 minutes, 19 seconds East, 21.21 feet, to a point of
curvature;

 

2) By the arc of a curve to the right having a radius of 536.00 feet and an arc
distance of

95.31 feet to a point of compound curvature;


3) By the arc of a curve to the right having a radius of 492.03 feet and an arc
distance of

260.07 feet to a point of tangency;


4) South 01 degrees, 08 minutes, 45 seconds West, 186.67 feet to the point of
Beginning.


Thence, from said Point of Beginning, the following seven courses and distances:


1) with the fillet joining the southerly side of an unnamed public right of way
(50 feet wide) and the easterly side of Mclntire Drive (60 feet wide), north 41
degrees, 30 minutes, 49 seconds East, 30.48 feet to a point on the southerly
side of the aforesaid unnamed public right of way, thence, with same;


2) North 81 degrees, 52 minutes, 52 seconds East, 374.48 feet to a point in line
of lands now or formerly of Raymond T. Edwards; thence with same;


3) South 46 degrees, 30 minutes, 45 seconds East, 386.21 feet to a point in line
of lands now or formerly of Elsie V. Edwards Trust Estate, thence, with same;

4) South 00 degrees, 05 minutes, 25 seconds East, 236.82 feet to a point in line
of lands now or formerly of Consolidated Rail Corporation, thence, with same;


5) South 42 degrees, 00 minutes, 00 seconds West, 469.26 feet to a corner for
Lot 3, thence, with same;


6) North 48 degrees, 00 minutes, 00 seconds West, 493.07 feet to a point on the
easterly side of Mclntire Drive (60 feet wide), thence, with same;


7) North 01 degrees, 08 minutes, 45 seconds East, 445.79 feet to the point of
Beginning.

 

Also being previously described as follows:

 

All that certain piece, parcel or tract of land situate in the City of Newark,
New Castle County, Delaware being the portion of lot 3 to be conveyed to lot 4A
according to the Corrective Administrative Subdivision Plan of Lots 1, 2, 3, 4A
& Road R/W, Newark Interstate Business Park as prepared by Clarence W. Hazel,
P.E., dated March 24, 2003, last revised April 17, 2003, as recorded in the
Recorder of Deeds in and for New Castle County on Instrument No. 2003
0423-0048726, and more particularly described as follows to wit:


Beginning at a point on the Easterly side of Mclntire Drive (60 feet wide), said
point being a common corner for lot 3, lot 4A, and lands herein being described
and located the following three courses and distances from the Southerly end of
the fillet joining the Southeasterly side of Elkton Road Delaware Route 2 (width
unknown) and the Northeasterly side of Mclntire Drive

Exhibit C-4

--------------------------------------------------------------------------------

 

(60 feet wide):


1) By an arc curving to the right having a radius of 536.00 feet, an arc
distance of 95.31 feet to a point of compound curvature, thence;


2) By an arc curving to the right having a radius of 492.03 feet, an arc
distance of 260.07 feet to a point of tangency, thence;


3) South 01 degrees, 08 minutes, 45 seconds West, 632.47 feet to the Point of
Beginning.


Thence, from said Point of Beginning, the following seven courses and distances:


1. With lot 4A, South 48 degrees, 00 minutes, 00 seconds East, 493.07 feet to a
point in line of lands now or formerly of Consolidated Rail Corporation, thence,
with same;


2. South 42 degrees, 00 minutes, 00 seconds West, 326.11 feet to a corner for
lot 3, thence, with same;


3. North 48 degrees, 00 minutes, 00 seconds West, 318.53 feet to a point on the
realigned cul-de-sac at the end of Mclntire Drive, thence, with same;

4. By an arc curving to the left having a radius of 60.00 feet, an arc distance
of 91.92 feet (chord = North 17 degrees, 48 minutes, 32 seconds East, 83.19
feet) to a point of reverse curvature for the return curve of said cul-de-sac,
thence, with same;


5. By an arc curving to the right having a radius of 25.00 feet, an arc distance
of 26.66 feet (chord North 04 degrees, 27 minutes, 55 seconds East, 25.41 feet)
to a point of reverse curvature on the Easterly side of Mclntire Drive (60 feet
wide), thence, with same the next two courses and distances;


6. By an arc curving to the left having a radius of 330.00 feet, an arc distance
of 195.05 feet (chord = North 18 degrees, 04 minutes, 43 seconds East, 192.22
feet) to a point of tangency, thence;


7. North 01 degrees, 08 minutes, 45 seconds East, 71.87 feet to the Point of
Beginning.

 

1938 OLNEY

LEGAL DESCRIPTION

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE TOWNSHIP OF CHERRY HILL,
COUNTY OF CAMDEN, AND STATE OF NEW JERSEY, AND IS DESCRIBED AS FOLLOWS:

BEGINNING at an iron pin set in the Westerly line of Olney Avenue (50 foot
wide), said point being North 06 degrees 06 minutes 24 seconds East a distance
of 527.75 feet from the Northeasterly corner to Lot 1, Block 486.01 on the
Township of Cherry Hill Tax Maps, and running; thence

 

(1)North 83 degrees 53 minutes 36 seconds West a distance of 227.74 feet to a
point; thence

Exhibit C-5

--------------------------------------------------------------------------------

 

 

(2)South 06 degrees 06 minutes 24 seconds West a distance of 2.68 feet to a
point; thence

 

(3)North 83 degrees 53 minutes 36 seconds West a distance of 262.26 feet to a
point; thence

 

(4)North 06 degrees 06 minutes 24 seconds East a distance of 378.76 feet to an
iron pin set; thence

 

(5)North 25 degrees 52 minutes 04 seconds East a distance of 309.39 feet to an
iron pin set; thence

 

(6)South 83 degrees 53 minutes 36 seconds East a distance of 385.40 feet to an
iron pin set in the Westerly line of Olney Avenue; thence

 

(7)Along said Westerly line, South 06 degrees 06 minutes 24 seconds West a
distance of 667.25 feet to the point and place of Beginning.

 

Together with the beneficial easement rights as set forth in the Declaration of
Protective Covenants and Restrictions, recorded July 2, 2001, in Deed Book 5165
Page 286; modified by Modification of Declaration of Protective Covenants and
Restrictions, recorded July 17, 2002, in Deed Book 5239 Page 541; and by Joinder
in Declaration of Protective Covenants and Restrictions, recorded July 17, 2002,
in Deed Book 5239 Page 594.

BEING ALSO KNOWN AS (REPORTED FOR INFORMATIONAL PURPOSES ONLY):

Block 490.01, Lot 1 on the official tax map of the Township of Cherry Hill,
County of Camden, State of New Jersey

1938 Olney Avenue, Cherry Hill, NJ

606 COZINE

LEGAL DESCRIPTION

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Brooklyn, County of Kings, City and State of New York, bounded and
described as follows:

 

BEGINNING at the corner formed by the intersection of the southerly side of
Cozine Avenue (70' wide (80’ wide per survey)) and the easterly side of Montauk
Avenue (60' wide);

 

RUNNING THENCE southerly along the easterly side of Montauk Avenue 251';

 

THENCE easterly on a line forming an interior angle of 97° 0 min. 09 seconds
with the said easterly side of Montauk Avenue, 201' 6-1/8" to the westerly side
of Milford Street (60 ' wide).

 

THENCE northerly along the westerly side of Milford Street  275' 7-1/2" to the
corner formed by the intersection of said westerly side of Milford Street and
said southerly side of Cozine Avenue;

 

THENCE westerly along the said southerly side of Cozine Avenue 200' to the
corner or point or place of BEGINNING.

 

Exhibit C-6

--------------------------------------------------------------------------------

 

FOR INFORMATION ONLY: Known as Block 4562 Lot 1, 606 Cozine Ave, Brooklyn, NY

 

 

Exhibit C-7

--------------------------------------------------------------------------------

 

SCHEDULE A

List of Borrower Entities

1.GWL 201 NEELYTOWN LLC, a Delaware limited liability company (the “Neelytown
Borrower”).  

2.GWL 300 MCINTIRE LLC, a Delaware limited liability company (the “McIntire
Borrower”).  

3.GWL 1938 OLNEY LLC, a Delaware limited liability company (the “Olney
Borrower”).  

4.GWL 606 COZINE LLC, a Delaware limited liability company (the “Cozine
Borrower”; and together with Neelytown Borrower, McIntire Borrower and Olney
Borrower, each a “Borrower”, and collectively “Borrowers”).  

 

 

Schedule A-1

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(1)

ALLOCATED LOAN AMOUNT

201 Neelytown Road

Montgomery

New York  

12549

$19,750,000.00

301 McIntire Drive

Newark

Delaware

19711

$9,500,000.00

1938 Olney Avenue

Cherry Hill

New Jersey

08003

$4,000,000.00

606 Cozine Avenue

Brooklyn

New York

11208

$5,750,000.00

 

 

 

Schedule 1.1(1)-1

 

--------------------------------------------------------------------------------

 

Schedule 1.1(2)

Portfolio

 

1.201 Neelytown Road, Montgomery, New York 12549 (the “Neelytown Property”).

2.301 McIntire Drive, Newark, Delaware 19711 (the “McIntire Property”).  

3.1938 Olney Avenue, Cherry Hill, New Jersey 08003 (the “Olney Property”).  

4.606 Cozine Avenue, Brooklyn, New York 11208 (the “Cozine Property”).  

 

 

Schedule 1.1(2)-1

 

--------------------------------------------------------------------------------

 

Schedule 1.1(3)

List of Required Tenants

(1)FedEx Ground Package System, Inc., a Delaware corporation

(2)The City of New York Department of Citywide Administrative Services

(3)Sovereign Distributors, Inc., a New Jersey corporation, t/a Avalon Flooring

(4)Valassis Direct Mail, Inc., a Delaware corporation

 

 

Schedule 1.1(3)-1

 

--------------------------------------------------------------------------------

 

Schedule 4.1.6

LITIGATION

 

 

•

Roger Bozza et al v. 612 Wortman Avenue, LLC et al

 

•

Kharindia Stanback v. Aqua Duck Flea Market, LLC et al

 

•

Belinda Williams v. WU/LH 100-110 Midland L.L.C. et al

 

 

 

Schedule 4.1.6-1

 

--------------------------------------------------------------------------------

 

Schedule 4.2.17

Zoning DistrictS

 

 

 

1.

Neelytown Property:  “ID” Interchange Commercial and Industry

 

2.

McIntire Property:  “MI” General Industrial

 

3.

Olney Property:  “IR-RB” Industrial Restricted – Restricted Business Overlay
Zone

 

4.

Cozine Property:  “M1-1” Light Manufacturing within Brooklyn Community District
5

 

 

Schedule 4.2.17-1

 

--------------------------------------------------------------------------------

 

Schedule 5.1.31

COZINE ENVIRONMENTAL OBLIGATIONS

 

[g2018032918485447134181.jpg]

 

 

Schedule 5.1.31-1

 